Exhibit 10.7
[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
MULTI-TENANT
OFFICE LEASE (FSG)
DENVER PLACE
999 18TH STREET
Denver, Colorado
LANDLORD:
LBA REALTY FUND III — COMPANY III, LLC,
a Delaware limited liability company
TENANT:
HEALTH GRADES, INC.,
a Delaware corporation

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS
    1  
ARTICLE 2 - LEASE
    12  
ARTICLE 3 - PREMISES
    12  
ARTICLE 4 - TERM AND POSSESSION
    12  
ARTICLE 5 - RENT
    13  
ARTICLE 6 - SECURITY DEPOSIT
    14  
ARTICLE 7 - OPERATING EXPENSES
    15  
ARTICLE 8 - MAINTENANCE AND REPAIR
    16  
ARTICLE 9 - USE
    17  
ARTICLE 10 - HAZARDOUS MATERIALS
    17  
ARTICLE 11 - PARKING
    19  
ARTICLE 12 - TENANT SIGNS
    18  
ARTICLE 13 - ALTERATIONS
    19  
ARTICLE 14 - TENANT’S INSURANCE
    21  
ARTICLE 15 - LANDLORD’S INSURANCE
    23  
ARTICLE 16 - INDEMNIFICATION AND EXCULPATION
    23  
ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION
    24  
ARTICLE 18 - CONDEMNATION
    26  
ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION
    26  
ARTICLE 20 - ASSIGNMENT AND SUBLETTING
    27  
ARTICLE 21 - SURRENDER AND HOLDING OVER
    29  
ARTICLE 22 - DEFAULTS
    30  
ARTICLE 23 - REMEDIES OF LANDLORD
    31  
ARTICLE 24 - ENTRY BY LANDLORD
    32  
ARTICLE 25 - LIMITATION ON LANDLORD’S LIABILITY
    32  
ARTICLE 26 - SUBORDINATION
    33  
ARTICLE 27 - ESTOPPEL CERTIFICATE
    33  
ARTICLE 28 - RELOCATION OF PREMISES
    33  
ARTICLE 29 - MORTGAGEE PROTECTION
    33  
ARTICLE 30 - QUIET ENJOYMENT
    34  
ARTICLE 31 - MISCELLANEOUS PROVISIONS
    34  
ARTICLE 32 - OPTION TO RENEW
    40  
ARTICLE 33 - FITNESS CENTER
    41  
ARTICLE 34 - RIGHT OF FIRST OFFER
    42  
ARTICLE 35 - RIGHT OF FIRST REFUSAL
    43  
ARTICLE 36 - EARLY TERMINATION
    43  
ARTICLE 37 - AMERICANS WITH DISABILITIES ACT
    44  
ARTICLE 38 -ROOF RIGHTS
    44  
ARTICLE 39- STORAGE SPACE
    46  

 

-i-



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
Exhibit A Premises Floor Plan
       
Exhibit B Site Plan and Legal Description
       
Exhibit C Work Letter
       
Exhibit D Notice of Lease Term Dates
       
Exhibit E Rules and Regulations
       
Exhibit F Estoppel Certificate
       
Exhibit G Janitorial Specifications
       
Exhibit H Prior Tenant Rights
       
Exhibit I Subordination, Non-Disturbance and Attornment Agreement
       

 

(ii)



--------------------------------------------------------------------------------



 



[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
THIS LEASE, entered into as of this 17th day of June, 2010, for reference
purposes, is by and between LBA REALTY FUND III — COMPANY III, LLC, a Delaware
limited liability company, hereinafter referred to as “Landlord”, and HEALTH
GRADES, INC., a Delaware corporation, hereinafter referred to as “Tenant”.
ARTICLE 1 — LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

                 
 
    1.1     Landlord’s Address:   LBA Realty Fund III — Company III, LLC
999 18th Street, Suite 210
Denver, Colorado 80202
Attn: Lease Administrator
 
               
 
          With copies to:   LBA Realty
17901 Von Karman, Suite 950
Irvine, California 92614
Attn: SVP — Operations
Telephone: (949) 833-0400
Facsimile: (949) 955-9350
 
               
 
              For payment of Rent: LBA Realty Fund III — Company III,
LLC, a Delaware limited liability company
P.O. Box 30448
Los Angeles, California 90030-0448
 
               
 
    1.2     Tenant’s Address:   Health Grades, Inc.
999 18th Street, Suite 650
Denver, CO 80202
Attn: Mike Shanks
Telephone: (303)716-0041
Facsimile: (303)716-1298
 
               
 
          With copies to:   Health Grades, Inc.
999 18th Street, Suite 650
Denver, CO 80202
Attn: CFO
Telephone: (303)716-0041
Facsimile: (303)716-1298

1.3 Building: The Building commonly known as Denver Place, 999 18th Street,
Denver, CO 80202 which includes the two (2) office towers known as the South
Tower, consisting of thirty-four (34) stories (“South Tower”), and the North
Tower, consisting of twenty-three (23) stories (“North Tower”), which are
connected by two (2) six story structures known as the South Terrace (“South
Terrace”), and North Terrace (“North Terrace”). The Building, together with all
other buildings, improvements and facilities, now or subsequently located upon
the land (the "Site”) as shown on the Site Plan and Legal Description attached
hereto as Exhibit B as such area may be expanded or reduced from time to time is
referred to herein as the “Property”. Landlord and Tenant stipulate and agree
that the Building currently contains 891,505 rentable square feet, for all
purposes of this Lease as calculated using Building Owners and Managers
Association International (ANSI Z65. 1-1996).
1.4 Premises: Suite 500 on the entire 5th floor of the Building containing
approximately 59,061 rentable square feet, and Suite 602S on the 6th floor of
the South Tower containing approximately 12,266 rentable square feet, and
Suite 603NT on the 6th floor of the North Terrace containing approximately
15,517 rentable square feet, all as outlined on the Premises Floor Plan attached
hereto as Exhibit A. The Premises are presently known as Suite 650. If the suite
designation of “600” becomes available on or before the Commencement Date, at
Tenant’s option, Landlord and Tenant agree to execute an addendum to this Lease
or to note the change in the Notice of Lease Term Dates attached hereto as
Exhibit D changing the designation of the Premises from Suite 650 to Suite 600.
Landlord and Tenant stipulate and agree that the Premises contains a total of
approximately 86,844 rentable square feet, for all purposes of this Lease. The
final square footage shall be determined upon completion of the final
construction drawings and measured using Building Owners and Managers
Association International (ANSI Z65. 1-1996) by Tenant’s architect and confirmed
by Landlord. The Common Area factor for any space leased on a full-floor basis
in the Building shall not exceed fifteen percent (15%) and for any space leased
on a multi-tenant floor of the Building shall not exceed nineteen and one-half
percent (19.5%). Notwithstanding the foregoing, however, the Common Area factor
used to calculate the rentable square footage for the entirety of the Premises
as of the date of execution of this Lease shall not exceed fifteen percent (15%)
during the Term of this Lease.

 

1



--------------------------------------------------------------------------------



 



1.5 City: The City and County of Denver, State of Colorado.
1.6 Commencement Date: The estimated Commencement Date is December 13, 2010,
provided that the Commencement Date is dependent upon Landlord delivering the
Premises to Tenant not less than ninety (90) days prior to the Commencement Date
in the condition described in the Work Letter.
1.7 Term: Ninety-nine (99) months, plus any partial month at the beginning of
the Term, commencing on the Commencement Date and ending on the last day of the
ninety-ninth (99th) full calendar month following the Commencement Date
(“Expiration Date”). Each consecutive twelve (12) month period of the Term,
commencing on the Commencement Date, will be referred to herein as a “Lease
Year”. If the Commencement Date is delayed due to a Landlord Delay as described
in the Work Letter (“Exhibit C”), then Tenant shall receive two (2) days of Rent
abatement for each day the Commencement Date is delayed without extending the
Expiration Date.
1.8 Monthly Base Rent:

                              Per Sq. Ft.               Term   (86,844 rsf)    
Monthly Base Rent     Annual Base Rent    
Months 1-15
  $ [*]     $ [*]     $ [*]  
Months 16-30
  $ [*]     $ [*]     $ [*]  
Months 31-51
  $ [*]     $ [*]     $ [*]  
Months 52-75
  $ [*]     $ [*]     $ [*]  
Months 76 to 3-31-19
  $ [*]     $ [*]     $ [*]  

1.9 Security Deposit: Letter of Credit in the sum of One Million Nine Hundred
Ten Thousand Five Hundred Sixty-Eight Dollars ($1,910,568.00), which may expire
after the eighteenth (18th) month of the Term pursuant to the provisions of
Article 6 of the Standard Provisions of the Lease.
1.10 Permitted Use: General office use and any other lawful purpose common to
and suitable for modern office buildings, subject to the provisions set forth in
this Lease and as permitted by law.
1.11 Parking: During the Term, Tenant shall have the right to utilize up to
eighty-seven (87) total parking spaces (based on a ratio of 1 parking space for
each 1,000 square feet of rentable area in the Premises), of which no more than
fifteen (15) may be reserved parking spaces, all to be charged at the then
current rate(s) per space per month subject to the terms of Section 1.22 of this
Lease Summary and Article 11 of the Standard Lease Provisions and the Parking
Rules and Regulations contained in Exhibit E attached to this Lease and
incorporated herein by this reference. The current rates for parking are $185.00
per unreserved space and $250.00 per reserved space. For the initial twelve
(12) months of the Term only, all unreserved and the first ten (10) reserved
parking spaces shall be charged at the current unreserved parking rate of
$185.00 per parking space, per month and shall thereafter be adjusted
accordingly. If Tenant has not utilized its entire allotment of eighty-seven
(87) spaces and wishes to utilize additional spaces up to the eighty-seven
(87) maximum, Tenant shall provide Landlord with thirty (30) days advance
written notice of its request. Tenant may impose the responsibility for the
payment of the applicable parking fee(s) to its employees, and, in such event,
Landlord agrees to look solely to the individual employees for such payment
pursuant to the terms of an agreement between Landlord’s parking operator and
the individual employee.

 

-2-



--------------------------------------------------------------------------------



 



1.12 Brokers: Grubb & Ellis Company, representing Landlord, and Jones Lang
LaSalle, Inc., representing Tenant.
1.13 Interest Rate: The lesser of: (a) ten percent (10%) or (b) the maximum rate
permitted by law in the State where the Property is located.
1.14 Insurance Amounts:
a. Commercial General Liability Insurance: General liability of not less than
One Million and 00/100 Dollars ($1,000,000.00) per occurrence and in the
aggregate.
b. Commercial Automobile Liability Insurance: Limit of liability of not less
than One Million and 00/100 Dollars ($1,000,000.00) per accident.
c. Worker’s Compensation and Employers Liability Insurance: With limits as
mandated pursuant to the laws of the State of Colorado.
d. Umbrella Liability Insurance: Limits of not less than Five Million and 00/100
Dollars ($5,000,000.00) per occurrence.
e. If Tenant’s business includes professional services, Professional Liability
(also known as errors and omissions insurance): Not less than the minimum limits
required by law for Tenant’s profession, and in any event, not less than One
Million and 00/100 Dollars ($1,000,000.00) per occurrence.
1.15 Tenant Improvements: The improvements previously installed in the Premises,
if any, and the tenant improvements to be installed in the Premises by Landlord
or Tenant, if any, as described in the Work Letter attached hereto as Exhibit C
(the “Work Letter”).
1.16 Tenant’s Percentage: 9.74%, which is the ratio that the rentable square
footage of the Premises bears to the rentable square footage of the Building.
1.17 Common Areas; Definitions; Tenant’s Rights; Load Factor: During the Term,
Tenant shall have the non-exclusive right to use, in common with other tenants
in the Property, and subject to the Rules and Regulations referred to in
Article 9 of the Standard Lease Provisions, those portions of the Property (the
“Property Common Areas”) not leased or designated for lease to tenants that are
provided for use in common by Landlord, Tenant and any other tenants of the
Property (or by the sublessees, agents, employees, customers invitees, guests or
licensees of any such party), whether or not those areas are open to the general
public. The Property Common Areas shall include, without limitation, the parking
structure and parking areas (subject to Article 11 of the Standard Lease
provisions), loading and unloading areas, trash areas, roadways, sidewalks,
walkways, parkways, driveways and landscaped areas appurtenant to the Building,
fixtures, systems, decor, facilities and landscaping contained, maintained or
used in connection with those areas, and shall be deemed to include any city
sidewalks adjacent to the Property, any pedestrian walkway system, park or other
facilities located on the Site and open to the general public. The common areas
of the Building shall be referred to herein as the “Building Common Areas” and
shall include, without limitation, the following areas of the Building: the
common entrances, lobbies, common restrooms on multi-tenant floors, elevators,
stairways and accessways, if any, loading docks, ramps, drives and platforms and
any passageways and serviceways thereto to the extent not exclusively serving
another tenant or contained within another tenant’s premises, and the common
pipes, conduits, wires and appurtenant equipment serving the Premises. The
Building Common Areas and the Property Common Areas shall be referred to herein
collectively as the “Common Areas.” If Tenant is leasing the entire Building,
then all elements of the Building and the Building Common Areas shall constitute
part of the Premises and all references to Common Areas contained in this Lease
shall mean and refer to those elements of the Property outside of the Building.
The Common Area factor for any space leased on a full-floor basis in the
Building shall not exceed fifteen percent (15%) and for any space leased on a
multi-tenant floor of the Building shall not exceed nineteen and one-half
percent (19.5%). Notwithstanding the foregoing, however, the Common Area factor
used to calculate the rentable square footage for the entirety of the Premises
as of the date of execution of this Lease shall not exceed fifteen percent (15%)
during the Term of this Lease.

 

-3-



--------------------------------------------------------------------------------



 



1.18 Operating Expenses, Taxes, Insurance Costs and Utilities Costs:
a. Base Costs: Tenant’s Percentage of Operating Expenses, Taxes, Insurance Costs
and Utilities Costs, respectively, incurred and paid by Landlord during calendar
year 2011 (the “Base Year”).
b. Definition of Operating Expenses. As used in this Lease, the term “Operating
Expenses” shall consist of all costs and expenses of operation, maintenance and
repair of the Building and Building Common Areas as determined by generally
accepted accounting principles (“GAAP”) consistently applied and calculated and,
for all expenses which are variable upon the percentage of occupancy in the
Building, assuming the Building is at least ninety-five percent (95%) occupied,
together with the Building Percentage of all variable costs and expenses of
operation and maintenance of the Property Common Areas and the Site as
determined by GAAP consistently applied and calculated and, for all expenses
which are variable upon the percentage of occupancy in the Building, assuming
the Property is at least ninety-five percent (95%) occupied. Operating Expenses
include the following costs by way of illustration but not limitation: (i) any
and all assessments imposed with respect to the Building, Common Areas, and/or
Site (excluding any charges or assessments chargeable to other tenants in the
Building) pursuant to any covenants, conditions and restrictions affecting the
Property; (ii) costs, levies or assessments resulting from statutes or
regulations promulgated by any government authority in connection with the use
or occupancy of the Site, Building or the Premises or the parking facilities
serving the Site, Building or the Premises; (iii) waste disposal and janitorial
services; (iv) security; (v) costs incurred in the management of the Site,
Building and Common Areas, including, without limitation: (1) supplies,
materials, equipment and tools, (2) wages, salaries, benefits, pension payments,
fringe benefits, uniforms (and payroll taxes, insurance and similar governmental
charges related thereto) of employees used in the operation and maintenance of
the Site, Building and Common Areas (to the level of property and/or regional
operations manager and for employees directly associated with the operation of
the Building) (3) the rental of personal property used by Landlord’s personnel
in the maintenance, repair and operation of the Property, (4) management office
expenses including rent and operating costs (prorated to include only the
building employees to the level of property and/or regional operations manager
and for employees directly associated with the operation of the Building),
(5) accounting fees and legal fees, and (6) a reasonable and customary
management/administrative fee as stated by BOMA not to exceed three percent (3%)
of the gross rental for Property; (vi) repair and maintenance of the elevators,
if any, and the structural portions of the Building, including the plumbing,
heating, ventilating, air-conditioning and electrical systems installed or
furnished by Landlord; (vii) maintenance, costs and upkeep of all parking and
Common Areas; (ix) amortization on a straight-line basis over the useful life of
all costs of a capital nature (including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment and
capital tools) provided that the amortized amount of any Cost Savings
Improvements or Required Capital Improvements (as hereinafter defined) in any
year may be as much as but will not exceed the reduction in Operating Expenses
as a result thereof: (1) designed primarily to a reduce operating charges or
energy consumption (“Cost Savings Improvements”); or (2) required after the date
of this Lease under any Law that was not applicable to the Building at the time
it was originally constructed (“Required Capital Improvements”); (x) costs and
expenses of gardening and landscaping; (xi) maintenance of signs (other than
signs of tenants of the Site); (xii) personal property taxes levied on or
attributable to personal property owned by Landlord used in connection with the
Building, the Common Areas and/or the Site; and (xiii) costs and expenses of
repairs, resurfacing, repairing, maintenance, painting, lighting, cleaning,
refuse removal, security and similar items.
Operating Expenses shall not include Taxes, Insurance Costs or Utilities Costs
which shall be separately accounted for under the terms of this Lease.
c. Taxes. Taxes are defined in Section 7.3 of the Standard Lease Provisions. All
Taxes shall be adjusted to reflect an assumption that the Building is fully
assessed for real property tax purposes as a completed building(s) ready for
occupancy. Notwithstanding anything herein to the contrary the Base Costs of
Taxes shall be the greater of the Taxes for calendar year 2010 or calendar year
2011. When calculating Taxes for purposes of establishing the Taxes for the Base
Year, Taxes shall not include Taxes attributable to one-time special
assessments, charges, costs, or fees arising from modifications or changes in
Laws, including, but not limited to, the institution of a split tax roll during
the Base Year.
d. Definition of Insurance Costs. Insurance Costs are defined in Section 7.4 of
the Standard Lease Provisions.

 

-4-



--------------------------------------------------------------------------------



 



e. Definition of Utilities Costs. As used in this Lease, “Utilities Costs” shall
mean all actual charges for utilities for the Building and the Building
Percentage of the same for the Property Common Areas calculated assuming the
Property and Building are at least ninety-five percent (95%) occupied, including
but not limited to water, sewer and electricity, and the costs of heating,
ventilating and air conditioning and other utilities (but excluding those
charges for which tenants are individually responsible) as well as related fees,
assessments and surcharges.
f. Excess Operating Expenses. In addition to the Monthly Base Rent required to
be paid by Tenant pursuant to Section 1.8 above, during each month during the
Term (after the Base Year), Tenant shall pay to Landlord, as Additional Rent (as
defined below), the amount by which Tenant’s Percentage of Operating Expenses,
Taxes, Insurance Costs and Utilities Costs for such calendar year exceeds the
Operating Expenses for the Base Year, Taxes, Insurance Costs and Utilities Costs
(such amounts shall be referred to in this Section 1.18 as the “Excess
Expenses,” “Excess Taxes,” “Excess Insurance Costs,” and “Excess Utilities
Costs,” respectively), in the manner and at the times set forth in the following
provisions of this Section 1.18. No reduction in Operating Expenses, Taxes,
Insurance Costs, or Utilities Costs after the Base Year will reduce the Monthly
Base Rent payable by Tenant hereunder or entitle Tenant to receive a credit
against future installments of Operating Expenses, Taxes, Insurance Costs,
Utilities Costs, or other Additional Rent due hereunder. If Landlord does not
furnish a particular service or work (the cost of which, if furnished by
Landlord would be included in Operating Expenses, Insurance Costs, Utilities
Costs or Taxes) to a tenant (other than Tenant) that has undertaken to perform
such service or work in lieu of receiving it from Landlord, then Operating
Expenses, Insurance Costs, Utilities Costs and/or Taxes, as applicable, shall be
considered to be increased by an amount equal to the additional Operating
Expenses, Insurance Costs, Utilities Costs and/or Taxes that Landlord would
reasonably have incurred had Landlord furnished such service or work to that
tenant. If Landlord adds an expense category at any time after the Base Year,
Landlord agrees to adjust the Base Costs to include the actual amount charged to
Landlord for a consecutive twelve (12) month period. Notwithstanding anything to
the contrary contained herein, Tenant’s Percentage of Operating Expenses
(excluding Operating Expenses beyond the reasonable control of Landlord which
are Insurance Costs, Taxes, Utilities Costs and snow removal) for each
subsequent year of the Term shall not exceed Tenant’s Percentage of the
Operating Expenses for the prior year(s) by more than four percent (4%) per
annum compounded during any subsequent year of the Term.
g. Estimate Statement. By the first day of April of each calendar year during
the Term after the Base Year, Landlord shall deliver to Tenant a statement (the
“Estimate Statement”) estimating the Operating Expenses, Taxes, Insurance Costs,
and Utilities Costs (the “Estimated Expenses”) for the current calendar year and
the estimated amount of Excess Expenses, Excess Taxes, Excess Insurance Costs,
and Excess Utilities Costs (the “Estimated Excess Expenses”) payable by Tenant.
If at any time during the Term, but not more often than quarterly, Landlord
reasonably determines that the estimated amount of Estimated Excess Expenses
payable by Tenant for the current calendar year will be greater or less than the
amount set forth in the then current Estimate Statement, Landlord may issue a
revised Estimate Statement and Tenant agrees to pay Landlord, within thirty
(30) days of receipt of the revised Estimate Statement, the difference between
the amount owed by Tenant under such revised Estimate Statement and the amount
owed by Tenant under the original Estimate Statement for the portion of the then
current calendar year which has expired. Thereafter Tenant agrees to pay
Estimated Excess Expenses based on such revised Estimate Statement until Tenant
receives the next calendar year’s Estimate Statement or a new revised Estimate
Statement for the current calendar year. The Estimated Excess Expenses shown on
the Estimate Statement (or revised Estimate Statement, as applicable) shall be
divided into twelve (12) equal monthly installments, and Tenant shall pay to
Landlord, concurrently with the regular monthly payment of Rent next due
following the receipt of the Estimate Statement (or revised Estimate Statement,
as applicable), an amount equal to one (1) monthly installment of such Estimated
Excess Expenses multiplied by the number of months from January in the calendar
year in which such statement is submitted to the month of such payment, both
months inclusive (less any amounts previously paid by Tenant with respect to any
previously delivered Estimate Statement or revised Estimate Statement for such
calendar year). Subsequent installments shall be paid concurrently with the
regular monthly payments of Rent for the balance of the calendar year and shall
continue until the next calendar year’s Estimate Statement (or current calendar
year’s revised Estimate Statement) is received.

 

-5-



--------------------------------------------------------------------------------



 



h. Actual Statement. By the first day of July of each subsequent calendar year
during the Term after the Base Year, Landlord shall deliver to Tenant a
statement (“Actual Statement”) which states the Tenant’s Percentage of actual
Operating Expenses, Taxes, Insurance Costs, and Utilities Costs (the “Actual
Expenses”) and Excess Expenses, Excess Taxes, Excess Insurance Costs, and Excess
Utilities Costs (the “Actual Excess Expenses”) payable by Tenant for the
immediately preceding calendar year. If the Actual Statement reveals that the
Actual Excess Expenses were understated in any Estimate Statement (or revised
Estimate Statement) previously delivered by Landlord pursuant to Section 1.18 g.
above, then within thirty (30) days after Landlord’s delivery of the Actual
Statement to Tenant, Tenant shall pay to Landlord the amount of any such
under-payment. Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease or the early termination of
Tenant’s right to occupy the Premises. If the Actual Statement reveals that the
Actual Excess Expenses were over-stated in any Estimate Statement (or revised
Estimate Statement), Landlord will credit any overpayment toward the next
monthly installment(s) of Rent due from Tenant, or if the Term has expired,
within thirty (30) days remit to Tenant the overpayment. Prior to the expiration
or sooner termination of the Term and Landlord’s acceptance of Tenant’s
surrender of the Premises, Landlord will have the right to provide Tenant with
an Estimate Statement for the Estimated Expenses for the then current Lease Year
and to collect from Tenant prior to Tenant’s surrender of the Premises, Tenant’s
Percentage of any Actual Excess Expenses over the Estimated Expenses paid by
Tenant in such Lease Year.
i. No Release. Any delay or failure by Landlord in delivering any Estimate or
Actual Statement pursuant to this Section 1.18 shall not constitute a waiver of
its right to receive Tenant’s payment of Excess Expenses, Excess Taxes, Excess
Insurance Costs, and Excess Utilities Costs, nor shall it relieve Tenant of its
obligations to pay Excess Expenses, Excess Taxes, Excess Insurance Costs, and
Excess Utilities Costs pursuant to this Section 1.18, except that Tenant shall
not be obligated to make any payments based on such Estimate or Actual Statement
until thirty (30) days after receipt of such statement.
j. Tenant’s Right to Audit. Each calendar year that Excess Expenses are payable
by Tenant, Tenant may audit Landlord’s calculation of Excess Expenses on the
following terms and conditions:
(i) Procedure for Review.
(a) To exercise this right to audit Excess Expenses for a calendar year, Tenant
must notify Landlord in writing (“Audit Notice”) of Tenant’s election to audit
within sixty (60) days after Landlord gives Tenant the statement of Actual
Excess Expenses included for that calendar year.
(b) The audit will be of those accounting records Tenant determines are
reasonably required to determine the Excess Expenses and Taxes for the calendar
year that is the subject of the applicable Excess Expenses only.
(c) The audit will take place at the Building at a time mutually convenient to
Landlord and Tenant within thirty (30) days after Tenant gives Landlord the
Audit Notice. The audit will be completed within ten (10) business days. Subject
to the terms hereof, Tenant, or its authorized representative, may copy and
remove such copies of any of Landlord’s book or records, provided that Tenant
returns such copies at the completion of the audit.
(d) Tenant may perform the audit with Tenant’s own employees, or may engage a
company with experience in such audits, to perform the audit (“Tenant’s
Auditor”), provided that Landlord shall not be required to accept any Tenant’s
Auditor that does not meet all of the following qualifications:

  (1)  
Tenant’s Auditor must agree that the results of the audit shall remain
confidential.

  (2)  
Tenant’s Auditor may not be a tenant of Landlord in the Building.

 

-6-



--------------------------------------------------------------------------------



 



(ii) Before commencing any review of Landlord’s books and records, Tenant and
Tenant’s Auditor must each agree in writing to keep confidential and not to
disclose to any other person Landlord’s books and records that are the subject
of review and any negotiation and settlement of any dispute that may arise from
the audit. But, Tenant may disclose the information Tenant is required to keep
confidential hereunder to the extent reasonably required (A) by law, (B) in a
court proceeding or arbitration to resolve any dispute arising out of the audit,
or (C) to Tenant’s attorneys, accountants and other professionals related to the
performance of the audit or resolution of any dispute arising out of the audit,
and that agree in writing to be bound by Tenant’s confidentiality agreement.
(iii) To make a claim for refund of any overpayment of Additional Rent disclosed
by the audit, Tenant must notify Landlord in writing of the claim (“Audit
Claim”) within thirty (30) days after completion of Tenant’s Auditor’s review.
The Audit Claim must state in reasonable detail the basis for, and calculation
of the claim, and further include a copy of any written audit or report
furnished to the Tenant.
(iv) No Subtenant May Conduct an Audit. No assignee (except a Permitted
Transferee) may conduct an audit of Excess Expenses for any part of the Term
prior to the effective date of the assignment.
(v) No Default. Tenant’s rights under this section are at all times conditioned
and contingent upon Tenant not being in Default of this Lease. No Audit Notice
or Audit Claim will be effective if, when given, Tenant is in Default of this
Lease.
(vi) Resolution of Claim. The parties will attempt in good faith to resolve any
Audit Claim for a period of not less than ninety (90) days after Tenant gives
Landlord the Audit Claim. If the parties cannot reach a resolution within such
period, such matter shall be resolved by a single Arbitrator chosen by and in
accordance with the rules of the American Arbitration Association pursuant to
“Baseball Style” Arbitration. The losing party shall pay all fees of the
Arbitrator.
(vii) Costs. Landlord will reimburse Tenant’s reasonable costs incurred to
perform an audit if:
(a) The audit is not performed by Tenant’s own employees;
(b) If Tenant’s Auditor is compensated on a contingency fee basis, Landlord
shall only be required to pay a reasonable hourly fee for such auditor’s time
and shall not be required to pay any contingency fees; and
(c) The total Expenses and Taxes used by Landlord to compute Additional Rent for
the calendar year audited were overstated by more than five percent (5%).
(viii) Ongoing Overcharges. Notwithstanding what is set forth herein, should the
audit discover either an overcharge or an undercharge that is in excess of ten
percent (10%) of Landlord’s calculation of such charge for the applicable
calendar year and such overcharge or undercharge was also made in the previous
two (2) calendar years during the Term, then Tenant shall be entitled to a
credit or refund, as applicable, of said overcharge, or, if applicable, Tenant
shall remit such undercharge, from such two (2) previous calendar years.
Notwithstanding the provisions of this subsection, the credit to, or refund by,
Tenant of any overcharges shall only be applicable during the time the
then-current Landlord is the owner of the Building. No credit or refund shall be
due for any time prior to the then-current Landlord’s ownership of the Building.
k. Exclusions from Operating Expenses. Notwithstanding anything contained in
this Section 1.18 to the contrary, the following items shall be excluded from
Operating Expenses, Taxes, Insurance Costs, and Utilities Costs, as applicable:
(i) costs of decorating, redecorating, or special cleaning or other services
provided to certain tenants and not provided on a regular basis to all tenants
of the Building; (ii) any charge for depreciation of the Building or equipment
and any interest or other financing charge; (iii) all costs relating to
activities for the marketing, solicitation, negotiation, enforcement and
execution of leases of space in the Building, including without limitation,
costs of tenant improvements; (iv) any costs of any services sold or provided to
tenants or other occupants for which Landlord or managing agent is entitled to
be reimbursed by such tenants or other occupants as an additional charge or
rental over and above the basic rent (and escalations thereof); (v) the cost of
correcting defects in the design or construction of the Building or in the
building equipment, except that conditions (not occasioned by

 

-7-



--------------------------------------------------------------------------------



 



construction defects) resulting from ordinary wear and tear will not be deemed
defects for the purpose of this category; (vi) to the extent Landlord is
reimbursed by third parties, the cost of repair made by Landlord because of the
total or partial destruction of the Building or the condemnation of a portion of
the Building; (vii) the cost of any items for which Landlord is reimbursed by
insurance or otherwise compensated by parties other than tenants of the Building
pursuant to clauses similar to this paragraph; (viii) costs incurred in
connection with the original design and construction of the Building or Project
or any major changes to same, including but not limited to, additions or
deletions of floors and the repair of damage to the Building or Project in
connection with any type of casualty, event of damage or destruction or
condemnation; (ix) overhead or profits paid to subsidiaries or affiliates of
Landlord, or to any party as a result of a non-competitive selection process,
for management or other services to the Building and/or Project, or for supplies
or other materials, to the extent that the costs of such services, supplies, or
materials exceed the costs that would have been paid had the services, supplies
or materials been provided by parties unaffiliated with the Landlord on a
competitive basis and are consistent with those incurred by similar buildings in
the same metropolitan area in which the Building is located; (x) the cost of any
work or service performed for or facilities furnished to any tenant of the
Building to a greater extent or in a manner more favorable to such tenant than
that performed for or furnished to Tenant; (x) the cost of alterations of space
in the Building leased to other tenants; (xi) ground rent or similar payments to
a ground lessor; (xii) legal fees and related expenses and any fines, costs,
penalties or interest incurred by Landlord (together with any damages awarded
against Landlord) due to the gross negligence or willful misconduct of Landlord;
(xiii) costs arising from the presence of any Hazardous Materials within, upon
or beneath the Property by reason of the introduction thereof to the Property by
any party other than Tenant’s Parties in violation of Environmental Law
applicable as of such introduction; (xiv) costs for sculpture, paintings or
other objects of art in the Building which exceed those typically incurred in
other similar office buildings in the area in which the Building is located;
(xv) salaries and compensation of ownership and management personnel to the
extent that such persons provide services to properties other than the Building;
(xvi) costs of selling or financing the Building; (xvii) any expenses which
under generally accepted accounting principles, consistently applied, and sound
management practices would not be considered a normal maintenance or operating
expense; (xviii) all costs associated with the operation of the business of the
entity which constitutes “Landlord” (as distinguished from the costs of Building
or Project operations) including, but not limited to, Landlord’s or Landlord’s
managing agent’s general corporate overhead and general corporate administrative
expenses or such costs that would be normally included in a management fee
(e.g., placement/recruiting fees for employees, corporate accounting,
health/sports club dues, employee parking and transportation charges, tickets to
special events and bank charges); (xix) costs incurred by Landlord for
improvements which are considered capital improvements as reasonably determined
by Landlord’s accountants, except for Cost Savings Improvements or Required
Capital Improvements as provided in Article 1.18(b) above; (xx) advertising and
promotional costs; (xxi) any rental payments and related costs pursuant to any
ground lease of land underlying all or any portion of the Building, Project and
Common Areas or any costs related to any reciprocal agreement;
(xxii) charitable, lobbying, special interest or political contributions; and
(xxiii) acquisition costs for sculptures, paintings, or other objects of art or
the display of such items which exceed those typically incurred in other similar
office buildings located in the Denver Central Business District, to exclude
plants from the lobby. Building Operating Expenses that cover a period of time
not entirely within the Term of the Lease shall be prorated. In the event Tenant
ceases to occupy (but still leases) either an entire floor or the entirety of
Premises, Tenant shall receive credit against Building Operating Expenses equal
to the cost of electricity and janitorial services and any other expense not
incurred as a result of such vacancy. It is agreed that Landlord shall not
profit from the collection of Operating Expenses.
1.19 Utilities and Services.
a. Standard Utilities and Services. Subject to the terms and conditions of this
Lease, Landlord shall furnish or cause to be furnished to the Premises the
following utilities and services (collectively, the “Building Services”):
(i) Landlord shall make the elevator of the Building available for Tenant’s
non-exclusive use, twenty-four (24) hours per day, 365 days per year.

 

-8-



--------------------------------------------------------------------------------



 



(ii) Landlord shall furnish during the Business Hours for the Building specified
in Section 1.21, HVAC for the Premises as required for the comfortable and
normal office occupancy of the Premises and in accord with the most recent
ASHRAE standards. The cost of maintenance and service calls to adjust and
regulate the HVAC system shall be charged to Tenant if the need for maintenance
work results from either Tenant’s adjustment of room thermostats or Tenant’s
failure to comply with its obligations under this Section 1.19. Such work shall
be charged at hourly rates equal to then-current journeyman’s wages for HVAC
mechanics. If Tenant desires HVAC at any time other than during the Business
Hours for the Building, Landlord shall provide such “after-hours” usage after
advance reasonable request by Tenant, and Tenant shall pay to Landlord, as
Additional Rent (and not as part of the Operating Expenses) the actual
additional costs of electricity and actual additional and incremental wages paid
to personnel directly required for the operation of the after-hour ventilating
and/or air-conditioning system. The current after hours cost for HVAC is One
Hundred Thirty-Five Dollars ($135.00) per hour.
(iii) Landlord shall furnish to the Premises twenty-four (24) hours per day,
365 days per year, electric current in the amount of five (5) watts per rentable
square foot of the Premises for office equipment loads and general power but
excluding overall lighting and Building mechanical equipment. In no event shall
Tenant’s use of electric current ever exceed the capacity of the feeders to the
Building or the risers or wiring installation of the Building. In addition to
the foregoing, Landlord shall make available to Tenant for its sole and
exclusive use during the Term, without any representations or warranties, the
existing 500 KVA emergency generator (“Generator”) and associated diesel
belly-tank (“Diesel Tank”) located on the top of the Building podium to operate
its office equipment in the event of a power failure in the Building. Tenant
shall be responsible for any maintenance required for the Generator or the
Diesel Tank. Landlord shall also furnish hot and cold water to the Premises
twenty-four (24) hours per day, 365 days per year, for drinking and lavatory
purposes, in such quantities as required for the comfortable and normal use of
the Premises. If Tenant requires or consumes water or electrical power in excess
of what is considered reasonable or normal by Landlord (in the case of
electrical consumption, more than 5 watts per rentable square foot), Landlord
may require Tenant to pay to Landlord, as Additional Rent, the cost as fairly
determined by Landlord incurred for such excess usage.
(iv) Landlord shall furnish janitorial services to the Premises five (5) days
per week pursuant to janitorial and cleaning specifications as may be adopted by
Landlord from time to time. No person(s) other than those persons reasonably
approved by Landlord shall be permitted to enter the Premises for such purposes.
Janitor service shall include ordinary dusting, cleaning and emptying and
removal of trash from trash receptacles by the janitor assigned to do such work
and shall not include cleaning of carpets or rugs (except normal vacuuming), or
moving of furniture, coffee or eating area cleaning (other than the floors and
surfaces) and other special services. Such additional services may be rendered
by Landlord pursuant to written agreement with Tenant as to the extent of such
services and the payment of the cost thereof. Janitor service will not be
furnished in rooms when rooms are occupied after 8:00 p.m. or to rooms which are
locked unless a key is furnished to the Landlord for use by the janitorial
contractor. Window cleaning of the inside and outside of all exterior windows
shall be done only by Landlord, at such time and frequency as determined by
Landlord within reason and not less than four (4) times per year for the outside
of the exterior windows in the South Terrace and North Terrace and not less than
two (2) times per year for the outside of the exterior windows in the South
Tower and the North Tower and not less than one (1) time per year for the
interior of the exterior windows in the Premises. Tenant shall pay to Landlord
the cost of removal of any of Tenant’s refuse and rubbish to the extent that the
same exceeds the refuse and rubbish usually attendant upon the use of the
Premises as offices. All janitors and the janitorial service hired by Landlord
shall be bonded in amounts consistent with buildings in the downtown Denver
metropolitan area. The current janitorial specifications for the Building are
attached hereto as Exhibit G. Landlord reserves the right to modify the current
janitorial specifications at any time during the Term provided, however, such
modified janitorial specifications shall at all times be consistent with the
then standards for office buildings in the central business district for Denver,
Colorado.
(v) Landlord shall provide security service or protection in the Building, in
any manner deemed reasonable by Landlord that is comparable to similar class
buildings in the central business district of Denver, Colorado, from the
Commencement Date throughout the Term. Landlord shall not be liable for losses
due to theft, vandalism or similar causes when Landlord has complied with the
requirements set forth herein.

 

-9-



--------------------------------------------------------------------------------



 



(vi) At Landlord’s option using commercially reasonable standards, Landlord may
install water, electricity and/or HVAC meters in the Premises to measure
Tenant’s consumption of such utilities, including any after-hours and
extraordinary usage described above or for a separate cooling unit for the
computer room(s) within the Premises. Tenant shall pay to Landlord, within ten
(10) days after demand, the cost of the installation, maintenance and repair of
such meter(s).
The costs of Building Services shall be included in Operating Expenses. Landlord
reserves the right to adopt non-discriminatory modifications and additions to
the Building Services from time to time. Landlord may, but is not obligated to,
provide additional services hereunder; provided, however, that if Landlord does
provide such extra services at the request of Tenant, Tenant agrees to pay a
four percent (4%) administration fee in connection with such services.
Landlord shall have the right at any time and from time-to-time during the Term
to contract for service from any company or companies providing electricity
service (“Service Provider”). Tenant shall cooperate with Landlord and the
Service Provider at all times and, as reasonably necessary, shall allow Landlord
and Service Provider reasonable access to the Building’s electric lines,
feeders, risers, wiring, and any other machinery within the Premises so long as
such access does not materially interfere with Tenant’s occupancy or day to day
business operation in the Premises. Subject to the provisions of Article 7.5
below, Landlord shall in no way be liable or responsible for any loss, damage,
or expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Service Provider is no longer available or
suitable for Tenant’s requirements, no such change, failure, defect,
unavailability, or unsuitability shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of Rent, or relieve Tenant from any of its obligations under this Lease.
b. Tenant’s Obligations. Tenant shall abide by all reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the Building’s services and systems. Tenant shall not use any
apparatus or device in, upon or about the Premises which may in any way increase
the amount of services or utilities above what Landlord is required to furnish
or supply to the Premises or other premises in the Building. In addition,
without Landlord’s consent, Tenant shall not connect any conduit, pipe,
apparatus or other device to the Building’s water, waste or other supply lines
or systems for any purpose. Neither Tenant nor its employees, agents,
contractors, licensees or invitees shall at any time enter, adjust, tamper with,
touch or otherwise in any manner affect the mechanical installations or
facilities of the Building. Tenant shall not place weight upon any portion of
the Premises exceeding the structural floor load (50 pounds per rentable square
feet of live load capacity and 15 pounds per rentable square feet of partition
load capacity) which such area was designated (and is permitted by Law) to carry
or otherwise use any Building system in excess of its capacity or in any other
manner which may damage such system or the Building. Any upgrades to the floor
load required by Tenant’s permitted use of the Premises shall be at the sole
cost and expense of Tenant or deducted from the Tenant Improvement Allowance.
1.20 Additional Repairs.
a. Landlord’s Additional Repair Obligations. In addition to Landlord’s repair
obligations in Section 8.1 of the Standard Lease Provisions, and subject to
Sections 17.1 and 17.2 of the Standard Lease Provisions, Landlord shall, as part
of the Operating Expenses, repair, maintain and replace, as necessary (a) the
basic heating, ventilating, air conditioning (“HVAC”), sprinkler and electrical
systems within the Building core and standard conduits, connections and
distribution systems thereof within the Premises, all connections and
distribution of plumbing to internal appliances (but not any above-standard
improvements installed in the Premises such as, for example, but not by way of
limitation, custom lighting, special or supplementary HVAC or plumbing systems
or distribution extensions, special or supplemental electrical panels or
distribution systems, or kitchen or executive restroom and/or shower facilities
and appliances to the extent such facilities and appliances are intended for the
exclusive use of Tenant), and (b) the Common Areas, if any; provided, however,
to the extent such maintenance, repairs or replacements are required as a result
of any act, neglect, fault or omission of Tenant or any of Tenant’s Parties,
Tenant shall pay to Landlord, as Additional Rent, the costs of such maintenance,
repairs and replacements. Landlord shall not be liable to Tenant for failure to
perform any such maintenance, repairs or replacements, unless Landlord shall
fail to make such maintenance, repairs or replacements and such failure shall
continue for thirty (30) days following written notice from Tenant to Landlord
of the need therefor, provided, however, if the nature of Landlord’s obligation
is such that more than thirty (30) days are required for its performance, then
Landlord shall not be deemed to be in default if it shall commence such
performance within such thirty (30) day period and thereafter diligently
prosecute the same to completion not to exceed sixty (60) days. Without limiting
the foregoing or any other rights of Tenant contained herein, Tenant waives the
right to make repairs at Landlord’s expense under any applicable Laws now or
hereafter in effect.

 

-10-



--------------------------------------------------------------------------------



 



b. Reserved.
1.21 Business Hours for the Building: 7:00 a.m. to 6:00 p.m., Mondays through
Fridays (except Building Holidays, as defined below) and 8:00 a.m. to 12:00 p.m.
(noon) on Saturdays (except Building Holidays). Building Holidays mean New
Year’s Day, Labor Day, Thanksgiving Day, Memorial Day, Independence Day and
Christmas Day and such other national holidays as are adopted by Landlord as
holidays for the Building. Tenant shall have access to the Building and the
Premises seven (7) days a week, twenty-four (24) hours a day and, subject to
events of Force Majeure (as defined below), with electricity and elevator
service provided at all times.
1.22 Additional Parking Provisions. Each of Tenant’s parking privileges set
forth in Section 1.11 hereof shall be subject to a monthly parking fee as may be
established and adjusted by Landlord pursuant to Section 1.11. In addition to
such parking privileges for use by Tenant’s employees, Landlord shall permit
access to the parking areas for Tenant’s visitors, subject to availability of
spaces and payment (by validation charges or otherwise) of daily visitor parking
charges therefor as may be established and adjusted by Landlord from time to
time. Subject at all times to the provisions of Section 1.11 to the contrary,
if, at any time during the Term hereof, Tenant fails or elects not to pay any
parking fee so established by Landlord for the parking privileges Tenant is then
using pursuant to Section 1.11, Landlord may, at any time thereafter, upon ten
(10) days’ written notice to Tenant, terminate Tenant’s right to use any or all
such privileges for which Tenant has failed or chosen not to pay until such time
as Tenant advises Landlord in writing of the desire to again utilize additional
spaces up to the maximum as set forth in Section 1.11.
[REST OF PAGE INTENTIONALLY BLANK]

 

-11-



--------------------------------------------------------------------------------



 



STANDARD LEASE PROVISIONS
ARTICLE 2 — LEASE
2.1 Lease Elements; Definitions; Exhibits. The Lease is comprised of the Lease
Summary and Property Specific Provisions (the “Summary”), these Standard Lease
Provisions (“Standard Provisions”) and all exhibits, and riders attached hereto
(collectively, “Exhibits”), all of which are incorporated together as part of
one and the same instrument. All references in any such documents and
instruments to “Lease” means the Summary, these Standard Provisions and all
Exhibits attached hereto. All terms used in this Lease shall have the meanings
ascribed to such terms in the Summary, these Standard Provisions and any
Exhibits. To the extent of any inconsistency between the terms and conditions of
the Summary, these Standard Provisions, or any Exhibits attached hereto, the
Summary and any Exhibits attached hereto shall control over these Standard
Provisions.
ARTICLE 3 — PREMISES
3.1 Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, upon and subject to, the terms, covenants
and conditions of this Lease. Each party covenants and agrees, as a material
part of the consideration for this Lease, to keep and perform their respective
obligations under this Lease.
3.2 Landlord’s Reserved Rights. Landlord reserves the right from time to time to
do any of the following: (a) expand the Building and construct or alter other
buildings or improvements on the Property as long as Tenant’s occupancy or
parking ratio is not adversely impacted and Tenant’s quiet enjoyment of the
Premises is not affected and Tenant’s Percentage of any Operating Expenses,
Taxes or Insurance Costs is not increased; (b) make any changes, additions,
improvements, maintenance, repairs or replacements in or to the Property, Common
Areas and/or the Building (including the Premises if required to do so by any
applicable Laws or to the extent necessary in conjunction with any improvements
to the Property, Common Areas and/or the Building so long as the load factor
does not increase or Tenant’s rentable square footage does not increase and
provided that Tenant’s use of the Premises is not materially and adversely
affected), and the fixtures and equipment thereof, including, without
limitation: (i) maintenance, replacement and relocation of pipes, ducts,
conduits, wires and meters and equipment above the ceiling surfaces, below the
floor surfaces and within the walls of the Building and the Premises; and
(ii) changes in the location, size, shape and number of driveways, entrances,
stairways, elevators, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways, easements, parking spaces and parking
areas as long as Tenant’s parking ratio is not substantially and adversely
impacted and, subject to the terms of this Lease, Tenant has access to those
areas at all times; (c) close temporarily any of the Property while engaged in
making repairs, improvements or alterations to the Property provided that Tenant
has reasonable access to the Premises; and (d) perform such other acts and make
such other changes with respect to the Property, as Landlord may, in the
exercise of good faith business judgment, deem to be appropriate. If Landlord is
required to reconfigure the Premises as a result of any changes to the Property,
Common Areas and/or the Building as a result of Landlord’s exercise of its
rights under this Section 3.2, Landlord shall provide Tenant with a minimum of
thirty (30) days advance written notice of the construction schedule to the
extent that Tenant’s permitted use of, or the ingress or egress to, the Premises
are affected, and Landlord shall endeavor to minimize, as reasonably
practicable, any interference with Tenant’s business conducted from the Premises
as a result of any such construction, including, having the work performed after
normal business hours. All measurements of rentable area in this Lease shall be
deemed to be correct.
ARTICLE 4 — TERM AND POSSESSION
4.1 Term; Notice of Lease Dates. The Term shall be for the period designated in
the Summary commencing on the Commencement Date and ending on the Expiration
Date, unless the Term is sooner terminated or extended as provided in this
Lease. Assuming this Lease is mutually executed by Landlord and Tenant on or
before June 17, 2010, if a Landlord Delay occurs (as further defined in
Exhibit C), Tenant shall be entitled to two (2) days of Rent abatement for each
one (1) day of delay. If the Commencement Date falls on any day other than the
first day of a calendar month then the Term will be measured from the first day
of the month following the month in which the Commencement Date occurs. Within
ten (10) business days after Landlord’s written request, Tenant shall execute a
written confirmation of the Commencement Date and Expiration Date of the Term in
the form of the Notice of Lease Term Dates. The Notice of Lease Term Dates shall
be binding upon Tenant unless Tenant reasonably objects thereto in writing
within such ten (10) business day period.

 

-12-



--------------------------------------------------------------------------------



 



4.2 Possession. Landlord shall deliver possession of the Premises to Tenant as
provided in the Work Letter. Notwithstanding the foregoing, Landlord will not be
obligated to deliver possession of the Premises to Tenant until Landlord has
received from Tenant all of the following: (i) a copy of this Lease fully
executed by Tenant; (ii) any Security Deposit, Guaranty and/or Letter of Credit
required hereunder and the first installment of paid Monthly Base Rent due under
this Lease; and (iii) copies of Tenant’s insurance certificates as required
hereunder.
4.3 Condition of Premises. Landlord shall deliver the Premises to Tenant in
broom-clean condition and free of debris, with (i) the existing
Building-standard plumbing, lighting, and HVAC systems in good operating
condition and in compliance with all applicable codes (collectively, the
“Operating Systems”); (ii) the window blinds in the Premises in a clean and
operable condition; (iii) the base board heating units in the Premises in good
working condition; (iv) the door strikes in the interior stairwells in
compliance with all applicable governmental and building codes; and (v) secured
card key access to the freight elevators in the North Tower and the South Tower,
the cost of installation which shall be passed through as an Operating Expense.
All connections and distribution of plumbing to internal appliances and HVAC
distribution shall be part of the Tenant Improvements. If a non-compliance with
such warranty exists during the warranty period (as defined below), or if one of
such Operating Systems or elements should malfunction or fail within the
warranty period, as Tenant’s sole remedy for Landlord’s breach of this warranty,
Landlord shall, as Landlord’s sole obligation, promptly after receipt of written
notice from Tenant setting forth with specificity the nature and extent of such
non-compliance, malfunction or failure, repair same at Landlord’s expense;
provided, however, Landlord shall have no liability hereunder for repairs or
replacements necessitated by the acts or omissions of Tenant and/or any of
Tenant’s Parties. The warranty period shall be 120 days after delivery of the
Premises to Tenant, except for latent defects in the Premises which are
identified in writing to Landlord by Tenant within one (1) year of the
Commencement Date. If Tenant does not give Landlord the required notice within
said warranty period, correction of any such non-compliance, malfunction or
failure shall be the obligation of Tenant at Tenant’s sole cost and expense.
Tenant acknowledges that, except as otherwise expressly set forth in this Lease
and the Work Letter, (i) neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises, the Building or the
Property or their condition, or with respect to the suitability thereof for the
conduct of Tenant’s business, and Tenant shall accept the Premises in its then
as-is condition on delivery by Landlord, and (ii) the acceptance of possession
of the Premises by Tenant shall establish that the Premises, the Building and
the Property were at such time complete and in good, sanitary and satisfactory
condition and repair with all work required to be performed by Landlord, if any,
pursuant to the Work Letter completed and without any obligation on Landlord’s
part to make any further alterations, upgrades or improvements thereto, subject
only to completion of minor punch-list items identified by the parties to be
corrected by Landlord, if any, as provided in the Work Letter.
ARTICLE 5 — RENT
5.1 Monthly Base Rent. Tenant agrees to pay Landlord, the Monthly Base Rent as
designated in the Summary. Monthly Base Rent and recurring monthly charges of
Additional Rent (defined below) shall be paid by Tenant in advance on or before
the first day of each and every calendar month (“Due Date”) during the Term,
except that the first full month’s Monthly Base Rent and Additional Rent, if
any, shall be paid upon Tenant’s execution and delivery of this Lease to
Landlord. Monthly Base Rent for any partial month shall be prorated in the
proportion that the number of days this Lease is in effect during such month
bears to the actual number of days in such month.
5.2 Additional Rent. All amounts and charges payable by Tenant under this Lease
in addition to Monthly Base Rent, if any, including, without limitation,
payments for Operating Expenses, Taxes, Insurance Costs and Utilities Costs to
the extent payable by Tenant under this Lease shall be considered “Additional
Rent”, and the word “Rent” in this Lease shall include all such Additional Rent
unless the context specifically states or clearly implies that only Monthly Base
Rent is referenced. Rent shall be paid to Landlord, without any prior notice or
demand therefor and without any notice, deduction or offset, in lawful money of
the United States of America.

 

-13-



--------------------------------------------------------------------------------



 



5.3 Late Charges and Interest Rate. If Landlord does not receive Rent or any
other payment due from Tenant within five (5) business days of the Due Date,
Tenant shall pay to Landlord a late charge equal to ten percent (10%) of such
past due Rent or other payment. Notwithstanding the foregoing, however, Landlord
will not assess a late fee for the first two (2) installments of Rent in any one
(1) calendar year not received within five (5) business days of the Due Date,
provided such Rent payments are received within ten (10) business days of the
Due Date. Tenant agrees that this late charge represents a fair and reasonable
estimate of the cost Landlord will incur by reason of Tenant’s late payment.
Accepting any late charge shall not constitute a waiver by Landlord of Tenant’s
default with respect to any overdue amount nor prevent Landlord from exercising
any other rights or remedies available to Landlord. If any installment of
Monthly Base Rent or Additional Rent, or any other amount payable by Tenant
hereunder is not received by Landlord within five (5) business days of the Due
Date, it shall bear interest at the Interest Rate set forth in the Summary from
the Due Date until paid. All interest, and any late charges imposed pursuant to
this Section 5.3, shall be considered Additional Rent due from Tenant to
Landlord under the terms of this Lease.
ARTICLE 6 — SECURITY DEPOSIT
Within sixty (60) days of Tenant’s execution of this Lease, Tenant shall deposit
with Landlord a clean, unconditional irrevocable letter of credit for the
benefit of Landlord (“Letter of Credit”) in the sum of One Million Nine Hundred
Ten Thousand Five Hundred Sixty-Eight Dollars ($1,910,568.00) issued by a bank
and in a form both reasonably acceptable to Landlord, payable in Denver,
Colorado, to be delivered upon execution of this Lease and to be held by
Landlord which as renewed or replaced as set forth herein shall remain in
effect, subject to the terms and conditions contained herein, for the first
eighteen (18) months of the Term (the “Security Deposit”) as security for the
Rent payable hereunder, to the extent the Letter of Credit is still held by
Landlord pursuant to the provisions of this Article 6, the return of the
Premises in good order and condition as required in this Lease, and the
performance of the terms, covenants, conditions and agreements of Tenant under
this Lease during the term of the Letter of Credit. Landlord hereby approves
Wells Fargo Bank, N.A., as the issuer of the Letter of Credit. Tenant shall not
assign or encumber the Security Deposit. If the Letter of Credit is for a time
period which is less than the entire Lease Term, then said Letter of Credit
shall contain an “evergreen” clause which shall automatically renew the Letter
of Credit for the entire Lease Term or Tenant shall deliver to Landlord a
renewal or replacement Letter of Credit which conforms to the requirements of
this Article 6 at least thirty (30) days prior to the date each Letter of Credit
is to expire, and if either: (a) Tenant fails so to deliver the renewal or
replacement Letter of Credit; or (b) if the bank which issued the Letter of
Credit or Tenant notifies Landlord prior to the expiration date of any such
Letter of Credit (and each Letter of Credit other than the first Letter of
Credit shall require the bank to do so or if the bank will not agree to do so,
then Tenant shall so notify Landlord) that it does not intend to renew or
replace the Letter of Credit, or (c) the financial condition of the bank
deteriorates in the reasonable opinion of Landlord, then unless Landlord has
previously received the required renewal or replacement Letter of Credit or
Tenant has submitted a cash equivalent, Landlord may draw on the Letter of
Credit and hold its proceeds, without interest to Tenant, as the Security
Deposit. The Security Deposit shall not be applied by Tenant to the payment of
Rent or any other amount for which it may become liable under this Lease, and
such Security Deposit or its use shall in no way relieve Tenant from the
faithful and punctual performance of all terms, covenants, conditions and
agreements herein imposed upon it or cure any default. If Landlord draws down on
the Security Deposit to satisfy any obligation of the Tenant, Tenant, within ten
(10) business days after demand, shall deliver to Landlord a replacement or
additional Letter of Credit or a cash equivalent which satisfies the
requirements of this Article 6 so that Landlord shall have the full amount of
the Security Deposit at all times during the term of this Lease as existed
immediately prior to such application. Landlord agrees that at the termination
of Tenant’s obligation to maintain such Letter of Credit as provided herein, the
Letter of Credit shall be terminated within ten (10) business days thereafter,
provided that Tenant shall have complied in all respects with the terms,
covenants, conditions and agreements contained herein. In the event of a change
in or transfer of ownership by Landlord, or the sale, lease, assignment or
transfer of the Building (collectively, a

 

-14-



--------------------------------------------------------------------------------



 



“Transfer Event”), Landlord shall transfer its interest in the Security Deposit
to its purchaser, assignee, transferee, or any other successor in interest and
shall provide in writing the address of such successor, and Landlord shall
thereupon be released by the Tenant from all liability for the return of the
Security Deposit. Tenant agrees to cooperate with Landlord in the event of a
Transfer Event at no cost to Tenant and shall promptly execute all necessary
documents reasonably required by Landlord. After the conclusion of any Transfer
Event, Tenant agrees to look solely to the new landlord for all such future
obligations as such new landlord shall have the same responsibilities as
contained in this Article 6. Nothing in this Article 6 shall be construed as
limiting Tenant’s liability under this Lease to the amount of the Security
Deposit. Landlord shall not be required to maintain the Security Deposit
separate from its general accounts. No trust relationship is created herein
between Landlord and Tenant with respect to the Security Deposit.
Notwithstanding the foregoing, provided that no uncured Default has ever
occurred under any term or provision contained in the Lease and no condition
exists which with the passage of time or the giving of notice or both would
constitute a Default and provided that the net worth of Tenant at the end of the
eighteenth (18th) month of the Term then equals or exceeds $19,785,066.00, upon
the expiration of the eighteenth (18th) month of the Term, the requirement of
Tenant to maintain the Letter of Credit shall lapse and Landlord shall
immediately return the Letter of Credit to Tenant. Failure of Tenant to meet the
conditions hereunder for lapse of the obligation to maintain the Letter of
Credit shall automatically require that Tenant maintain the Letter of Credit for
the balance of the Term pursuant to the terms and conditions contained in this
Article 6.
ARTICLE 7 — OPERATING EXPENSES
7.1 Operating Expenses. Tenant shall pay for or contribute to the costs of
operation, maintenance, repair and replacement of the Premises, Building and
Property as provided in the Summary.
7.2 Utilities and Services. Utilities and Services to the Premises and the
Property are described in the Summary.
7.3 Taxes. As used in this Lease, the term “Taxes” means: All real property
taxes and assessments, possessory interest taxes, sales taxes, personal property
taxes, business or license taxes or fees, license or use fees, excises, transit
charges, and other impositions of any kind (including fees “in-lieu” or in
substitution of any such tax or assessment) which are now or hereafter assessed,
levied, charged or imposed by any public authority upon the Building, Site,
Property and/or Premises or any portion thereof, its operations or the Rent
derived therefrom (or any portion or component thereof). Taxes shall not include
inheritance or estate taxes imposed upon or assessed against the interest of
Landlord, gift taxes, excess profit taxes, franchise taxes, or similar taxes on
Landlord’s business or any other taxes computed upon the basis of the net income
of Landlord. Tenant shall pay for or contribute to Taxes as part of Operating
Expenses as provided in the Summary.
7.4 Insurance Costs. As used in this Lease, “Insurance Costs” means the cost of
insurance obtained by Landlord pursuant to Article 15. Tenant shall pay for or
contribute to Insurance Costs as part of Operating Expenses as provided in the
Summary.
7.5 Interruption of Utilities. Landlord shall have no liability to Tenant for
any interruption in utilities or services to be provided to the Premises when
such failure is caused by all or any of the following: (a) accident, breakage or
repairs, unless caused by the negligence of Landlord; (b) strikes, lockouts or
other labor disturbances or labor disputes of any such character;
(c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain
electricity, water or fuel; (e) service interruptions or any other
unavailability of utilities resulting from causes beyond Landlord’s control
including without limitation, any electrical power “brown-out” or “black-out”;
or (f) any other cause beyond Landlord’s reasonable control. In addition, in the
event of any such interruption in utilities or services, Tenant shall not be
entitled to any abatement or reduction of Rent (except as expressly provided in
Articles 17 and 18 if such failure is a result of any casualty damage or taking
described therein), no eviction of Tenant shall result, and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease. In the
event of any stoppage or interruption of services or utilities

 

-15-



--------------------------------------------------------------------------------



 



which are not obtained directly by Tenant, Landlord shall use commercially
reasonable efforts to resume such services or utilities as promptly as
practicable. If Landlord fails to provide any essential Building services
specifically required to be provided by Landlord under the Lease (i.e., water,
electricity, sewer, elevator service, HVAC, restrooms, loss of life safety
systems, failure of fire code compliance), and such interruption of service
renders the Premises or any portion of the Premises untenantable for a period of
five (5) consecutive business days following Landlord’s receipt of written
notice from Tenant of such interruption of service, the Rent shall abate in
proportion to the area of the Premises that is rendered untenantable. Such
abatement period shall commence upon the expiration of said five (5) business
day period. No such abatement shall be provided if such interruption of service
is caused by the negligence or willful misconduct of Tenant, its agents,
employees, contractors, subtenants, invitees or assignees or by an act of God,
or by matters not within the control of Landlord (including without limitation
the interruption of electrical service to the Building through no fault of
Landlord). The Premises shall be considered untenantable if Tenant cannot use
the Premises or portion thereof affected in the conduct of its normal business
operations as a result of said interruption of service to the Premises. It is
agreed and understood that Tenant shall not use or be entitled to use the
Premises or portion thereof affected to conduct its normal business operations
during any day for which Landlord is obligated to abate rent hereunder. The
abatement herein provided shall be Tenant’s sole and exclusive remedy for
interruption of service. Tenant agrees to fully cooperate with Landlord in
remedying any such interruption of essential Building services. The terms and
conditions of this Section 7.5 shall not apply to situations contemplated under
provisions of the Lease pertaining to condemnation, eminent domain, damage or
destruction elsewhere described in the Lease.
ARTICLE 8 — MAINTENANCE AND REPAIR
8.1 Landlord’s Repair Obligations. In addition to any repair obligations of
Landlord set forth elsewhere in this Lease, Landlord, at Landlord’s cost, shall
repair, maintain and replace as necessary, the foundation and structural
elements of the Building (including structural load bearing walls and roof
structure), and utility meters, electrical lines, pipes and conduits serving the
Building and the Premises; provided, however, to the extent such maintenance,
repairs or replacements are required as a result of any act, neglect, fault or
omission of Tenant or any of Tenant’s Parties, Tenant shall pay to Landlord, as
Additional Rent, the costs of such maintenance, repairs and replacements. Except
as otherwise expressly provided in this Lease, Landlord shall have no obligation
to alter, remodel, improve, repair, renovate, redecorate or paint all or any
part of the Premises. Except as otherwise stated in the Summary, the
non-disturbance agreement from Landlord’s Mortgagee (as described in
Article 26), and in the Work Letter attached hereto as Exhibit C, Tenant waives
the right to make repairs at Landlord’s expense under any applicable Laws. All
other repair and maintenance of the Premises, Building and Property to be
performed by Landlord, if any, shall be as provided in the Summary. To the
extent such maintenance, repairs or replacements are required as a result of the
negligence or intentional misconduct of Landlord or any of Landlord’s Parties
and Tenant is prohibited from using all or any material part of the Premises for
the permitted use herein as a result thereof, the Rent shall abate in proportion
to the area of the Premises that is rendered untenantable. It is agreed and
understood that Tenant shall not use or be entitled to use the Premises or
portion thereof affected to conduct its normal business operations during any
day for which Landlord is obligated to abate Rent hereunder.
8.2 Tenant’s Repair Obligations. Except for Landlord’s obligations specifically
set forth elsewhere in this Lease and in Section 8.1 above and in the Summary,
Tenant shall at all times and at Tenant’s sole cost and expense, keep, maintain,
repair, preserve and replace, as necessary, the interior of the Premises and all
parts thereof including, without limitation, all Tenant Improvements,
Alterations, and all furniture, fixtures and equipment, including, without
limitation, all computer, telephone and data cabling and equipment, Tenant’s
signs, if any, door locks, closing devices, security devices, floors and floor
coverings, shelving, kitchen, executive restroom and/or shower facilities,
and/or appliances of any kind located within the Premises, if any, custom
lighting, and any additions and other property located within the Premises, so
as to keep all of the foregoing elements of the Premises in good condition and
repair, reasonable wear and tear and casualty damage excepted. Tenant shall
replace, at its expense, any and all plate and other glass in and about the
Premises (other than exterior windows which shall be replaced by Landlord) which
is damaged or broken from any cause whatsoever except due to the negligence or
willful misconduct of Landlord, its agents or employees. Such maintenance and
repairs shall be performed with due diligence, lien-free and in a

 

-16-



--------------------------------------------------------------------------------



 



first-class and workmanlike manner, by licensed contractor(s) that are selected
by Tenant and approved by Landlord, which approval Landlord shall not
unreasonably withhold, condition or delay. All other repair and maintenance of
the Premises, Building and Property to be performed by Tenant, if any, shall be
as provided in the Summary. If Tenant refuses or neglects to repair and maintain
the Premises properly as required hereunder, then at any time following thirty
(30) days from the date on which Landlord makes a written demand on Tenant to
effect such repair and maintenance (except in the event of an emergency in which
event no notice shall be required), Landlord may enter upon the Premises and
make such repairs and/or maintenance, and upon completion thereof, Tenant agrees
to pay to Landlord as Additional Rent, Landlord’s costs for making such repairs
plus an amount not to exceed five percent (5%) of such costs for overhead,
within thirty (30) days of receipt from Landlord of a written itemized bill
therefor. Any amounts not reimbursed by Tenant within such thirty (30) day
period will bear interest at the Interest Rate until paid by Tenant.
ARTICLE 9 — USE
Tenant shall use the Premises solely for the Permitted Use specified in the
Summary, and shall not use or permit the Premises to be used for any other use
or purpose whatsoever without Landlord’s prior written approval. Tenant shall
observe and comply with the Rules and Regulations attached hereto as Exhibit E,
as the same may be modified by Landlord from time to time, and all reasonable
non-discriminatory modifications thereof and additions thereto from time to time
put into effect and furnished to Tenant by Landlord which modifications and
additions shall in no manner materially impact the ingress and egress of Tenant
to the Premises nor the permitted use of the Premises by Tenant. Landlord shall
endeavor to enforce the Rules and Regulations, but shall have no liability to
Tenant for the violation or non-performance by any other tenant or occupant of
any such Rules and Regulations provided, however, Landlord will use commercially
reasonable efforts to ensure that all Building tenants comply with Rules and
Regulations. Tenant shall, at its sole cost and expense, observe and comply with
all Laws and all requirements of any board of fire underwriters or similar body
relating to the Premises now or hereafter in force relating to or affecting the
condition, use, occupancy, alteration or improvement of the Premises (whether,
except as otherwise provided herein, structural or nonstructural, including
unforeseen and/or extraordinary alterations and/or improvements to the Premises
and regardless of the period of time remaining in the Term). Tenant shall not
use or allow the Premises to be used for any improper, immoral, unlawful or
reasonably objectionable purpose. Tenant shall not do or permit to be done
anything that will obstruct or interfere with the rights of other tenants or
occupants of the Building or the Property, if any, or injure them. Tenant shall
not cause, maintain or permit any nuisance in, on or about the Premises, the
Building or the Property, nor commit or suffer to be committed any waste in, on
or about the Premises.
ARTICLE 10 — HAZARDOUS MATERIALS
As used in this Lease, the term “Environmental Law(s)” means any past, present
or future federal, state or local Law relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials. As used in this Lease, the term
“Hazardous Materials” means and includes any hazardous or toxic materials,
substances or wastes as now or hereafter designated or regulated under any
Environmental Laws including, without limitation, asbestos, petroleum, petroleum
hydrocarbons and petroleum based products, urea formaldehyde foam insulation,
polychlorinated biphenyls (“PCBs”), and freon and other chlorofluorocarbons.
Except for ordinary and general office supplies, such as copier toner, liquid
paper, glue, ink and common household cleaning materials, and motor vehicle fuel
stored in fuel tanks of motor vehicles, the Generator and Diesel Tank used on
site in compliance with all Environmental Laws (some or all of which may
constitute Hazardous Materials), Tenant agrees not to cause or knowingly permit
any Hazardous Materials to be brought upon, stored, used, handled, generated,
released or disposed of on, in, under or about the Premises, the Building, the
Common Areas or any other portion of the Property by Tenant, its agents,
officers, directors, shareholders, members, partners, employees, subtenants,
assignees, licensees,

 

-17-



--------------------------------------------------------------------------------



 



contractors or invitees (collectively, “Tenant’s Parties”), without the prior
written consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion. Upon the expiration or earlier termination of this Lease,
or upon the early termination of Tenant’s right to occupy the Premises, Tenant
agrees to promptly remove from the Premises, the Building and the Property, at
its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials which are installed, brought
upon, stored, used, generated or released upon, in, under or about the Premises,
the Building and/or the Property or any portion thereof by Tenant or any of
Tenant’s Parties. To the fullest extent permitted by law, Tenant agrees to
promptly indemnify, protect, defend and hold harmless Landlord and Landlord’s
members, shareholders, partners, officers, directors, managers, employees,
agents, successors and assigns (collectively, “Landlord Parties”) from and
against any and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties, fines, expenses and costs (including, without
limitation, clean-up, removal, remediation and restoration costs, sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees and court
costs) which arise or result from the presence of Hazardous Materials on, in,
under or about the Premises, the Building or any other portion of the Property
and which are caused or permitted by Tenant or any of Tenant’s Parties,
provided, however, Tenant shall have no responsibility for any Hazardous
Materials which existed in the Premises prior to the Commencement Date. The
provisions of this Article 10 will survive the expiration or earlier termination
of this Lease or the early termination of Tenant’s right to occupy the Premises.
Tenant shall give Landlord Notice of any evidence of Mold, water leaks or water
infiltration in the Premises promptly upon discovery of same. Unless caused by
the negligence or intentional misconduct of Landlord, or Landlord Parties, or
unless caused by another tenant of the Building, Tenant, shall, at its expense,
investigate, clean up and remediate any Mold in the Premises. Investigation,
clean up and remediation may be performed only after Tenant has Landlord’s
written approval of a plan for such remediation. All clean up and remediation
shall be done in compliance with all applicable Laws and to the reasonable
satisfaction of Landlord. As used in this Lease, “Mold” means mold, fungi,
spores, microbial matter, mycotoxins and microbiological organic compounds.
Based on Landlord’s actual knowledge, the Building contains no Hazardous
Materials or Mold. To the extent any Hazardous Materials, including asbestos, or
Mold are discovered at any time prior to the Commencement Date, Landlord shall
remove and abate said Hazardous Materials or Mold at its sole cost and expense.
ARTICLE 11 — PARKING
During the Term, Tenant shall be entitled to utilize the number and type of
parking spaces specified in the Summary within the parking areas for the
Property as designated by Landlord from time to time. Landlord shall at all
times have the right to establish and modify the nature and extent of the
parking areas for the Building and Property (including whether such areas shall
be surface, underground and/or other structures) provided such modifications do
not have an adverse impact on the parking ratio for Tenant. In addition, if
Tenant is not the sole occupant of the Property, Landlord may, in its
discretion, designate any unreserved parking spaces as reserved parking. The
terms and conditions for parking at the Property shall be as specified in the
Summary and in the Rules and Regulations regarding parking as contained in
Exhibit E attached hereto, as the same may be modified by Landlord from time to
time. Tenant shall not use more parking spaces than its allotment and shall not
use any parking spaces specifically assigned by Landlord to other tenants, if
any, or for such other uses such as visitor, handicapped or other special
purpose parking. Tenant’s visitors shall be entitled to access to the parking
areas on the Property designated for visitor use, subject to availability of
spaces and the terms of the Summary. The parking ratio provided to Tenant shall
not decrease during the Term without the express written approval of Tenant,
which approval may be withheld in Tenant’s sole discretion.

 

-18-



--------------------------------------------------------------------------------



 



ARTICLE 12 — TENANT SIGNS
12.1 Premises Signage. Tenant shall have the right to have placed by Landlord,
at Landlord’s expense, Tenant’s name on a building standard suite/unit door sign
and within all Building directories. In addition, Tenant shall have the right to
install signage using Tenant’s standard graphics in the reception area or lobby
of the Premises all at Tenant’s sole cost and expense. Subsequent changes to
Tenant’s suite/unit door sign and/or any additional signs, to the extent
permitted by Landlord herein, shall be made or installed by Landlord at Tenant’s
sole cost and expense. Except as otherwise set forth herein, all aspects of any
such suite/unit door signs shall be per Landlord’s standard specifications and
materials, as revised by Landlord from time to time. Tenant shall have no right
to install or maintain any other signs, banners, advertising, notices, displays,
stickers, decals or any other logo or identification of any person, product or
service whatsoever, in any location on or in the Property except as (i) shall
have been expressly approved by Landlord in writing prior to the installation
thereof (which approval may be granted or withheld in Landlord’s sole and
absolute discretion), (ii) shall not violate any signage restrictions or
exclusive sign rights contained in any then existing leases with other tenants
of the Property, if any, and (iii) are consistent and compatible with all
applicable Laws, and the design, signage and graphics program from time to time
implemented by Landlord with respect to the Property, if any. Landlord shall
have the right to remove any signs or signage material installed without
Landlord’s permission, without being liable to Tenant by reason of such removal,
and to charge the cost of removal to Tenant as Additional Rent hereunder,
payable within thirty (30) days of written demand by Landlord.
12.2 Building Signage. In addition to the foregoing, Tenant may, at its sole
cost and expense (or as part of the Tenant Improvement Allowance) and subject at
all times to applicable Laws and requisite governmental approvals, install the
business name of Tenant on the parapet of either the South Tower or North Tower
as selected by Tenant (“Building Signage”). Landlord shall approve in writing
the final design and specifications of the Building Signage, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord agrees to
permit the Tenant to maintain the Building Signage for so long as no uncured
Default has ever occurred under any term or provision contained in the Lease and
no condition exists under the Lease and provided further, that Tenant has
(i) continuously occupied a minimum of ninety percent (90%) of the originally
leased Premises for the Permitted Use during the Term, as it may be extended, or
(ii), if Tenant occupies a minimum of 60,000 rentable square feet of the
originally leased Premises for the Permitted Use during the Term, as it may be
extended, and is the largest current tenant in the Building. If any of the
foregoing requirements are not met, Landlord shall be entitled to immediately
remove, at the sole cost of Tenant, the Building Signage. Tenant shall, at its
sole cost, remove the Building Signage on or before the expiration or sooner
termination of this Lease or upon the early termination of Tenant’s right to
occupy the Premises and repair any damage to the Building caused by such removal
and shall restore the Building to its original condition (or, at Landlord’s
option, Tenant shall pay to Landlord all of Landlord’s costs of such removal and
repair). Tenant shall be responsible for all electrical expenses incurred for
the use of the Building Signage and shall have installed, at Tenant’s sole cost
and expense, a separate meter to monitor such usage. The Building Signage set
forth herein is personal to the named Tenant herein or to a Permitted Transferee
and is not transferable to any other assignee or subtenant. If a Permitted
Transferee elects to modify the Building Signage, it shall be permitted to do so
at its sole expense, subject to the conditions and requirements of this
Section 12.
ARTICLE 13 — ALTERATIONS
13.1 Alterations. After installation of the initial Tenant Improvements for the
Premises, Tenant may, at its sole cost and expense, make alterations, additions,
improvements and decorations to the Premises (“Alterations”) subject to and upon
the following terms and conditions:
a. Tenant shall not make any Alterations without Landlord’s prior consent which:
(i) affect any area outside the Premises including the outside appearance,
character or use of any portions of the Building or other portions of the
Property; (ii) affect the Building’s roof, roof membrane, any structural
component or any base Building equipment, services or systems, or the proper
functioning thereof, or Landlord’s access thereto; (iii) in the reasonable
opinion of Landlord, lessen the value of the Building or the Property; (iv) will
violate or require a change in any occupancy certificate applicable to the
Premises; or (v) would trigger a legal requirement which would require Landlord
to make any alteration or improvement to the Premises, Building or other aspect
of the Property.

 

-19-



--------------------------------------------------------------------------------



 



b. Tenant shall not make any Alterations not prohibited by Section 13.1(a),
unless Tenant first obtains Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, condition or delay, provided
Landlord’s prior approval shall not be required for any Alteration that is not
prohibited by Section 13.1(a) above and is of a cosmetic nature that satisfies
all of the following conditions (hereinafter a “Pre-Approved Alteration”):
(i) the costs of such Alteration do not exceed $3.00 per rentable square foot of
the Premises; (ii) to the extent reasonably required by Landlord or by law due
to the nature of the work being performed, Tenant delivers to Landlord final
plans, specifications, working drawings, permits and approvals for such
Alterations at least ten (10) days prior to commencement of the work thereof;
and (iii) Tenant and such Alterations otherwise satisfy all other conditions set
forth in this Section 13.1. Tenant shall provide Landlord with ten (10) days’
prior written notice before commencing any Alterations. In addition, before
proceeding with any Alteration, Tenant’s contractors shall obtain, on behalf of
Tenant and at Tenant’s sole cost and expense: (A) all necessary governmental
permits and approvals for the commencement and completion of such Alterations,
and (B) if the cost of such Alterations exceeds $100,000.00, a completion and
lien indemnity bond, or other surety satisfactory to Landlord for such
Alterations. Landlord’s approval of any plans, contractor(s) and
subcontractor(s) of Tenant shall not release Tenant or any such contractor(s)
and/or subcontractor(s) from any liability with respect to such Alterations and
will create no liability or responsibility on Landlord’s part concerning the
completeness of such Alterations or their design sufficiency or compliance with
Laws.
c. All Alterations shall be performed: (i) in accordance with the approved
plans, specifications and working drawings, if any; (ii) lien-free and in a
first-class workmanlike manner; (iii) in compliance with all Laws; (iv) in such
a manner so as not to unreasonably interfere with the occupancy of any other
tenant, nor impose any additional expense upon nor delay Landlord in the
maintenance and operation of the Building; (v) by licensed and bondable
contractors and subcontractors selected by Tenant and reasonably approved by
Landlord, and (v) at such times, in such manner and subject to such rules and
regulations as Landlord may from time to time reasonably designate.
d. If the consent of Landlord is required, Tenant shall pay to Landlord, as
Additional Rent, the reasonable costs of Landlord’s engineers and other
consultants for review of all plans, specifications and working drawings for the
Alterations, within thirty (30) days after Tenant’s receipt of invoices either
from Landlord or such consultants. In addition to such costs, Tenant shall pay
to Landlord, within thirty (30) days after completion of any Alterations, a
construction supervision fee equal to four percent (4%) of the total cost of the
Alterations and the actual, reasonable costs incurred by Landlord for any
services rendered by Landlord’s management personnel and engineers to coordinate
and/or supervise any of the Alterations only to the extent such services are
provided in excess of or after the normal on-site hours of such engineers and
management personnel.
e. Throughout the performance of the Alterations, Tenant shall obtain, or cause
its contractors to obtain, workers compensation insurance and commercial general
liability insurance in compliance with the insurance provisions of this Lease.
13.2 Removal of Alterations. All Alterations and the initial Tenant Improvements
in the Premises (whether installed or paid for by Landlord or Tenant), shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises at the end of the Term or upon the early termination of Tenant’s
right to occupy the Premises; provided, however, Landlord may, by written notice
delivered to Tenant at the time Landlord provides its consent for installation
of the Alterations, identify those Alterations which Landlord shall require
Tenant to remove at the end of the Term. If Landlord requires Tenant to remove
any such Alterations, Tenant shall, at its sole cost, remove the identified
items on or before the expiration or sooner termination of this Lease or upon
the early termination of Tenant’s right to occupy the Premises and repair any
damage to the Premises caused by such removal to its original condition.
13.3 Liens. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Property or the Premises, nor against
Tenant’s leasehold interest in the Premises, by reason of or in connection with
any repairs, alterations, improvements or other work contracted for or
undertaken by Tenant or any Tenant Party. If any such liens are filed, Tenant
shall, at its sole cost, immediately cause such liens to be released of record
or bonded so that such lien(s) no longer affect(s) title to the Property, the
Building or the Premises or provide adequate financial assurances as determined
by Landlord in its reasonable discretion, of Tenant’s ability to pay the amount
represented by such lien. If Tenant fails to cause any such lien to be released
or bonded within ten (10) business days after filing thereof, Landlord may cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien, and Tenant shall reimburse
Landlord within thirty (30) days after receipt of invoice from Landlord, any sum
paid by Landlord to remove such liens, together with interest at the Interest
Rate from the date of such payment by Landlord.

 

-20-



--------------------------------------------------------------------------------



 



ARTICLE 14 — TENANT’S INSURANCE
14.1 Tenant’s Insurance. On or before the earlier of the Commencement Date or
the date Tenant commences or causes to be commenced any work of any type in the
Premises, and continuing during the entire Term, Tenant shall obtain and keep in
full force and effect, the following insurance with limits of coverage as set
forth in Section 1.14 of the Summary:
a. Special Form (formerly known as “all risk”) insurance, including fire and
extended coverage, sprinkler leakage (including earthquake sprinkler leakage),
vandalism, malicious mischief plus, if the Property is located currently or at
any time in the future in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994 (as such acts may from time to time be amended), flood coverage upon
property of every description and kind owned by Tenant and located in the
Premises or the Building, or for which Tenant is legally liable or installed by
or on behalf of Tenant including, without limitation, furniture, equipment and
any other personal property, and any Alterations (but excluding the initial
Tenant Improvements previously existing or installed in the Premises), in an
amount not less then the full replacement cost thereof. In the event that there
shall be a dispute as to the amount which comprises full replacement cost, the
decision of Landlord or the mortgagees of Landlord shall be presumptive.
b. Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner’s protective coverage, contractual
liability (including Tenant’s indemnification obligations under this Lease),
liquor liability (if Tenant serves alcohol on the Premises), products and
completed operations liability. The limits of liability of such commercial
general liability insurance may be increased every three (3) years during the
Term upon reasonable prior notice by Landlord to an amount reasonably required
by Landlord and appropriate for tenants of buildings comparable to the Building.
c. Commercial Automobile Liability covering all owned, hired and non-owned
automobiles.
d. Worker’s compensation, in statutory amounts and employers liability, covering
all persons employed in connection with any work done in, on or about the
Premises for which claims for death, bodily injury or illness could be asserted
against Landlord, Tenant or the Premises.
e. Umbrella liability insurance on an occurrence basis, in excess of and
following the form of the underlying insurance described in Section 14.1.b. and
14.1.c. and the employer’s liability coverage in Section 14.1.d. which is at
least as broad as each and every area of the underlying policies. Such umbrella
liability insurance shall include pay on behalf of wording, concurrency of
effective dates with primary policies, blanket contractual liability,
application of primary policy aggregates, and shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance, subject to customary commercially reasonable deductible amounts
imposed on umbrella policies.
f. If Tenant’s business includes professional services, Tenant shall, at
Tenant’s expense, maintain in full force and effect professional liability (also
known as errors and omissions insurance), covering Tenant and Tenant’s employees
from work related negligence and liability in trade.

 

-21-



--------------------------------------------------------------------------------



 



g. Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for twelve (12) months of direct or indirect
loss of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to the Premises, Tenant’s
parking areas or to the Building as a result of such perils. Tenant may elect
not to carry loss of income, extra expense or business interruption insurance in
which event Tenant shall be deemed to have elected to self insure such loss.
h. Any other form or forms of insurance as Tenant or Landlord or the mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant of a building similar to the
Building would protect itself, but only to the extent such risks and amounts are
available in the insurance market at commercially reasonable costs.
14.2 Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are approved by Landlord and/or
Landlord’s mortgagees and are authorized to do business in the state in which
the Building is located and rated not less than Financial Size X, and with a
Financial Strength rating of A in the most recent version of Best’s Key Rating
Guide (provided that, in any event, the same insurance company shall provide the
coverages described in Sections 14.1.a. and 14.1.g. above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) name Tenant as named
insured thereunder and shall name Landlord and, at Landlord’s request, such
other persons or entities of which Tenant has been informed in writing, as
additional insureds thereunder, all as their respective interests may appear;
(d) not have a deductible amount exceeding Five Thousand Dollars ($5,000.00),
which deductible amount shall be deemed self-insured with full waiver of
subrogation, provided, however, the deductible amount for the errors and
omissions insurance may have a deductible not exceeding an amount reasonably
determined by Tenant; (e) specifically provide that the insurance afforded by
such policy for the benefit of Landlord and any other additional insureds shall
be primary, and any insurance carried by Landlord or any other additional
insureds shall be excess and non-contributing; (f) contain an endorsement that
the insurer waives its right to subrogation; (g) require the insurer to notify
Landlord and any other additional insureds in writing not less than ten
(10) days prior to any material change, reduction in coverage, cancellation or
other termination thereof; (h) contain a cross liability or severability of
interest endorsement; and (i) be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof. Tenant agrees to deliver to Landlord, as
soon as practicable after the placing of the required insurance, but in no event
later than the date Tenant is required to obtain such insurance as set forth in
Section 14.1 above, certificates from the insurance company evidencing the
existence of such insurance and Tenant’s compliance with the foregoing
provisions of this Article 14. Tenant shall cause replacement certificates to be
delivered to Landlord not less than ten (10) days prior to the expiration of any
such policy or policies. If any such initial or replacement certificates are not
furnished within the time(s) specified herein, Landlord shall have the right,
but not the obligation, to procure such policies and certificates at Tenant’s
expense.
14.3 Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy maintained by Landlord
or Tenant hereunder, or (b) increase the costs of any insurance policy
maintained by Landlord. If Tenant’s occupancy or conduct of its business in or
on the Premises results in any increase in premiums for any insurance carried by
Landlord with respect to the Building or the Property, Tenant shall either
discontinue the activities affecting the insurance or pay such increase as
Additional Rent within thirty (30) days after being billed therefor by Landlord.
If any insurance coverage carried by Landlord pursuant to this Lease or
otherwise with respect to the Building or the Property shall be cancelled or
reduced (or cancellation or reduction thereof shall be threatened) by reason of
the use or occupancy of the Premises other than as allowed by the Permitted Use
by Tenant or by anyone permitted by Tenant to be upon the Premises, and if
Tenant fails to remedy such condition within ten (10) business days after notice
thereof, Tenant shall be deemed to be in default under this Lease and Landlord
shall have all remedies provided in this Lease, at law or in equity, including,
without limitation, the right (but not the obligation) to enter upon the
Premises and attempt to remedy such condition at Tenant’s cost.

 

-22-



--------------------------------------------------------------------------------



 



ARTICLE 15 — LANDLORD’S INSURANCE
During the Term, Landlord shall maintain Property Insurance written on a Special
Form (formerly known as “all risk”) basis covering the Property and the
Building, including the initial Tenant Improvements (excluding, however,
Tenant’s furniture, equipment and other personal property and Alterations,
unless Landlord otherwise elects to insure the Alterations pursuant to Section
13.1 above) against damage by fire and standard extended coverage perils and
with vandalism and malicious mischief endorsements, rental loss coverage, at
Landlord’s option, earthquake damage coverage, and such additional coverage as
Landlord deems appropriate. Such insurance coverage shall be for the full
replacement cost of the Building. Landlord shall also carry commercial general
liability in such reasonable amounts (but not less than $5,000,000.00) and with
such reasonable deductibles as would be carried by a prudent owner of a similar
building in the state in which the Building is located. At Landlord’s option,
all such insurance may be carried under any blanket or umbrella policies that
Landlord has in force for other buildings and projects. Landlord may, but shall
not be obligated to carry any other form or forms of insurance as Landlord or
the mortgagees or ground lessors of Landlord may reasonably determine is
advisable. The cost of insurance obtained by Landlord pursuant to this
Article 15 shall be included in Insurance Costs, except that any increase in the
premium for the property insurance attributable to the replacement cost of the
Tenant Improvements in excess of Building standard shall not be included as
Insurance Costs, but shall be paid by Tenant within thirty (30) days of invoice
from Landlord.
ARTICLE 16 — INDEMNIFICATION AND EXCULPATION
16.1 Tenant’s Assumption of Risk and Waiver. Except to the extent such matter is
not covered by the insurance required to be maintained by Tenant under this
Lease or except to the extent such matter is attributable to the negligence
and/or willful misconduct of Landlord or Landlord’s agents, contractors or
employees, Landlord shall not be liable to Tenant, or any of Tenant’s Parties
for: (i) any damage to property of Tenant, or of others, located in, on or about
the Premises, (ii) the loss of or damage to any property of Tenant or of others
by theft or otherwise, (iii) any injury or damage to persons or property
resulting from fire, explosion, falling ceiling tiles masonry, steam, gas,
electricity, water, rain or leaks from any part of the Premises or from the
pipes, appliance of plumbing works or from the roof, street or subsurface or
from any other places or by dampness or by any other cause of whatsoever nature,
(iv) any such damage caused by other tenants or persons in the Premises,
occupants of any other portions of the Property, or the public, or caused by
operations in construction of any private, public or quasi-public work, or (v)
any interruption of Utilities and Services. Landlord shall in no event be liable
to Tenant for any consequential damages or for loss of business, revenue, income
or profits and Tenant hereby waives any and all claims for any such damages.
Notwithstanding anything to the contrary contained in this Section 16.1, all
property of Tenant and Tenant’s Parties kept or stored on the Premises, whether
leased or owned by any such parties, shall be so kept or stored at the sole risk
of Tenant and Tenant shall hold Landlord harmless from any claims arising out of
damage to the same, including subrogation claims by Tenant’s insurance carriers.
Landlord or its agents shall not be liable for interference with light or other
intangible rights.
16.2 Indemnification.
a. Tenant shall be liable for, and shall indemnify, defend, protect and hold
Landlord and the Landlord Parties harmless from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including, without limitation, attorneys’ fees and court costs (collectively,
“Tenant Indemnified Claims”), arising or resulting from (a) any occurrence
attributable to the negligence or willful misconduct of Tenant, its agents,
contractors or employees in the Premises following the date Landlord delivers
possession of all or any portion of the Premises to Tenant, except to the extent
caused by the negligence or willful misconduct of Landlord or Landlord’s agents,
contractors or employees, (b) the use of the Premises, the Building and the
Property and conduct of Tenant’s business by Tenant or any of Tenant’s Parties,
or any other activity, work or thing done, permitted or suffered by Tenant or
any of Tenant’s Parties, in or about the Premises, the Building or elsewhere on
the Property; and/or (c) any default by Tenant as to any obligations on Tenant’s
part to be performed under the terms of this Lease or the terms of any contract
or agreement to which Tenant is a party or by which it is bound, affecting this
Lease or the Premises. The foregoing indemnification shall include, but not be
limited to, any injury to, or death of, any person, or any loss of, or damage
to, any property on the Premises, or on adjoining sidewalks, streets or ways, or
connected with the use, condition or occupancy thereof. In case any action or
proceeding is brought against Landlord or any Landlord Parties by reason of any
such Tenant Indemnified Claims, Tenant, upon notice from Landlord, shall defend
the same at Tenant’s expense by counsel approved in writing by Landlord, which
approval shall not be unreasonably withheld. Tenant’s indemnification
obligations under this Section 16.2 and elsewhere in this Lease shall survive
the expiration or earlier termination of this Lease or the early termination of
Tenant’s right to occupy the Premises. Tenant’s covenants, agreements and
indemnification in Section 16.1 and this Section 16.2 are not intended to and
shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant pursuant to the provisions of this Lease.

 

-23-



--------------------------------------------------------------------------------



 



b. Landlord shall be liable for, and shall indemnify, defend, protect and hold
Tenant and the Tenant Parties harmless from and against any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including, without limitation, attorneys’ fees and court costs (collectively,
“Landlord Indemnified Claims”), arising or resulting from: (a) any occurrence
attributable to the negligence or willful misconduct of Landlord, its agents,
contractors or employees in the Building following the date Landlord delivers
possession of all or any portion of the Premises to Tenant, except to the extent
caused by the negligence or willful misconduct of Tenant or Tenant’s Parties;
(b) the use of the Building and the Property and conduct of Landlord’s business
by Landlord or any of Landlord’s Parties, or any other activity, work or thing
done, permitted or suffered by Landlord or any of Landlord’s Parties, in or
about the Building or elsewhere on the Property; and/or (c) any default by
Landlord as to any obligations on Landlord’s part to be performed under the
terms of this Lease or the terms of any contract or agreement to which Landlord
is a party or by which it is bound, affecting this Lease or the Building. The
foregoing indemnification shall include, but not be limited to, any injury to,
or death of, any person or any loss of, or damage to, any property within the
Building, or on adjoining sidewalks, streets or ways or in connection with the
use, condition, or occupancy thereof. In case any action or proceeding is
brought against Tenant or any Tenant Parties by reason of any such Landlord
Indemnified Claims, Landlord, upon notice from Tenant, shall defend the same at
Landlord’s expense by counsel approved in writing by Tenant, which approval
shall not be unreasonably withheld. Landlord’s indemnification obligations under
this Section 16.2 and elsewhere in this Lease shall survive the expiration of
early termination of this Lease or the early termination of Tenant’s rights to
occupy the Premises. Landlord’s covenants, agreements and indemnifications in
Section 16.2 are not intended to and shall not relieve any insurance carrier of
its obligations under policies required to be carried by Landlord pursuant to
the provisions of this Lease.
ARTICLE 17 — CASUALTY DAMAGE/DESTRUCTION
17.1 Landlord’s Rights and Obligations. If the Premises or the Building is
damaged by fire or other casualty not caused by the negligence or willful
misconduct of Tenant (“Casualty”) to an extent not exceeding twenty-five percent
(25%) of the full replacement cost thereof, and Landlord’s contractor estimates
in writing delivered to the parties that the damage thereto is such that the
Building and/or Premises may be repaired, reconstructed or restored to
substantially its condition immediately prior to such damage within one hundred
twenty (120) days from the date of such casualty, then Landlord shall commence
and proceed diligently with the work of repair, reconstruction and restoration
and this Lease shall continue in full force and effect and Landlord shall
utilize commercially reasonable efforts to provide Tenant with alternate space
in the Building. If, however, the Premises or the Building is damaged to an
extent exceeding twenty-five percent (25%) of the full replacement cost thereof,
or Landlord’s contractor estimates that such work of repair, reconstruction and
restoration will require longer than one hundred twenty (120) days to complete
from the date of casualty, or Landlord will not receive proceeds from insurance
required to be carried by Tenant sufficient to cover the costs of such repairs,
reconstruction and restoration, then Landlord may elect to either: (a) repair,
reconstruct and restore the portion of the Premises or Building damaged by such
Casualty (including the Tenant Improvements, the Alterations that Landlord
elects to insure pursuant to Section 13.1 and, to the extent of insurance
proceeds received from Tenant, the Alterations that Tenant is required to insure
pursuant to Section 13.1), in which case this Lease shall continue in full force
and effect; or (b) terminate this Lease effective as of the date which is thirty
(30) days after Tenant’s receipt of Landlord’s election to so terminate. Under
any of the conditions of this Section 17.1, Landlord shall give written notice
to Tenant of its intention to repair or terminate within the later of sixty
(60) days after the occurrence of such Casualty, or fifteen (15) days after
Landlord’s receipt of the estimate from Landlord’s contractor or, as applicable,
thirty (30) days after Landlord receives approval from Landlord’s Mortgagee to
rebuild. If, for any reason (including Landlord’s failure to obtain insurance
for the full replacement cost of any Alterations in the Building which Landlord
is required to insure pursuant to Section 13.1 hereof), Landlord fails to
receive insurance proceeds covering the full replacement cost of such damages,
Landlord shall be deemed to have self-insured the replacement cost of such
damages.

 

-24-



--------------------------------------------------------------------------------



 



17.2 Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately:
(a) notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Tenant Improvements and Alterations (to
the extent such items are not covered by Landlord’s casualty insurance obtained
by Landlord pursuant to this Lease) and with respect to Alterations in the
Premises that Tenant is required to insure pursuant to Section 13.1, excluding
proceeds for Tenant’s furniture and other personal property, whether or not this
Lease is terminated as permitted in Section 17.1, and Tenant hereby assigns to
Landlord all rights to receive such insurance proceeds. If, for any reason
(including Tenant’s failure to obtain insurance for the full replacement cost of
any Alterations which Tenant is required to insure pursuant to Section 13.1
hereof), Tenant fails to receive insurance proceeds covering the full
replacement cost of such Alterations which are damaged, Tenant shall be deemed
to have self-insured the replacement cost of such Alterations, and upon any
damage or destruction thereto, Tenant shall immediately pay to Landlord the full
replacement cost of such items, less any insurance proceeds actually received by
Landlord from Landlord’s or Tenant’s insurance with respect to such items.
17.3 Abatement of Rent. If as a result of any such damage, repair,
reconstruction and/or restoration of the Premises or the Building, Tenant is
prevented from using, and does not use, the Premises or any portion thereof,
then Rent shall be abated or reduced, as the case may be, during the period that
Tenant continues to be so prevented from using and does not use the Premises or
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises. Notwithstanding the foregoing to
the contrary, if the damage is due to the negligence or willful misconduct of
Tenant or any of Tenant’s Parties, there shall be no abatement of Rent. Except
for abatement of Rent as provided hereinabove and as provided in Section 17.7
below, Tenant shall not be entitled to any compensation or damages for loss of,
or interference with, Tenant’s business or use or access of all or any part of
the Premises resulting from any such damage, repair, reconstruction or
restoration.
17.4 Inability to Complete. Notwithstanding anything to the contrary contained
in this Article 17, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or Premises pursuant to
Section 17.1 above, but is delayed from completing such repair, reconstruction
and/or restoration beyond the date which is six (6) months after the date
estimated by Landlord’s contractor for completion thereof pursuant to
Section 17.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, delays due to Force Majeure, and delays caused
by Tenant or any of Tenant’s Parties), then Landlord or Tenant may elect to
terminate this Lease upon thirty (30) days’ prior written notice to the other
party.
17.5 Damage to the Property. If there is a total destruction of the improvements
on the Property or partial destruction of such improvements, the cost of
restoration of which would exceed one-third (1/3) of the then replacement value
of all improvements on the Property, by any cause whatsoever, whether or not
insured against and whether or not the Premises are partially or totally
destroyed, Landlord or Tenant may within a period of one hundred fifty
(150) days after the occurrence of such destruction, notify the other party in
writing that it elects to terminate the Lease as of the date of such
destruction.
17.6 Damage Near End of Term. In addition to its termination rights in
Sections 17.1, 17.4 and 17.5 above, either party shall have the right to
terminate this Lease if any damage to the Building or Premises occurs during the
last twelve (12) months of the Term and Landlord’s contractor estimates in
writing delivered to the parties that the repair, reconstruction or restoration
of such damage cannot be completed within the earlier of (a) the scheduled
expiration date of the Term, or (b) sixty (60) days after the date of such
casualty.
17.7 Tenant’s Termination Right in the Event of Damage or Destruction. In the
event of any damage or destruction which affects Tenant’s use and enjoyment of
the Premises which is not caused by Tenant or any of Tenant’s Parties, if
Tenant’s possession and use of the Premises cannot be restored by Landlord
within one hundred eighty (180) days for reasons other than delays caused by
Tenant or any of Tenant’s Parties, Tenant shall have the right to terminate this
Lease upon written notice to Landlord.

 

-25-



--------------------------------------------------------------------------------



 



ARTICLE 18 — CONDEMNATION
18.1 Substantial or Partial Taking. Subject to the provisions of Section 18.3
below, either party may terminate this Lease if any material part of the
Premises is taken or condemned for any public or quasi-public use under law, by
eminent domain or private purchase in lieu thereof (a “Taking”). Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or the Property which would have a material adverse effect on
Landlord’s ability to operate the remainder of the Building at or above the same
level of profitability as it is currently being operated and/or the Property.
The terminating party shall provide written notice of termination to the other
party within thirty (30) days after it first receives notice of the Taking. The
termination shall be effective as of the effective date of any order granting
possession to, or vesting legal title in, the condemning authority. If this
Lease is not terminated, Base Rent and all other elements of this Lease which
are dependant upon the area of the Premises, the Building or the Property shall
be appropriately adjusted to account for any reduction in the square footage of
the Premises, Building or Property, as applicable. Each party shall have the
right to seek compensation from the condemning authority for damages suffered
from the Taking, provided that the termination of this Lease by either party
shall not affect Tenant’s rights to seek damages for the value of the Lease for
the Term remaining notwithstanding the termination.
18.2 Condemnation Award. Subject to the provisions of Section 18.1 above and
Section 18.3 below, in connection with any Taking of the Premises or the
Building, Landlord shall be entitled to receive the entire amount of any award
which may be made or given in such taking or condemnation, without deduction or
apportionment for any estate or interest of Tenant, it being expressly
understood and agreed by Tenant that no portion of any such award shall be
allowed or paid to Tenant for any so-called bonus or excess value of this Lease,
and such bonus or excess value shall be the sole property of Landlord. Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking (including any claim for bonus or excess
value of this Lease); provided, however, if any portion of the Premises is
taken, Tenant shall be granted the right to recover from the condemning
authority (but not from Landlord) any compensation as may be separately awarded
or recoverable by Tenant for the taking of Tenant’s furniture, fixtures,
equipment and other personal property within the Premises, for Tenant’s
relocation expenses, and for any loss of goodwill or other damage to Tenant’s
business by reason of such taking.
18.3 Temporary Taking. In the event of a Taking of the Premises or any part
thereof for temporary use, Tenant shall be entitled to receive for itself such
portion or portions of any award made for such use with respect to the period of
the taking which is within the Term, provided that if such taking shall remain
in force at the expiration or earlier termination of this Lease, Tenant shall
perform its obligations with respect to surrender of the Premises but shall not
be obligated to pay to Landlord the portion of any award which is attributable
to any period of time beyond the Term expiration date. For purpose of this
Section 18.3, a temporary taking shall be defined as a taking for a period of
one hundred fifty (150) days or less.
ARTICLE 19 — WAIVER OF CLAIMS; WAIVER OF SUBROGATION
19.1 Tenant Waiver. Tenant hereby waives its rights against Landlord for any
claims or damages or losses, including any deductibles and self-insured amounts,
which are caused by or result from (a) any occurrence insured under any property
insurance policy carried by Tenant, or (b) any occurrence which would have been
covered under any property insurance required to be obtained and maintained by
Tenant under this Lease had such insurance been obtained and maintained as
required. The foregoing waiver shall be in addition to, and not a limitation of,
any other waivers or releases contained in this Lease.
19.2 Landlord Waiver. Landlord hereby waives its rights against Tenant for any
claims or damages or losses, including any deductibles and self-insured amounts,
which are caused by or result from: (a) any occurrence insured under any
property insurance policy carried by Landlord; or (b) any occurrence which would
have been covered under any property insurance required to be obtained and
maintained by Landlord under this Lease had such insurance been obtained and
maintained as required. The foregoing waiver shall be in addition to, and not a
limitation of, any other waivers or releases contained in this Lease.

 

-26-



--------------------------------------------------------------------------------



 



19.3 Waiver of Insurers. Each party shall cause each property insurance policy
carried by it to provide that the insurer waives all rights of recovery by way
of subrogation against the other, in connection with any claims, losses and
damages covered by such policy. If either party fails to maintain insurance for
an insurable loss, such loss shall be deemed to be self-insured with a deemed
full waiver of subrogation as set forth in the immediately preceding sentence.
ARTICLE 20 — ASSIGNMENT AND SUBLETTING
20.1 Restriction on Transfer. Except with respect to a Permitted Transfer
pursuant to Section 20.6 below, Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold,
condition or delay, assign this Lease or any interest herein or sublet the
Premises or any part thereof, or permit the use or occupancy of the Premises by
any party other than Tenant (any such assignment, encumbrance, sublease, license
or the like being sometimes referred to as a “Transfer”). In no event may Tenant
encumber or hypothecate this Lease or the Premises. Nothing contained in this
Section 20 shall prevent Tenant from marketing or offering the Premises for
sublease at a lower rental rate than Landlord is currently charging or prohibit
Tenant from competing with Landlord for any prospective tenants or subtenants,
provided, however Tenant may not market or offer the Premises for sublease to
current tenants in the Building. This prohibition against Transfers shall be
construed to include a prohibition against any assignment or subletting by
operation of law. Any Transfer without Landlord’s consent (except for a
Permitted Transfer pursuant to Section 20.6 below) shall constitute a Default by
Tenant under this Lease, and in addition to all of Landlord’s other remedies at
law, in equity or under this Lease, such Transfer shall be voidable at
Landlord’s election. For purposes of this Article 20, other than with respect to
a Permitted Transfer under Section 20.6 and transfers of stock of Tenant if
Tenant is a publicly-held corporation and such stock is transferred publicly
over a recognized security exchange or over-the-counter market, if Tenant is a
corporation, partnership or other entity, any transfer, assignment, encumbrance
or hypothecation of forty-nine percent (49%) or more (individually or in the
aggregate) of any stock or other ownership interest in such entity, and/or any
transfer, assignment, hypothecation or encumbrance of any controlling ownership
or voting interest in such entity, shall be deemed an assignment of this Lease
and shall be subject to all of the restrictions and provisions contained in this
Article 20.
20.2 Landlord’s Options. If Tenant desires to effect a Transfer, then at least
fifteen (15) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall deliver to Landlord written notice
(“Transfer Notice”) setting forth the terms and conditions of the proposed
Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”). Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and such evidence of financial responsibility and standing as Landlord may
reasonably require, and such other information concerning the business
background and financial condition of the proposed Transferee as Landlord may
reasonably request. Except with respect to a Permitted Transfer, within fifteen
(15) business days of Landlord’s receipt of any Transfer Notice, and any
additional information requested by Landlord pursuant to this Section 20.2,
Landlord will notify Tenant of its election to do one of the following:
(a) consent to the proposed Transfer subject to such reasonable conditions as
Landlord may impose in providing such consent; (b) refuse such consent, which
refusal shall be on reasonable grounds; or (c) terminate this Lease as to all or
such portion of the Premises which is proposed to be sublet or assigned by
Tenant and recapture all or such portion of the Premises which is proposed to be
sublet or assigned by Tenant for reletting by Landlord, which termination shall
be effective as of the proposed Transfer Date provided, however, if Landlord
refuses to grant such consent and elects to terminate the Lease as to such
portion of the Premises, Tenant shall have the right within fifteen (15) days
after notice of Landlord’s exercise of its right to terminate to withdraw
Tenant’s request for such consent and remain in possession of the Premises under
the terms and conditions hereof. If Landlord exercises its option to terminate
the Lease with respect to only a portion of the Premises following Tenant’s
request for Landlord’s approval of the proposed sublease of such space (and
Tenant has not withdrawn such request for consent), Landlord shall be
responsible for the construction of any demising wall which Landlord reasonably
deems necessary to separate such space from the remainder of the Premises.

 

-27-



--------------------------------------------------------------------------------



 



20.3 Additional Conditions; Excess Rent. A condition to Landlord’s consent to
any Transfer will be the delivery to Landlord of a true copy of the fully
executed instrument of assignment, sublease, transfer or hypothecation, in form
and substance reasonably satisfactory to Landlord, an original of Landlord’s
standard consent form executed by both Tenant and the proposed Transferee, and
an affirmation of guaranty in form satisfactory to Landlord executed by each
guarantor of this Lease, if any. In addition, Tenant shall pay to Landlord as
Additional Rent within thirty (30) days after receipt thereof, without affecting
or reducing any other obligations of Tenant hereunder, fifty percent (50%) of
any rent or other economic consideration received by Tenant as a result of any
Transfer which exceeds, in the aggregate, (i) the total Rent which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased) for the applicable period,
plus (ii) any reasonable brokerage commissions, attorneys’ fees, tenant
improvements or other monetary concession actually paid by Tenant in connection
with such Transfer, which commissions and fees shall, for purposes of the
aforesaid calculation, be amortized on a straight-line basis over the term of
such assignment or sublease. If Tenant effects a Transfer or requests the
consent of Landlord to any Transfer (whether or not such Transfer is
consummated), then, upon demand, and as a condition precedent to Landlord’s
consideration of the proposed assignment or sublease, Tenant agrees to pay
Landlord a non-refundable administrative fee of Five Hundred Dollars ($500.00),
plus Landlord’s reasonable attorneys’ and paralegal fees and other costs
incurred by Landlord in reviewing such proposed assignment or sublease (whether
attributable to Landlord’s in-house attorneys or paralegals or otherwise).
Acceptance of the Five Hundred Dollar ($500.00) administrative fee and/or
reimbursement of Landlord’s attorneys’ and/or paralegal fees shall in no event
obligate Landlord to consent to any proposed Transfer.
20.4 Reasonable Disapproval. Without limiting in any way Landlord’s right to
withhold its consent on any reasonable grounds, it is agreed that Landlord will
not be acting unreasonably in refusing to consent to a Transfer if, in
Landlord’s reasonable opinion: (a) the proposed assignee or subtenant does not
have the financial capability to fulfill the obligations imposed by the
Transfer; (b) the proposed Transferee is an existing tenant of the Building or
Property; (c) the proposed Transferee is a governmental entity; (d) the portion
of the Premises to be sublet or assigned is irregular in shape with inadequate
means of ingress and egress; (e) the proposed Transfer involves a change of use
of the Premises or would violate any exclusive use covenant to which Landlord is
bound; (f) the Transfer would likely result in significant increase in the use
of the parking areas by the Transferee’s employees or visitors, and/or
significantly increase the demand upon utilities and services above what
Landlord is required to provide in the Lease to the Premises; and (g) the
Transferee is not in Landlord’s reasonable opinion of reputable or good
character or consistent with Landlord’s desired tenant mix for the Building.
20.5 No Release. Subject to the provisions of Section 20.6 below, no Transfer,
occupancy or collection of rent from any proposed Transferee shall be deemed a
waiver on the part of Landlord, or the acceptance of the Transferee as Tenant
and no Transfer shall release Tenant of Tenant’s obligations under this Lease or
alter the primary liability of Tenant to pay Rent and to perform all other
obligations to be performed by Tenant hereunder. Landlord may require that any
Transferee remit directly to Landlord on a monthly basis, all monies due Tenant
by said Transferee, and each sublease shall provide that if Landlord gives said
sublessee written notice that Tenant is in default under this Lease, said
sublessee will thereafter make all payments due under the sublease directly to
or as directed by Landlord, which payments will be credited against any payments
due under this Lease. Tenant hereby irrevocably and unconditionally assigns to
Landlord all rents and other sums payable under any sublease of the Premises;
provided, however, that Landlord hereby grants Tenant a license to collect all
such rents and other sums so long as Tenant is not in default under this Lease.
Consent by Landlord to one Transfer shall not be deemed consent to any
subsequent Transfer. In the event of default by any Transferee of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor.

 

-28-



--------------------------------------------------------------------------------



 



20.6 Permitted Transfers. Notwithstanding the provisions of Section 20.1 above
to the contrary, provided that Tenant is not then in Default, Tenant may assign
this Lease or sublet the Premises or any portion thereof (herein, a “Permitted
Transfer”), without Landlord’s consent to any entity that controls, is
controlled by or is under common control with Tenant, or to any entity resulting
from a merger or consolidation with Tenant, or to any person or entity which
acquires all the assets of Tenant’s business as a going concern (each, a
“Permitted Transferee”), provided that: (a) at least fifteen (15) days prior to
such assignment or sublease, Tenant delivers to Landlord a reasonably detailed
description of the proposed Transfer and the financial statements and other
financial and background information of the assignee or sublessee described in
Section 20.2 above; (b) in the case of an assignment, the assignee assumes, in
full, the obligations of Tenant under this Lease (or in the case of a sublease,
the sublessee of a portion of the Premises or Term assumes, in full, the
obligations of Tenant with respect to such portion) pursuant to an assignment
and assumption agreement (or a sublease, as applicable) reasonably acceptable to
Landlord, a fully executed copy of which is delivered to Landlord within thirty
(30) days following the effective date of such assignment or subletting;
(c) each guarantor of this Lease executes a reaffirmation of its guaranty in
form satisfactory to Landlord; (d) the net worth of the assignee or sublessee
equals or exceeds that of Tenant as of (i) the date of execution of this Lease,
or (ii) the date immediately preceding the proposed transfer; (e) Tenant remains
fully liable under this Lease; (f) the use of the Premises is pursuant to
Section 1.10 of the Lease; (g) such transaction is not entered into as a
subterfuge to avoid the restrictions and provisions of this Article 20 and will
not violate any exclusive use covenant to which Landlord is bound; and (h) with
respect to a subletting only, Tenant and such Permitted Transferee execute
Landlord’s standard consent to sublease form; and (i) Tenant is not in default
under the Lease.
ARTICLE 21 — SURRENDER AND HOLDING OVER
21.1 Surrender of Premises. Upon the expiration or sooner termination of this
Lease, or upon the early termination of Tenant’s right to occupy the Premises,
Tenant shall surrender all keys for the Premises and exclusive possession of the
Premises to Landlord broom clean and in good condition and repair, reasonable
wear and tear excepted (and casualty damage excepted), with all of Tenant’s
personal property, electronic, fiber, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant (to be
removed in accordance with the National Electric Code and other applicable Laws)
and those items, if any, of Alterations identified by Landlord pursuant to
Section 13.1, removed therefrom and all damage caused by such removal repaired.
Notwithstanding anything contained herein to the contrary, Landlord, in its sole
discretion and upon thirty (30) days written notice to Tenant, may require
removal of the interior stairwell, if any, by either Tenant or Landlord, but in
either event at the sole expense of Tenant. If Tenant fails to remove by the
expiration or sooner termination of this Lease, or upon the early termination of
Tenant’s right to occupy the Premises, all of its personal property and
Alterations identified by Landlord for removal pursuant to Section 13.1,
Landlord may, (without liability to Tenant for loss thereof), at Tenant’s sole
cost and in addition to Landlord’s other rights and remedies under this Lease,
at law or in equity: (a) remove and store such items in accordance with
applicable Law; and/or (b) upon ten (10) days’ prior notice to Tenant, sell all
or any such items at private or public sale for such price as Landlord may
obtain as permitted under applicable Law. Landlord shall apply the proceeds of
any such sale to any amounts due to Landlord under this Lease from Tenant
(including Landlord’s attorneys’ fees and other costs incurred in the removal,
storage and/or sale of such items), with any remainder to be paid to Tenant.
21.2 Holding Over. Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion. If Tenant holds over after the expiration or
earlier termination of the Term with or without the express written consent of
Landlord, then, in addition to all other remedies available to Landlord, Tenant
shall become a tenant at sufferance only, upon the terms and conditions set
forth in this Lease so far as applicable (including Tenant’s obligation to pay
all Additional Rent under this Lease), but (i) for the first three (3) months
after the expiration of the Term, at a Monthly Base Rent equal to 125% of the
monthly Rent applicable to the Premises immediately prior to the date of such
expiration or earlier termination, and (ii) for any time thereafter, at a
Monthly Base Rent equal to 150% of the monthly Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination. Any
such holdover Rent shall be paid on a per month basis without reduction for
partial months during the holdover. Acceptance by Landlord of Rent after such
expiration or

 

-29-



--------------------------------------------------------------------------------



 



earlier termination shall not constitute consent to a hold over hereunder or
result in an extension of this Lease. This Section 21.2 shall not be construed
to create any express or implied right to holdover beyond the expiration of the
Term or any extension thereof. Notwithstanding the foregoing, however, Tenant
shall have the right to holdover for the first three (3) months after the
expiration of the Term pursuant to the terms and conditions hereof provided
Tenant has provided a minimum of sixty (60) days advance written notice to
Landlord of Tenant’s intent to holdover which three (3) month holdover shall
automatically be deemed to be with the consent of Landlord. Tenant shall be
liable, and shall pay to Landlord within thirty (30) days of demand, for all
losses incurred by Landlord as a result of such unauthorized holdover, and shall
indemnify, defend and hold Landlord and the Landlord Parties harmless from and
against all liabilities, damages, losses, claims, suits, costs and expenses
(including reasonable attorneys’ fees and costs) arising from or relating to any
such holdover tenancy, including without limitation, any claim for damages made
by a succeeding tenant. Tenant’s indemnification obligation hereunder shall
survive the expiration or earlier termination of this Lease, or the early
termination of Tenant’s right to occupy the Premises. The foregoing provisions
of this Section 21.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise at law or in
equity.
ARTICLE 22 — DEFAULTS
22.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a “Default” under this Lease by Tenant:
a. the failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required to be made by Tenant hereunder, where such failure
continues for five (5) business days after written notice thereof from Landlord
that such payment was not received when due; provided that if Landlord provides
two (2) or more notices of late payment within any twelve (12) month period,
then the third failure of Tenant to make any payment of Rent or any other
payment required to be made by Tenant hereunder when due in the twelve
(12) month period following the second (2nd) such notice shall be an automatic
Default without notice from Landlord;
b. the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 22.1(a) or (b) above, where such failure
shall continue for a period of thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that it may be cured but more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said thirty (30) day period
and thereafter diligently prosecute such cure to completion; or
c. a Bankruptcy Event (as defined below) involving Tenant shall occur, and in
connection therewith Tenant is liquidated or dissolved or Tenant is proceeding
towards its liquidation or dissolution.
Any notice sent by Landlord to Tenant pursuant to this Section 22.1 shall be in
lieu of, and not in addition to, any notice required under any applicable Law.
22.2 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder unless
and until it has failed to perform such obligation within thirty (30) days after
written notice by Tenant to Landlord specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it shall
commence such performance within such thirty (30) day period and thereafter
diligently prosecute the same to completion. Notice to Landlord of any such
alleged default shall be ineffective unless such notice is simultaneously
delivered to any Mortgagee. Tenant agrees to give all Mortgagees, by certified
mail, return receipt requested, a copy of any notice of default served upon
Landlord, provided that prior to such notice Tenant has been notified in writing
(by way of notice of assignment of rents and Leases, or otherwise), of the
address of such Mortgagees. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Mortgagees shall have an additional thirty (30) days within which to cure such
default, or if such default cannot be cured within that time, then such
additional time as may be necessary if, within such thirty (30) days, any
Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings if
necessary to effect such cure), in which event this Lease shall not be
terminated while such remedies are being diligently pursued. In no event will
Landlord or any Mortgagee be responsible for any consequential damages incurred
by Tenant as a result of any default, including, but not limited to lost profits
or interruption of business as a result of any alleged default by Landlord
hereunder.

 

-30-



--------------------------------------------------------------------------------



 



ARTICLE 23 — REMEDIES OF LANDLORD
23.1 Landlord’s Remedies; Termination. In the event of any such Default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. If Landlord shall elect
to so terminate this Lease, then Landlord may recover from Tenant all monetary
damages allowed under applicable Law, which may include: (a) the worth at the
time of award of any unpaid Rent which had been earned at the time of such
termination; plus (b) the worth at the time of the award of the amount by which
the unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (c) the worth at the time of award of the amount by
which the unpaid Rent for the balance of the term after the time of award
exceeds the amount of such rental loss that Tenant proves could be reasonably
avoided; plus (d) the prorated amount of any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom including, but not limited to:
Tenant Improvement costs; attorneys’ fees; brokers’ commissions; the costs of
refurbishment, alterations, renovation and repair of the Premises; and removal
(including the repair of any damage caused by such removal) and storage (or
disposal) of Tenant’s personal property, equipment, fixtures, Alterations,
Tenant Improvements and any other items which Tenant is required under this
Lease to remove but does not remove.
As used in Sections 23.1(a), 23.1(b) and 23(c) above, the “worth at the time of
award” is computed by allowing interest for Sections 23.1(a) and 23.1(b) and by
discounting such amount in Section 23.1(c) at the Interest Rate set forth in the
Summary.
23.2 Landlord’s Remedies; Continuation of Lease; Re-Entry Rights. In the event
of any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall also have the
right to (a) continue this Lease in effect after Tenant’s breach and abandonment
and recover Rent as it becomes due, and (b) with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed, stored and/or disposed of as permitted
by applicable Law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.2, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
23.3 Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. In the event of any Default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations, make such payment
or perform such other act as required to cure such Default on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within thirty (30) days after demand therefor as Additional Rent.
23.4 Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Article 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Article 23 shall be
deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.

 

-31-



--------------------------------------------------------------------------------



 



23.5 Costs Upon Default and Litigation. The non-prevailing party shall pay to
the prevailing party all the expenses incurred by the prevailing party in
connection with any default hereunder or the exercise of any remedy by reason of
any default hereunder, including reasonable attorneys’ fees and expenses. If
either party (the “Indemnified Party”) shall be made a party for any litigation
commenced against the other party or any litigation pertaining to this Lease,
the Premises, or the Building, at the option of the Indemnified Party, the other
party, at its expense, shall provide the Indemnified Party with counsel approved
by the Indemnified Party and shall pay all costs incurred or paid by the
Indemnified Party in connection with such litigation.
23.6 Tenant’s Remedies. In the event of any uncured default by Landlord, in
addition to any other remedies available to Tenant under this Lease, Tenant
shall be entitled to all rights available to it at law or in equity including,
but not limited to, seeking from Landlord any and all damages Tenant may suffer
(other than punitive or consequential damages) including, but not limited to,
Tenant’s reasonable attorneys’ fees and other costs incurred in prosecuting any
such action together with interest at the Interest Rate.
ARTICLE 24 — ENTRY BY LANDLORD
Landlord and its employees and agents shall at all reasonable times have the
right to enter the Premises to inspect the same, to supply any service required
to be provided by Landlord to Tenant under this Lease, to exhibit the Premises
to prospective lenders or purchasers (or during the last year of the Term to
prospective tenants), to post notices of non-responsibility, and/or to alter,
improve or repair the Premises or any other portion of the Building or Property,
all without being deemed guilty of or liable for any breach of Landlord’s
covenant of quiet enjoyment or any eviction of Tenant, and without abatement of
Rent. In exercising such entry rights, Landlord shall endeavor to minimize, to
the extent reasonably practicable, the interference with Tenant’s business, and
shall provide Tenant with not less than twenty-four (24) hours advance notice
(oral or written) of such entry (except in emergency situations and for
scheduled services). For each of the foregoing purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises, excluding Tenant’s vaults, safes and secure areas, and
Landlord shall have the means which Landlord may deem proper to open said doors
(including any secure areas) in an emergency in order to obtain entry to the
Premises. Any entry to the Premises obtained by Landlord by any of said means or
otherwise shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an eviction
of Tenant from the Premises or any portion thereof, or grounds for any abatement
or reduction of Rent and, unless caused by the negligence or intentional
misconduct of Landlord, Landlord shall not have any liability to Tenant for any
damages or losses on account of any such entry by Landlord.
ARTICLE 25 — LIMITATION ON LANDLORD’S LIABILITY
Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including as to any actual or alleged
breach or default by Landlord) do not constitute personal obligations of the
individual members, investors, partners, directors, officers, or shareholders of
Landlord or Landlord’s members or partners, and Tenant shall not seek recourse
against the individual members, investors, partners, directors, officers, or
shareholders of Landlord or Landlord’s members or partners or any other persons
or entities having any interest in Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of its successors and assigns that the liability of
Landlord for its obligations under this Lease (including any liability as a
result of any actual or alleged failure, breach or default hereunder by
Landlord), shall be limited solely to, and Tenant’s and its successors’ and
assigns’ sole and exclusive remedy shall be against, Landlord’s interest in the
Property, and no other assets of Landlord. The term “Landlord” as used in this
Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee’s interest in a ground lease
of, the Property. In the event of any transfer or conveyance of any such title
or interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all future covenants and obligations on the
part of Landlord contained in this Lease. Landlord and Landlord’s transferees
and assignees shall have the absolute right to transfer all or any portion of
their respective title and interest in the Premises, the Building, the Property
and/or this Lease without the consent of Tenant, and such transfer or subsequent
transfer shall not be deemed a violation on Landlord’s part of any of the terms
and conditions of this Lease.

 

-32-



--------------------------------------------------------------------------------



 



ARTICLE 26 — SUBORDINATION
Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”),
subject to the receipt by Tenant of a fully-executed Non-Disturbance Agreement
executed by Lender in Lender’s form which shall be reasonably acceptable to
Tenant. This clause shall be self-operative, but no later than ten (10) business
days after written request from Landlord or any holder of a Mortgage (a
“Mortgagee”), Tenant shall execute a commercially reasonable subordination
agreement. As an alternative, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease. No later than ten (10) business days
after written request by Landlord or any Mortgagee, Tenant shall, without
charge, attorn to any successor to Landlord’s interest in the Lease. Tenant
hereby waives its rights under any current or future Law which gives or purports
to give Tenant any right to terminate or otherwise adversely affect this Lease
and the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale. Should Tenant fail to sign and return any such documents
within said ten (10) business day period, Tenant shall be in default hereunder.
With respect to an existing and future mortgage or deed of trust entered into by
Landlord, Tenant’s subordination of this Lease shall be subject to receiving
assurance (“non-disturbance agreement”) from the lender thereunder that Tenant’s
possession and this Lease, including any options to extend the term hereof, will
not be disturbed so long as Tenant is not in Default hereof and attorns to the
record owner of the Premises. Landlord agrees to use commercially reasonable
efforts to obtain on or before the Commencement Date such non-disturbance
agreement from the Lender on Lender’s standard form, a copy of which is attached
hereto as Exhibit I.
ARTICLE 27 — ESTOPPEL CERTIFICATE
Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate, in a form substantially
similar to the form of Exhibit F attached hereto. Any such estoppel certificate
delivered pursuant to this Article 27 may be relied upon by any mortgagee,
beneficiary, purchaser or prospective purchaser of any portion of the Property,
as well as their assignees. Tenant’s failure to deliver such estoppel
certificate following an additional two (2) business day cure period after
notice shall constitute a Default hereunder. Tenant’s failure to deliver such
certificate within such time shall be conclusive upon Tenant that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance, and that
not more than one (1) month’s Rent has been paid in advance.
ARTICLE 28 — RELOCATION OF PREMISES
Intentionally left blank.
ARTICLE 29 — MORTGAGEE PROTECTION
If, in connection with Landlord’s obtaining or entering into any financing or
ground lease for any portion of the Building or Property, the lender or ground
lessor shall request modifications to this Lease, Tenant shall, within thirty
(30) days after request therefor, execute an amendment to this Lease including
such modifications, provided such modifications are reasonable, and in the
commercially reasonable judgment of Tenant, do not increase the obligations of
Tenant hereunder, or adversely affect the leasehold estate created hereby or
Tenant’s rights hereunder. Landlord shall be responsible for reimbursing Tenant
the actual and reasonable attorney’s fees and professional third party
consultant fees incurred by Tenant in negotiating such modification. In the
event of any default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
covering the Premises or ground lessor of Landlord whose address shall have been
furnished to Tenant, and shall offer such beneficiary, mortgagee or ground
lessor a reasonable opportunity to cure the default (including with respect to
any such beneficiary or mortgagee, time to obtain possession of the Premises,
subject to this Lease and Tenant’s rights hereunder, by power of sale or
judicial foreclosure, if such should prove necessary to effect a cure).

 

-33-



--------------------------------------------------------------------------------



 



ARTICLE 30 — QUIET ENJOYMENT
Landlord covenants and agrees with Tenant that, upon Tenant performing all of
the covenants and provisions on Tenant’s part to be observed and performed under
this Lease (including payment of Rent hereunder), Tenant shall have the right to
use and occupy the Premises in accordance with and subject to the terms and
conditions of this Lease as against all persons claiming by, through or under
Landlord. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.
ARTICLE 31 — MISCELLANEOUS PROVISIONS
31.1 Broker. Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than the
Brokers specified in the Summary. Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any claims that may be asserted against Landlord
by any broker, agent or finder undisclosed by Tenant herein. Landlord shall
indemnify, protect, and hold Tenant harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from any other
brokers claiming to have represented Landlord in connection with this Lease. The
foregoing indemnities shall survive the expiration or earlier termination of
this Lease or the early termination of Tenant’s right to occupy the Premises.
Landlord shall pay to the Brokers the brokerage fee, if any, pursuant to a
separate written agreement between Landlord and Brokers. Notwithstanding
anything to the contrary in this Lease, Landlord hereby agrees that if Landlord
fails to pay any brokerage fees or commissions for which it is responsible, and
after Tenant has given Landlord (and its Mortgagee) thirty (30) days’ notice of
such failure to pay, then Tenant shall have the right to send a second notice to
that effect to Landlord, with a copy to the Mortgagee, conspicuously stating
that Tenant intends to exercise the offset rights as set forth herein if
Landlord does not cure such failure within ten (10) business days after receipt
by Landlord of such second written demand. If such reimbursement is not made
within ten (10) business days after such second written demand is delivered to
Landlord, then Tenant may deduct the actual brokerage fees or commissions, plus
interest at the Interest Rate, paid by Tenant to the Brokers, from the Monthly
Base Rent, Additional Rent and any other sums due from Tenant under this Lease,
in addition to exercising any other remedies Tenant may have.
31.2 Governing Law. This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Building is located. Tenant shall comply with
all governmental and quasi-governmental laws, ordinances and regulations
applicable to the Building, Property and/or the Premises, and all rules and
regulations adopted pursuant thereto and all covenants, conditions and
restrictions applicable to and/or of record against the Building, Property
and/or the Site (individually, a “Law” and collectively, the “Laws”).
31.3 Successors and Assigns. Subject to the provisions of Article 25 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Article 20, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease or a Permitted Transferee (as defined
in Article 20.6).
31.4 No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.
31.5 Professional Fees. If either Landlord or Tenant should bring suit (or
alternate dispute resolution proceedings) against the other with respect to this
Lease, including for unlawful detainer or any other relief against the other
hereunder, then all costs and expenses incurred by the prevailing party therein
(including, without limitation, its actual appraisers’, accountants’, attorneys’
and other professional fees, expenses and court costs), shall be paid by the
other party. In addition to the foregoing, Tenant shall pay Landlord’s
reasonable attorneys’ fees and other costs incurred to comply with any
applicable statutes governing forcible entry and detainer or to enforce any
provision of this Lease, whether suit is brought or not.

 

-34-



--------------------------------------------------------------------------------



 



31.6 Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms. No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any Rent or other payments due
hereunder or any omission by the non-defaulting party to take any action on
account of such default if such default persists or is repeated, and no express
waiver shall affect defaults other than as specified in said waiver.
31.7 Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof. Any deletion of language from this Lease prior to its execution
by Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language. The
parties hereto acknowledge and agree that each has participated in the
negotiation and drafting of this Lease; therefore, in the event of an ambiguity
in, or dispute regarding the interpretation of, this Lease, the interpretation
of this Lease shall not be resolved by any rule of interpretation providing for
interpretation against the party who caused the uncertainty to exist or against
the draftsman.
31.8 Time. Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor.
31.9 Business Day. A “business day” is Monday through Friday, excluding holidays
observed by the United States Postal Service and reference to 5:00 p.m. is to
the time zone of the recipient. Whenever action must be taken (including the
giving of notice or the delivery of documents) under this Lease during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day.
31.10 Payments and Notices. All Rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in the
Summary, or to such other persons and/or at such other places as Landlord may
hereafter designate in writing. Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
or by registered or certified mail, postage prepaid, return receipt requested,
addressed to Tenant at the address(es) designated in the Summary, or to Landlord
at the address(es) designated in the Summary. Either party may, by written
notice to the other, specify a different address for notice purposes. Notice
given in the foregoing manner shall be deemed given (i) when actually received
or refused by the party to whom sent if delivered by a carrier or personally
served or (ii) if mailed, on the day of actual delivery or refusal as shown by
the certified mail return receipt or the expiration of three (3) business days
after the day of mailing, whichever first occurs.
31.11 Prior Agreements; Amendments. This Lease, including the Summary and all
Exhibits attached hereto, contains all of the covenants, provisions, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and any other matter covered or mentioned in this Lease, and no prior
agreement or understanding, oral or written, express or implied, pertaining to
the Premises or any such other matter shall be effective for any purpose. No
provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The parties acknowledge that all prior agreements, representations and
negotiations are deemed superseded by the execution of this Lease to the extent
they are not expressly incorporated herein.

 

-35-



--------------------------------------------------------------------------------



 



31.12 Separability. The invalidity or unenforceability of any provision of this
Lease shall in no way affect, impair or invalidate any other provision hereof,
and such other provisions shall remain valid and in full force and effect to the
fullest extent permitted by law.
31.13 Recording. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum of this Lease.
31.14 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
31.15 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
that two (2) times in any calendar year), Tenant shall deliver to Landlord (a) a
current financial statement of Tenant and any guarantor of this Lease, and
(b) financial statements of Tenant and such guarantor for the two (2) years
prior to the current financial statement year. Such statements shall be prepared
in accordance with generally acceptable accounting principles and certified as
true in all material respects by Tenant (if Tenant is an individual) or by an
authorized officer, member/manager or general partner of Tenant (if Tenant is a
corporation, limited liability company or partnership, respectively). If Tenant
is a publicly traded corporation, Tenant may satisfy its obligations hereunder
by providing to Landlord Tenant’s most recent annual and quarterly reports.
31.16 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.
31.17 Force Majeure. If either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, failure of
power, governmental moratorium or other governmental action or inaction
(including, without limitation, failure, refusal or delay in issuing permits,
approvals and/or authorizations), injunction or court order, riots,
insurrection, war, terrorism, bioterrorism, fire, earthquake, flood or other
natural disaster or other reason of a like nature not the fault of the party
delaying in performing work or doing acts required under the terms of this Lease
(but excluding delays due to financial inability) (herein collectively, “Force
Majeure Delays”), then performance of such act shall be excused for the period
of the delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay. The provisions of
this Section 31.17 shall not apply to nor operate to excuse Tenant from the
payment of Monthly Base Rent, or any Additional Rent or any other payments
strictly in accordance with the terms of this Lease and shall not apply to
either the Landlord or the Tenant’s right to terminate the Lease pursuant to
Section 17 above.
31.18 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.
31.19 Nondisclosure of Lease Terms. Both parties acknowledge and agree that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, each agrees that it, and its partners, officers, directors,
employees, agents and attorneys, shall not intentionally and voluntarily
disclose the terms and conditions of this Lease to any newspaper or other
publication or any other tenant or apparent prospective tenant of the Building
or other portion of the Property, or real estate agent, either directly or
indirectly, without the prior written consent of the other party, provided,
however, that Tenant may disclose the terms to prospective subtenants or
assignees under this Lease, its real estate broker, attorneys and accountants,
and Tenant may include Lease provisions in its public filings if required by
state or federal laws, as determined in accordance with applicable state or
Federal laws or the rules and regulations of any state or Federal securities
regulators.

 

-36-



--------------------------------------------------------------------------------



 



31.20 Tenant’s Authority. Tenant represents and warrants that: (a) Tenant is a
duly organized and existing partnership, corporation or limited liability
company, as the case may be, and is qualified to do business in the state in
which the Building is located; (b) such persons and/or entities executing this
Lease are duly authorized to execute and deliver this Lease on Tenant’s behalf;
and (c) this Lease is binding upon Tenant in accordance with its terms. Tenant
shall provide to Landlord a copy of any documents reasonably requested by
Landlord evidencing such qualification, organization, existence and
authorization within ten (10) business days of Landlord’s request. Tenant
represents and warrants to Landlord that Tenant is not, and the entities or
individuals constituting Tenant or which may own or control Tenant or which may
be owned or controlled by Tenant are not, (i) in violation of any Laws relating
to terrorism or money laundering, or (ii) among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.
31.21 Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.
31.22 No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.
31.23 Options and Rights in General. Any option (each an “Option” and
collectively, the "Options”), including without limitation, any option to
extend, option to terminate, option to expand, right to lease, right of first
offer, and/or right of first refusal, granted to Tenant is personal to the
original Tenant executing this Lease or a Permitted Transferee and may be
exercised only by the original Tenant executing this Lease while occupying not
less than ninety percent (90%) of the Premises and without the intent of
thereafter assigning this Lease or subletting the Premises or a Permitted
Transferee and may not be exercised or be assigned, voluntarily or
involuntarily, by any person or entity other than the original Tenant executing
this Lease or a Permitted Transferee. The Options, if any, granted to Tenant
under this Lease are not assignable separate and apart from this Lease, nor may
any Option be separated from this Lease in any manner, either by reservation or
otherwise. Tenant will have no right to exercise any Option, notwithstanding any
provision of the grant of option to the contrary, and Tenant’s exercise of any
Option may be nullified by Landlord and deemed of no further force or effect, if
(i) Tenant is in Default under the terms of this Lease as of Tenant’s exercise
of the Option in question or at any time after the exercise of any such Option
and prior to the commencement of the Option event, (ii) Tenant has sublet all or
more than fifty percent (50%) of the Premises except pursuant to a Permitted
Transfer, or (iii) Landlord has given Tenant two (2) or more notices of default,
whether or not such defaults are subsequently cured, during any twelve
(12) consecutive month period of this Lease. Each Option granted to Tenant, if
any, is hereby deemed an economic term which Landlord, in its sole and absolute
discretion, may or may not offer in conjunction with any future extensions of
the Term.
31.24 Bankruptcy. If at any time during the Term there is a Bankruptcy Event,
the following provisions shall apply:
a. Any receiver, assignee for the benefit of creditors (“assignee”), trustee of
any kind, or Tenant as debtor-in-possession (“debtor”) shall either expressly
assume or reject this Lease within sixty (60) days following the assignment to
the assignee or the filing of the pleading initiating the receivership or
bankruptcy case. All such parties agree that they will not seek court permission
to extend such time for assumption or rejection. Failure to assume or reject in
the time set forth herein shall mean that this Lease may be terminated at
Landlord’s option. Rejection of this Lease shall be a default under this Lease.
Notwithstanding anything contained in this Lease to the contrary, if this Lease
is rejected in any bankruptcy action or proceeding filed by or against Tenant,
and the effective date of rejection is on or after the date upon which that
month’s Base Rent and Additional Rent is due and owing, then the Monthly Base
Rent and Additional Rent owing under this Lease for the month during which the
effective date of such rejection occurs shall be due and payable in full and
shall not be prorated.

 

-37-



--------------------------------------------------------------------------------



 



b. If this Lease is assumed by a debtor, receiver, assignee or trustee, such
party shall immediately after such assumption (1) cure any default or provide
adequate assurances that defaults will be promptly cured; (2) pay Landlord for
actual pecuniary loss or provide adequate assurances that compensation will be
made for such loss; and (3) provide adequate assurance of future performance.
c. Where a default exists under this Lease, the party assuming this Lease may
not require Landlord to provide services or supplies incidental to this Lease
before its assumption by such trustee or debtor, unless Landlord is compensated
under the terms of this Lease for such services and supplies provided before the
assumption of this Lease.
d. Landlord reserves all remedies available to Landlord in Article 23 or at law
or in equity in respect of a Bankruptcy Event by Tenant, to the extent such
remedies are permitted by applicable Laws.
For the purposes of this Section 31.24, the term “Bankruptcy Event” means (a) a
court filing by or against Tenant, of pleadings to initiate a bankruptcy
petition of any kind, or the appointment of a receiver or trustee of any or all
of Tenant’s assets; (b) a receiver or trustee taking possession of any of the
assets of Tenant, or if the leasehold interest herein passes to a receiver or
trustee; or (c) Tenant making an assignment for the benefit of creditors or
petitioning for or entering into an arrangement with creditors during the Term.
31.25 Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties against
the other on any matters whatsoever arising out of this Lease, or any other
claims.
31.26 Waiver of Consequential Damages. In no event will either party be liable
to the other party or any other person for consequential, special or punitive
damages, including, without limitation, lost profits, except however, in the
event of an unauthorized holdover by Tenant in which event Tenant may be held
liable for consequential damages suffered by Landlord.
31.27 Light, Air and View. No diminution of light, air or view by any structure,
whether or not erected by Landlord, shall entitle Tenant to any reduction of
Rent, result in any liability of Landlord to Tenant, or in any other way affect
this Lease or Tenant’s obligations hereunder.
31.28 No Offer. THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION DOES NOT
CONSTITUTE AN OFFER TO LEASE, OR A RESERVATION OF, OR OPTION FOR, THE PREMISES.
THIS DOCUMENT BECOMES EFFECTIVE AND BINDING ONLY UPON THE EXECUTION AND DELIVERY
HEREOF BY THE PROPER REPRESENTATIVE OF LANDLORD AND BY TENANT. UNTIL SUCH TIME
AS DESCRIBED IN THE PREVIOUS SENTENCE, EITHER PARTY IS FREE TO TERMINATE
NEGOTIATIONS WITH NO OBLIGATION TO THE OTHER.
31.29 Removal of Cabling. Tenant shall be solely responsible for the cost of
installation and maintenance of any high speed cable or fiber optic that Tenant
requires in the Premises. Landlord shall provide reasonable access to the
Building’s electrical lines, feeders, risers, wiring and other machinery to
enable Tenant to install high speed cable or fiber optic to serve its intended
purpose, if any. All such cabling installed shall be tagged by Tenant at their
point of entry into the Building, at the terminal end of the cable and in the
riser closet indicating the type of cable, the Tenant’s name and the service
provided. Tenant shall be responsible for the removal of such cabling and fiber
optic at the termination or expiration of the Term or the early termination of
the Tenant’s right to occupy the Premises. Failure to remove any abandoned or
unused cabling within thirty (30) days after the expiration or termination of
the Term or the early termination of Tenant’s right to occupy the Premises will
be deemed to be a holdover under Article 21.2 of the Lease. In the event Tenant
fails to remove such cabling as set forth herein, Landlord may, but shall not be
obligated to, remove such cabling, all at Tenant’s sole cost and expense.

 

-38-



--------------------------------------------------------------------------------



 



31.30 Inducement Recapture in Event of Default. Any agreement by Landlord for
free or abated rent or other charges applicable to the Premises, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease, including,
but not limited to, any tenant finish allowance, free rent or free parking, all
of which concessions are hereinafter referred to as “Inducement Provisions”
shall be deemed conditioned upon Tenant’s full and faithful performance of all
of the terms, covenants and conditions of this Lease to be performed or observed
by Tenant during the term hereof as the same may be extended. Upon the
occurrence of an uncured Default (as defined in Section 22) of this Lease by
Tenant, (a) any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and (b) the unamortized
portion of any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Landlord under such an Inducement
Provision, shall be calculated into the damages to be sought by Landlord under
Article 22 herein. To the extent any amounts provided in this subsection are
owing from Tenant to Landlord, they shall be pro rated over the then remaining
Term, shall be immediately due and payable by Tenant to Landlord, and
recoverable by Landlord, as additional rent due under this Lease. The acceptance
by Landlord of rent or the cure of the event of default after any applicable
cure period which initiated the operation of this Section 31.30 shall not be
deemed a waiver by Landlord of the provisions of this Section 31.30 unless
specifically so stated in writing by Landlord at the time of such acceptance.
31.31 Patriot Act Certification. Landlord and Tenant certify that neither it,
nor any of its constituent partners, managers, members or shareholders, nor any
beneficial owner of Tenant or any such partner, manager, member or shareholder,
nor any other representative or affiliate of it is a “Prohibited Person,”
defined as (a) a person, entity or nation named as a terrorist, “Specially
Designated National or Blocked Person,” or other banned or blocked person
pursuant to any law, order, rule or regulation that is enforced or administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”),
including, but not limited to, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”); (b) a
person, entity or nation owned or controlled by, or acting on behalf of, any
person, entity or nation named as a terrorist, “Specially Designated National or
Blocked Person,” or other banned or blocked person pursuant to any law, order,
rule or regulation that is enforced or administered by OFAC, including, but not
limited to, the Executive Order and the Patriot Act; (c) a person, entity or
nation engaged directly or indirectly in any activity prohibited by any law,
order, rule or regulation that is enforced or administered by OFAC, including,
but not limited to, the Executive Order and the Patriot Act; (d) a person,
entity or nation with whom the Landlord is prohibited from dealing or otherwise
engaging in any transaction pursuant to any terrorism or money laundering law,
including, but not limited to, the Executive Order and the Patriot Act; (e) a
person, entity or nation that has been convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering; or (f) a person, entity or
nation who is affiliated with any person, entity or nation who is described
above in subsections (a) through (e) above. Each party agrees to indemnify and
save the other, it’s managing agent and mortgagee harmless against and from any
and all claims, damages, losses, risks, liabilities and expenses, including
attorneys’ fees and costs, arising from or related to any breach of the
foregoing certification.

 

-39-



--------------------------------------------------------------------------------



 



ARTICLE 32 — OPTION TO RENEW
32.1 Renewal Options. Provided that Tenant is not in Default at the time of the
exercise of the Renewal Option or at the commencement of the applicable Renewal
Term (as defined herein) and provided that Tenant or a Permitted Transferee has
continuously occupied a minimum of fifty percent (50%) of the Premises for the
Permitted Use during the Term and the first Renewal Term, if applicable, Tenant
or a Permitted Transferee (but not any other unrelated third party, assignee or
sublessee) shall have the right and option (the “Renewal Option”) to renew the
Lease for all or a portion of the Premises as then configured, but in any event
not less than 60,000 rentable square feet as then configured, for two
(2) separate, additional either five (5) or seven (7) year periods at the
election of Tenant (each a “Renewal Term”), by written notice (“Renewal Notice”)
delivered to Landlord, which notice shall specify the intended length of the
applicable Renewal Term), no earlier than fifteen (15) months and no later than
twelve (12) months prior to the expiration of the Term, or first Renewal Term,
as the case may be, under the same terms, conditions and covenants contained in
this Lease, except that: (a) no abatements or other concessions, if any,
applicable to the initial Term or the first Renewal Term, if applicable shall
apply to the Renewal Term; (b) the Monthly Base Rent, tenant improvements and
other leasing concessions shall be equal to the transaction terms for comparable
office space of comparable age, type, size and quality being offered in the
central business district of Denver, Colorado as of the end of the Term, or
first Renewal Term, if applicable, as determined by Landlord and Tenant as set
forth hereafter (“Market Rate”); (c) Tenant shall have no Renewal Option beyond
the expiration of the final Renewal Term; (d) all leasehold improvements within
the Premises shall be provided in their then existing condition (on an “as is”
basis) at the time the applicable Renewal Term commences; and (e) monthly
parking charges will reflect the then market rate effective at the time of the
commencement of the applicable Renewal Term. In the event Tenant properly
exercises its Renewal Option and renews the Lease for a minimum of ninety
percent (90%) of the originally leased Premises, then Tenant shall retain all
signage rights as described in and subject to the provisions of Article 12.2 of
the Lease. Failure by Tenant to provide the applicable Renewal Notice within the
time limits set forth herein shall constitute a waiver of such Renewal Option.
Failure to exercise the first Renewal Option shall automatically render the
second Renewal Option null and void.
32.2 Landlord’s Determination of Market Rate. In the event Tenant delivers a
Renewal Notice as set forth above, Landlord shall, within thirty (30) days after
receipt of the applicable Renewal Notice, notify Tenant in writing of the
proposed Market Rate for the applicable Renewal Term (the “Proposed Renewal
Rental”). Tenant shall within thirty (30) days following delivery of the
Proposed Renewal Rental by Landlord notify Landlord in writing of the acceptance
or rejection of the Proposed Renewal Rental. If Tenant accepts Landlord’s
proposal, then the Proposed Renewal Rental shall be the rental rate in effect
during the applicable Renewal Term. Failure of Tenant to respond in writing
during the aforementioned thirty (30) day period shall be deemed a rejection by
Tenant of the Proposed Renewal Rental. Should Tenant reject Landlord’s Proposed
Renewal Rental during such thirty (30) day period, then Landlord and Tenant
shall negotiate during the thirty (30) day period commencing upon Tenant’s
rejection of Landlord’s Proposed Renewal Rental to determine the Market Rate for
the Renewal Term.
32.3 Market Rate Appraisal. If Tenant disagrees with Landlord’s designation of
the Proposed Renewal Rental, but the parties cannot agree upon the Market Rate
by the date that is thirty (30) days following Landlord’s Proposed Renewal
Rental notice, then the Market Rate shall be submitted to appraisal as follows:
Within fifteen (15) days after the expiration of such thirty (30) day period,
Landlord and Tenant shall each give notice to the other specifying the name and
address of the Broker each has chosen and the Proposed Renewal Rental each has
selected. The two (2) Brokers so chosen shall meet within ten (10) business days
after the second Broker is appointed and if, within twenty (20) days after the
second Broker is appointed, the two (2) Brokers shall not agree upon a
determination of the Market Rate in accordance with the following provisions
they shall together appoint a third Broker. If only one Broker shall be chosen
whose name and address shall have been given to the other party within such
fifteen (15) day period and who shall have the qualifications hereinafter set
forth, that sole Broker shall render the decision which would otherwise have
been made as hereinabove provided.
32.4 Appointment of Broker. If said two (2) Brokers cannot agree upon the
appointment of a third Broker within ten (10) business days after the expiration
of such twenty (20) day period, then either party, on behalf of both and on
notice to the other, may request such appointment by the then President of the
Denver Metro Commercial Association of REALTORS in accordance with its then
prevailing rules. If said President shall fail to appoint said third Broker
within ten (10) business days after such request is made, then either party, on
behalf of both and on notice to the other, may request such appointment by the
American Arbitration Association (or any successor organization) in accordance
with its then prevailing rules.
32.5 Broker Qualifications. Each of the Brokers selected as herein provided
shall be a qualified real estate broker and have at least ten (10) years
experience as a commercial real estate broker in the central business district
of Denver, Colorado dealing with properties of the same type and quality as the
Premises (“Broker”). Each party shall pay the fees and expenses of the Broker it
has selected and the fees of its own counsel. Each party shall pay one half
(1/2) of the fees and expenses of the third Broker (or the sole Broker, if
applicable) and all other expenses of the appraisal. The decision and award of
the Broker(s) shall be in writing and shall be final and conclusive on all
parties, and counterpart copies thereof shall be delivered to both Landlord and
Tenant. Judgment upon the award of the Broker(s) may be entered in any court of
competent jurisdiction.

 

-40-



--------------------------------------------------------------------------------



 



32.6 Determination of Market Rate by Brokers. Both Brokers (or the third Broker,
if chosen by the two Brokers) shall determine the Market Rate of the Premises
for the applicable period as of the commencement of the applicable Renewal Term
by selecting either of the two Proposed Renewal Rental amounts proposed by each
of Landlord and Tenant, and render a decision and award as to their
determination to both Landlord and Tenant (a) within twenty (20) days after the
appointment of the second Broker, (b) within twenty (20) days after the
appointment of the third Broker or (c) within fifteen (15) days after the
appointment of the sole Broker, as the case may be. In rendering such decision
and award, the Broker(s) shall assume: (i) that the Premises are available in
the then rental market, (ii) that Landlord has had a reasonable time to locate a
tenant, (iii) that neither Landlord nor the prospective tenant is under a
compulsion to rent, (iv) that Landlord and tenant are typically motivated,
well-informed and well-advised, and each is acting in what it considers its own
best interest, (v) the Premises contain no work that has been carried out
thereon by Tenant, its subtenant(s), or its or their successors-in-interest
during the Term or first Renewal Term, if applicable, which has diminished the
rental value of the Premises, and (vi) that in the event the Premises are
destroyed or damaged by fire or other casualty prior to the commencement of the
applicable Renewal Term, they have been fully restored. The Brokers shall also
take into consideration any increases or possible increases in rent then being
included in leases for comparable office space in the central business district
of Denver, Colorado based on changes in price indices, cost of living or other
similar increases, or periodic market rental adjustments. In rendering such
decision and award, the Broker(s) shall consider the market fixed annual rents
then being charged for comparable office space in comparable office buildings in
the central business district of Denver, Colorado, but shall not modify the
provisions of this Lease.
32.7 Continuing Obligation to Pay Rent. If the dispute between the parties as to
the Market Rate has not been resolved before the commencement of Tenant’s
obligation to pay the Monthly Base Rent based upon determination of such Market
Rate, then Tenant shall pay the Monthly Base Rent under the Lease based upon the
Market Rate designated by Landlord in the notice of Proposed Renewal Rental
until either the agreement of the parties as to the Market Rate, or the decision
of the Broker(s), as the case may be, at which time Tenant shall pay any
underpayment of the Monthly Base Rent to Landlord, or Landlord shall refund any
overpayment of the Monthly Base Rent to Tenant.
32.8 Waiver of Right to Evidentiary Hearing. Landlord and Tenant hereby waive
the right to an evidentiary hearing before the Broker(s) and agree that the
appraisal shall not be an arbitration nor be subject to state or federal law
relating to arbitrations.
32.9 Lease Amendment and Revocation of Renewal Rights. Upon exercise of the
Renewal Option by Tenant and subject to the conditions set forth hereinabove,
the Lease shall be extended for the period of such applicable Renewal Term
without the necessity of the execution of any further instrument or document,
although if requested by either party, Landlord and Tenant shall enter into a
written agreement modifying and supplementing the Lease in accordance with the
provisions hereof. Any termination of the Lease during the Term or first Renewal
Term, if applicable, shall automatically terminate the Renewal Option. The
Renewal Option is not severable from the Lease, nor may such rights be assigned
or otherwise conveyed in connection with any permitted assignment of the Lease.
Landlord’s consent to any assignment of the Lease shall not be construed as
allowing an assignment of such rights to any assignee.
ARTICLE 33 — FITNESS CENTER
Provided that no uncured Default exists, during the initial twelve (12) months
of the Term, Landlord shall bear the initiation fee and monthly dues for no more
than twenty-five (25) memberships to the Forza Fitness & Performance Center for
designated employees of Tenant.

 

-41-



--------------------------------------------------------------------------------



 



ARTICLE 34 — RIGHT OF FIRST OFFER
As long as Tenant is not in Default under the Lease, or any amendments thereto,
and subject to any extension, expansion, option or modification rights currently
in existence to other tenants of Landlord in the Building prior to the date of
this Lease (a list of such rights is attached hereto as Exhibit H), before
offering to lease, during the Term, space in the Building which is contiguous to
space then directly leased by Tenant (collectively, the “Offer Space”), Landlord
will notify Tenant in writing of the availability of the particular Offer Space,
the monthly rent (taking into account current leasing inducements, leasing
concessions, and tenant improvement allowances), square footage of the Offer
Space, the term for such Offer Space (which shall be coterminous with the Term
for the Premises), and rental increases (“Rental Terms”) on which it would be
willing to lease the particular Offer Space in the Building to Tenant and shall
provide to Tenant a form of lease agreement or amendment acceptable to Landlord
therefor (“Right of First Offer to Lease”). Notwithstanding the foregoing,
however, if Tenant exercises the Right of First Offer to Lease during the last
three (3) years of the Term, the Offer Space shall be let to Tenant for the term
which is contained in the Rental Terms. If within seven (7) business days after
Tenant’s receipt of Landlord’s written notice hereunder, Tenant notifies
Landlord in writing of its intent to lease all of the Offer Space in the Right
of First Offer to Lease on the proposed Rental Terms, then Landlord and Tenant
shall execute the lease agreement or amendment for all of the Offer Space within
fifteen (15) business days after Landlord’s receipt of Tenant’s notice of intent
to lease. If Tenant does not deliver its notice of intent to lease all of the
particular Offer Space within such seven (7) business day period, or if Landlord
and Tenant do not enter into a fully executed lease agreement or amendment for
all of the Offer Space within such fifteen (15) day period, then the Right of
First Offer to Lease for that particular Offer Space will lapse for a period of
nine (9) months and Landlord will have the right to lease for such nine
(9) month period all or any portion of the particular Offer Space to a third
party on the same or any other terms and conditions, irrespective of whether
such terms and conditions are more or less favorable than the Rental Terms. If
Landlord does not consummate a lease for the particular Offer Space within such
nine (9) month period, the provisions of this Article 34 shall again apply to
the particular Offer Space. This Right of First Offer to Lease is personal to
Tenant and is not assignable or transferable except to a Permitted Transferee.
The exercise by Tenant of its rights under this Article 34 shall not be
construed in any way as granting Tenant the right to vacate the Premises or to
terminate the Lease of the Premises unless agreed to by Landlord in its sole and
absolute discretion. Pursuant to the terms of an existing lease with
Petro-Canada Resources (USA) Inc. (“Petro-Canada”), Landlord has the right to
recapture all or any portion of the Petro-Canada premises (“Petro-Canada
Premises”) after a request by Petro-Canada for Landlord’s approval of a sublease
or assignment. During the Term hereof and provided no Default then exists,
Landlord agrees to provide Tenant with written notice should Petro-Canada
request the consent of Landlord to a sublease or assignment of all or any
portion of the Petro-Canada Premises (“Right of Recapture”). Within four
(4) business days of such written notice, Tenant shall advise Landlord in
writing of its desire to compel Landlord to exercise the Right of Recapture for
the benefit of Tenant. Should Tenant timely exercise its rights to compel
Landlord to exercise the Right of Recapture, the Petro-Canada Premises shall
thereafter become a part of the Premises hereunder with Rent for the
Petro-Canada Premises to be at the then rate reflected in the Petro-Canada lease
for a term set to commence upon the date of recapture by Landlord and expiring
on the expiration date of the Petro-Canada lease. Notwithstanding the foregoing,
however, Tenant shall have no Right to Recapture by virtue of that certain
Assignment of Lease Agreement currently dated June 8, 2010, by and between Petro
Canada and Noble Energy, Inc.

 

-42-



--------------------------------------------------------------------------------



 



ARTICLE 35 — RIGHT OF FIRST REFUSAL
Provided that no uncured Default exists on the date Tenant exercises its First
Refusal Right (as defined herein) or upon the commencement of the lease term for
the ROFR Space (as defined herein), and provided that Tenant is then occupying
at least ninety percent (90%) of the originally leased Premises for the
permitted use, if during the Term of this Lease, any space in the Building which
is contiguous to space then leased by Tenant becomes available for lease, which
shall exclude space subject to rights or expansion options granted to other
tenants prior to the execution hereof and renewals of existing leases as set
forth on Exhibit H (hereinafter the “ROFR Space”), then prior to leasing the
ROFR Space to any third party, Landlord shall offer to lease such space to
Tenant upon the terms and conditions as proposed by such third party and
acceptable to Landlord as evidenced by a signed letter of intent between
Landlord and said third party (the “First Refusal Right”), provided, however, if
Tenant exercises the First Refusal Right other than during the last three
(3) years of the Term hereunder, the term for the ROFR Space shall be
coterminous with the remainder of the Term for the Premises. The term for the
ROFR Space if Tenant exercises the First Refusal Right during the last three
(3) years of the Term shall be as set forth in the signed letter of intent.
Tenant shall have a period of seven (7) business days after receipt of
Landlord’s notice in which to accept the Landlord’s offer. If Tenant does not
timely exercise its rights with respect to the ROFR Space specified in
Landlord’s notice, Landlord may lease the ROFR Space to such third party on
substantially the same terms offered to Tenant, and shall have the right to
continue to do so for the next ensuing nine (9) months without again complying
with the provisions of this paragraph or affording Tenant the right to exercise
the First Refusal Right with respect to the ROFR Space specified in Landlord’s
notice, unless, however, the financial terms of the agreement with the third
party differ by more than ten percent (10%), in which event Landlord shall again
comply with the notice requirements of this Article 35. If Tenant elects to
exercise the offer, Landlord and Tenant shall execute and deliver an amendment
to this Lease reflecting the terms of the ROFR Space, which amendment will be
executed and delivered promptly after Tenant exercises the First Refusal Right,
provided, however, Tenant may make modifications to the space plan for the ROFR
Space to accommodate the needs of Tenant provided such modifications shall not
increase the cost to Landlord for any tenant improvements set forth in the
signed letter of intent. Tenant’s First Refusal Right shall be available only
if, as of the date of Landlord’s notice of offer, Tenant (i) shall not be in
material Default under the Lease beyond the applicable period for notice and
cure; (ii) shall not have sublet more than twenty-five percent (25%) of the
Premises nor assigned its interest in the Lease in either event to any unrelated
third party nor abandoned the Premises. Except as expressly set forth herein to
the contrary, the Monthly Base Rent applicable during the Lease term shall be at
the rate set forth in a bona fide letter of intent executed between Landlord and
the third party interested in leasing the ROFR Space, for a lease term scheduled
to commence when the ROFR Space will be added to the Premises. Tenant must take
all of the ROFR Space offered and may not elect to lease only a part thereof.
ARTICLE 36 — EARLY TERMINATION
Tenant shall have a one time right to terminate this Lease (“Early Termination
Right”) effective at midnight, Mountain Time, on the last day of the
seventy-second (72) month of paid Rent (“Early Termination Date”), provided
(i) Tenant is not then in Default beyond the applicable period for notice and
cure of any of the terms, covenants, conditions, provisions or agreements of the
Lease, or any amendments thereto; (ii) Tenant shall have given Landlord written
notice of its election to so terminate on or before the last day of the
sixty-third (63rd) month of paid Rent (“Termination Notice”), which termination
shall be effective on the Early Termination Date if notice is so timely given;
and (iii) within the time frame set forth below, Tenant delivers the Termination
Fee (described below) in cash or certified funds to Landlord. If Tenant meets
the conditions described above and elects to exercise its Early Termination
Right, the term of the Lease shall expire and come to an end on the Early
Termination Date and Tenant shall surrender the entirety of Premises to Landlord
in the condition required by the Lease. Failure of the Tenant to give timely
notice of its election to terminate this Lease or to pay the Termination Fee as
set forth herein shall operate as a waiver of the termination right and this
Lease shall continue to be fully enforceable. As consideration for Tenant’s
exercise of the Early Termination Right, Tenant shall pay a termination fee
(“Termination Fee”) to Landlord equal to the prorated sum of all transaction
costs, including the Tenant Improvement Allowance, Space Plan Allowance,
broker’s commissions and legal fees, plus an amount equal to two (2) times the
then Monthly Base Rent for the Premises. Upon written request from Tenant at any
time after 120 days after the execution of the Lease, Landlord shall provide the
above amount to Tenant. Landlord shall again certify such upon receipt of
written request from Tenant at any time after the sixtieth (60) month of paid
Rent. Tenant shall pay fifty percent (50%) of the Termination Fee upon delivery
of the Termination Notice and the remaining fifty percent (50%) of the
Termination Fee at least thirty (30) days prior to the Early Termination Date.
The Tenant’s obligation to pay the Termination Fee set forth above, as well as
other amounts due and owing under the Lease, and any amendments thereto, shall
survive the expiration or termination of the Lease or the early termination of
Tenant’s right to possession under the Lease. On or prior to the Early
Termination Date, Tenant will surrender possession of the Premises to Landlord
in accordance with the provisions of the Lease, as if the Early Termination Date
were the expiration date of the Lease. Upon the Early Termination Date, both
Landlord and Tenant shall be relieved of their obligations under the Lease,
except those accruing prior to the Early Termination Date which expressly
survive the expiration or termination of the Lease Term. The Early Termination
Right of the Tenant set forth herein shall apply to any additional space added
to the Premises from and after the date hereof. The Early Termination Right of
the Tenant set forth herein is personal to the named Tenant herein and its
Permitted Transferees and is not transferable to any other permitted assignee or
subtenant.

 

-43-



--------------------------------------------------------------------------------



 



ARTICLE 37 — AMERICANS WITH DISABILITIES ACT
Subject to any changes in the ADA, Tenant agrees to comply with all requirements
of the Americans With Disabilities Act of 1990 (Public Law 101-336 {July 26,
1990}) (“ADA”) applicable to the Premises and the Building to accommodate its
employees, invitees and customers. Tenant acknowledges that it shall be wholly
responsible for any accommodations or alterations which need to be made to the
Premises. No provision in this Lease should be construed in any manner as
permitting, consenting to or authorizing Tenant to violate requirements under
the ADA in the Premises and any provision to the Lease which could arguably be
construed as authorizing a violation of the ADA shall be interpreted in a manner
which permits compliance with the ADA and is hereby amended to permit such
compliance. Landlord represents and warrants based on its actual knowledge that
as of the date of execution hereof, the Building, Common Areas, and the Premises
(other than the Tenant Improvements) are in compliance with the ADA, as amended,
and any other similar federal, state or local accommodation laws, and that
Landlord shall maintain the Property, Building (excluding the Premises) and the
Common Areas in accordance therewith throughout the Term as it may be extended
hereafter.
ARTICLE 38 — ROOF RIGHTS
38.1 Satellite Dishes. Landlord hereby covenants and agrees that Landlord shall
not unreasonably withhold, delay or condition its consent to a proposal by
Tenant to install, maintain and replace from time to time no more than two
(2) mast mounted satellite dishes, microwave dishes, or similar antennae device
and its related equipment, in locations designated by Landlord, the height and
width of such devices to be reasonably acceptable to Landlord (hereinafter, the
“Satellite Dishes”) on the roof of the Building, subject to the following:
(a) applicable governmental laws; (b) the right of Landlord to supervise any
roof penetrations; (c) Landlord’s approval of the plans and specifications for
the Satellite Dishes and all connecting cables from the roof of the Building to
the Premises; (d) compliance with the conditions of any roof bond maintained by
Landlord on the Premises; (e) the Satellite Dishes not being visible at street
level; and (f) the Satellite Dishes not interfering with any then existing
satellite dishes or other antenna on the roof of the Building. Tenant shall be
responsible for the repair of any damage to any portion of the Building caused
by Tenant’s installation, use or removal of the Satellite Dishes. The Satellite
Dishes shall remain the exclusive property of Tenant, and Tenant shall have the
right to remove same at any time during the Term of the Lease so long as Tenant
is not in Default under the Lease. Tenant shall remove the Satellite Dishes at
the expiration of the Lease Term or earlier termination of the Lease or upon the
early termination of Tenant’s right to occupy the Premises, at Tenant’s sole
cost and expense. If, after the Satellite Dishes are installed, the Landlord,
using reasonable business judgment, believes that the systems operation or
infrastructure of the Building is negatively affected, Tenant shall, within ten
(10) business days from the receipt of Landlord’s notice, correct the issue or
remove the Satellite Dishes, at Tenant’s sole cost and expense. Furthermore, if
after the Satellite Dishes are installed, the Landlord, using reasonable
business judgment, believes that the aesthetic quality of the Building is
negatively affected, Tenant shall, within ten (10) days from the receipt of
Landlord’s notice requiring installation of a screen or relocation of the
Satellite Dishes, install screening around the Satellite Dishes or remove and
reinstall the Satellite Dishes to a more beneficial location designated by
Landlord, at Tenant’s sole cost and expense. Tenant shall not use the Satellite
Dishes to provide any services to the public at a profit and shall only be
entitled to use the Satellite Dishes for its own internal use. Tenant shall
protect, defend, indemnify and hold harmless Landlord from and against any and
all claims, damages, liabilities, costs or expenses of every kind and nature
(including without limitation reasonable attorney’s fees) imposed upon or
incurred by or asserted against Landlord arising out of Tenant’s installation,
maintenance, use or removal of the Satellite Dishes. In the event Tenant
installs more than two (2) Satellite Dishes with the consent of Landlord, Tenant
shall pay to Landlord as additional rent the sum of One Hundred Dollars
($100.00) per diameter foot of each additional Satellite Dish per month per
satellite dish (the “Satellite Rent”). Landlord and Tenant also acknowledge and
agree that Tenant shall pay the Satellite Rent to Landlord in the same manner as
Rent is paid under the Lease.

 

-44-



--------------------------------------------------------------------------------



 



38.2 Cooling Units. Landlord agrees to permit Tenant to install pursuant to the
Approved Plans and Specifications set forth therein, at Tenant’s sole expense,
certain cooling units (“Cooling Units”) in locations on the roof of the Building
identified by Tenant and reasonably approved by Landlord for the purpose of
providing cooling needs for the server room and data rooms contained within the
Premises subject to the following: (a) applicable governmental laws; (b) the
right of Landlord to supervise any roof penetrations; (c) Landlord’s approval of
the plans and specifications for the Cooling Units and all connecting cables
from the roof of the Building to the Premises; (d) compliance with the
conditions of any roof bond maintained by Landlord on the Premises; and (e) the
Cooling Units not being visible at street level. Tenant shall represent and
warrant that the Cooling Units will be in good working condition at the time of
installation and shall meet the specifications in plans submitted by Tenant and
reasonably approved by Landlord (“Approved Plans and Specifications”). Tenant
will contract directly with a contractor, selected by Tenant in its reasonable
discretion, for routine maintenance of the Cooling Units, the entire cost of
which shall be borne by Tenant. Tenant shall be responsible for the repair of
any damage to any portion of the Building caused by Tenant’s installation, use
or removal of the Cooling Units. The Cooling Units shall remain the exclusive
property of Tenant, and Tenant shall have the right to remove same at any time
during the Term of the Lease so long as Tenant is not in Default under the
Lease. Tenant shall remove the Cooling Units at the expiration of the Lease Term
or earlier termination of the Lease or upon the early termination of Tenant’s
right to occupy the Premises, at Tenant’s sole cost and expense. In the event
Tenant fails to remove the Cooling Units as set forth herein, Landlord may, but
shall not be obligated to, remove the Cooling Units, all at Tenant’s sole cost
and expense. Tenant shall protect, defend, indemnify and hold harmless Landlord
from and against any and all claims, damages, liabilities, costs or expenses of
every kind and nature (including without limitation reasonable attorney’s fees)
imposed upon or incurred by or asserted against Landlord arising out of Tenant’s
installation, maintenance, use or removal of the Cooling Units.

 

-45-



--------------------------------------------------------------------------------



 



ARTICLE 39 — STORAGE SPACE
At Landlord’s sole discretion and subject to availability and in connection with
the leasing of the Premises, Tenant shall be permitted to utilize on-site
Building storage facilities of no less than 150 square feet (“Storage Space”) on
a month-to-month basis at a charge of Ten Dollars ($10.00) per square foot per
month, inclusive of all expenses, through the Term. Tenant’s right to use the
Storage Space will commence ten (10) days after Landlord and Tenant agree upon
the size and location of the Storage Space (unless a longer period is required
by Landlord to regain occupancy of such Storage Space from the then occupant)
and shall terminate on the earlier of (i) the expiration or termination of the
Term or the early termination of Tenant’s right to occupy the Premises, or
(ii) thirty (30) days after written notice by either Landlord or Tenant to the
other party. Tenant will use the Storage Space only for the storage of
merchandise, furniture, equipment, files and supplies. Tenant will use the
Storage Space in a careful, safe and proper manner. Tenant agrees not to bring
in or permit the placing within the Storage Space of property in excess of a
reasonable weight and agrees to be fully liable for any damages or losses
sustained by Landlord as a result of any overloading by Tenant. Tenant will pay
Landlord on demand for any damage to the Storage Space caused by misuse or abuse
by Tenant, its agent or employees, or any other person entering the Storage
Space under express or implied invitation of Tenant. Tenant will not utilize or
permit the Storage Space to be used for any purposes prohibited by any
applicable Laws, rules, or regulations. Tenant will not commit waste nor permit
waste to be committed nor permit any nuisance in the Storage Space. Landlord
agrees, without extra charge, during the period Tenant occupies the Storage
Space, to furnish and provide such electric lighting service and such ingress
and egress to and from the Storage Space during ordinary business hours as may,
at the judgment of Landlord, be reasonably required for the use and occupancy of
the Storage Space pursuant to the terms hereof. Tenant agrees that Landlord will
not be liable for failure to provide such lighting service or ingress and egress
during any period when Landlord uses reasonable diligence to supply them.
Landlord reserves the right temporarily to discontinue electric service, or
ingress or egress, at such times as may be necessary when Landlord is unable to
provide them by reason of accident, unavailability of employees, repairs,
alterations or improvements, or whenever by reason of strikes, walkouts, riots,
acts of God, or any other happening beyond the control of Landlord. Landlord
will be under no obligation to furnish heating or air conditioning service to
the Storage Space. Upon reasonable notice to Tenant, Landlord will have the
right to enter the Storage Space to examine and inspect it and require the
removal of any object or material Landlord deems hazardous to the safety or
operation of the Building. Tenant agrees that all property of Tenant kept or
stored in the Storage Space will be so kept or stored at the sole risk of
Tenant. Tenant agrees that Landlord will not be liable for any injury or damage
to such property or for any injury to any person(s) arising from or related in
any way to Tenant’s use or occupancy of the Storage Space. Tenant shall
indemnify Landlord and hold Landlord harmless from and against any and all
claims, losses or damages which may be asserted against or incurred by Landlord
(including reasonable attorney fees and costs), which arise from or are related
in any way to Tenant’s use or occupancy of the Storage Space. Taking possession
of the Storage Space by Tenant will be conclusive evidence that the Storage
Space was in the condition agreed upon between Landlord and Tenant, and shall
serve as acknowledgment by Tenant that it accepts the Storage Space in its then
“as-is” condition, without any further improvement by Landlord. Landlord
reserves the right to relocate the Storage Space to substantially comparable
space in the storage area of the Building. Landlord will give Tenant written
notice of its intention to relocate the Storage Space, and Tenant will complete
a relocation within thirty (30) days after receipt of such notice. Tenant will
not have the right to independently sublease the Storage Space or assign this
Storage Space Lease.
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

-46-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date first above written.

     
LANDLORD:
  LBA REALTY FUND III-COMPANY III, LLC,
a Delaware limited liability company

                             
 
                                By:   LBA Realty Fund III, L.P.,
a Delaware limited partnership,
its sole Member and Manager    
 
                                    By:   LBA Management Company III, LLC,
a Delaware limited liability company,
its General Partner    
 
                                        By:   LBA Realty LLC,
a Delaware limited liability company,
its Manager    
 
                                            By:   LBA Inc.,
a California corporation,
its Managing Member    
 
                           
 
                  By:   /s/ Steven R. Briggs
 
Name: Steven R. Briggs    
 
                      Title: Authorized Signatory    

              TENANT:   HEALTH GRADES, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Michael J. Shanks
 
Name: Michael J. Shanks    
 
      Title: Senior Vice President    

For LBA Office Use Only: Prepared & Reviewed by: _______________________________

 

-47-



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES FLOOR PLAN
(FLOOR PLAN) [c04528c0452801.gif]
602S and 603NT
(FLOOR PLAN) [c04528c0452802.gif]
5th Floor
EXHIBIT A

 

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
SITE PLAN AND LEGAL DESCRIPTION
Site Plan:
(SITE PLAN) [c04528c0452803.gif]
EXHIBIT B

 

-1-



--------------------------------------------------------------------------------



 



Legal Description:
PARCEL ONE:
LOTS 1 THROUGH 32, INCLUSIVE, BLOCK 110
TOGETHER WITH THE VACATED ALLEY IN SAID BLOCK 110,
EAST DENVER,
CITY AND COUNTY OF DENVER,
STATE OF COLORADO.
PARCEL TWO:
REVOCABLE PERMIT OR LICENSE IN THE CITY AND COUNTY OF DENVER ORDINANCE NO. 427,
SERIES OF 1978, RECORDED JULY 2, 1985 AT RECEPTION NO. 033657, TO ENCROACH WITH
BASEMENT WALLS AND VEHICULAR RAMPS IN THOSE PARTS OF 18TH STREET, 19TH STREET,
CHAMPA STREET, AND CURTIS STREET BOUNDING BLOCK 110, EAST DENVER,
CITY AND COUNTY OF DENVER,
STATE OF COLORADO.
PARCEL THREE:
REVOCABLE PERMIT OR LICENSE IN THE CITY AND COUNTY OF DENVER ORDINANCE NO. 220,
SERIES OF 1981, RECORDED JULY 11, 1985 AT RECEPTION NO. 037797, TO ENCROACH WITH
CONCRETE PLANTERS IN THOSE PARTS OF CURTIS STREET, CHAMPA STREETS AND 18TH
STREET,
CITY AND COUNTY OF DENVER,
STATE OF COLORADO.
PARCEL FOUR:
THAT CERTAIN NON-EXCLUSIVE PERPETUAL EASEMENT APPURTENANT TO PARCEL ONE ABOVE AS
DEFINED AND DESCRIBED IN THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT BETWEEN
DENVER-STELLAR ASSOCIATES LIMITED PARTNERSHIP, A LIMITED PARTNERSHIP AND
DENVER-PLACE ASSOCIATES LIMITED PARTNERSHIP, A LIMITED PARTNERSHIP, DATED
DECEMBER 31, 1985, AND RECORDED DECEMBER 31, 1985 AT RECEPTION NO. 010837, AND
AMENDED BY FIRST AMENDMENT TO RECIPROCAL EASEMENT AGREEMENT BY AND BETWEEN BLOCK
95 CONDOMINIUMS ASSOCIATION, INC., A COLORADO NONPROFIT CORPORATION AND
DENVER-PLACE ASSOCIATES LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP,
DATED MARCH 14, 2007 AND RECORDED MARCH 30, 2007, AT RECEPTION ON. 2007050623 OF
THE CITY AND COUNTY OF DENVER REAL ESTATE RECORDS.
PARCEL FIVE:
REVOCABLE PERMIT OR LICENSE IN THE CITY AND COUNTY OF DENVER ORDINANCE NO. 29,
SERIES 1982 RECORDED JULY 2, 1985 AT RECEPTION NO. 033658, AND ORDINANCE NO.
280, SERIES OF 1989 RECORDED NOVEMBER 27, 1990 AT RECEPTION NO. R-90-0109230 AND
ASSIGNMENT RECORDED NOVEMBER 27, 1990 AT RECEPTION NO. R-90-0109229, TO ENCROACH
WITH A PEDESTRIAN BRIDGE CONTAINING RETAIL FACILITY
EXHIBIT B

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
This Work Letter (“Work Letter”) is being entered into as of June 17, 2010,
between LBA REALTY FUND III — COMPANY III, LLC, a Delaware limited liability
company, hereinafter referred to as “Landlord”, and HEALTH GRADES, INC., a
Delaware corporation, hereinafter referred to as “Tenant”, in connection with
the execution of the Lease between Landlord and Tenant of even date herewith,
who hereby agree as follows:
1. Tenant Improvement Allowance. The tenant improvement allowance is defined to
mean the maximum amount to be expended by Landlord, if any, for the cost of
Tenant Improvements, which maximum shall not exceed [*], calculated as [*] per
rentable square foot of the Premises (“Tenant Improvement Allowance”).
2. Plans and Specifications. A space plan and construction drawings for the
Tenant Improvements shall be prepared by Tenant using Burkett Design acting as
Tenant’s agent (“Tenant’s Architect”). A copy of the most current space plan
dated May 12, 2010, is attached hereto as Exhibit C-1 (“Preliminary Space
Plan”). Landlord has approved the use of Tenant’s Architect. In connection with
the space plan, Landlord has agreed to pay such space planner for the cost of
one “test fit” and revisions, in a total amount not to exceed the sum of Twelve
Thousand One Hundred Fifty-Eight Dollars and 16/100 ($12,158.16) (calculated as
$0.14 per rentable square foot of the Premises). The space plan may be presented
and approved prior to or simultaneously with the construction drawings. Upon
receipt of the proposed space plan and/or construction drawings, Landlord shall
either (a) approve them within five (5) business days after such receipt in
which case such proposed space plan and/or construction drawings shall be deemed
the “Plans and Specifications,” under this Lease or (b) if Landlord disapproves
the space plan and/or construction drawings, it shall provide Tenant with notice
of disapproval together with its specific objections within such five
(5) business day period. If Landlord disapproves any portion of the proposed
space plan and/or construction drawings in accordance with the previous
sentence, then Landlord and Tenant shall use good faith efforts to reach
mutually acceptable Plans and Specifications. Failure of the Landlord to timely
respond to such request for consent shall be deemed to be the approval of
Landlord.
3. Construction of Tenant Improvements. Ninety (90) days prior to the
Commencement Date, Landlord will deliver possession to Tenant of the Premises
for construction of the Tenant Improvements as provided herein in its current
“as is” and “where is” condition. Delivery of the Premises to Tenant by Landlord
shall be with all structural systems, roof systems, plumbing systems, window
systems, window coverings, new ceiling grid, tiles (unless removed by Landlord
pursuant to Section 14 hereof), elevator systems, restrooms, the base Building
HVAC mechanical systems, the base Building electrical systems and the fire and
life safety systems (“Base Building Premises”), free from latent defects and
structural defects, in good and proper working order and in full compliance with
all Laws, applicable building codes and ordinances which govern the use and
occupancy of office buildings in Denver, Colorado to allow Tenant to construct
the Tenant Improvements. Upon such delivery date, Tenant shall have a license
thereafter to perform construction of the Tenant Improvements, as further
provided in this Exhibit C, such license to be upon all of the terms of this
Lease, except that no Monthly Base Rent or Tenant’s Percentage of Operating
Expenses, Taxes, Insurance Costs and Utilities Costs shall be due and payable.
The Landlord shall provide all utilities (electrical, HVAC and lighting) during
the construction of the Tenant Improvements at no cost to Tenant. Taking of
possession by Tenant shall establish that the Premises are in good and
satisfactory condition when possession was so taken, subject to latent defects
that could not reasonably have been discovered upon diligent inspection upon
taking possession and that are identified by Tenant to Landlord in writing
within six (6) months after the date of possession by Tenant. Tenant
acknowledges that no representations as to the condition of the Premises have
been made by Landlord, unless such are expressly set forth in this Lease. Tenant
shall make no changes to the Plans and Specifications or the work reflected in
the Plans and Specifications without the consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.
EXHIBIT C

 

-1-



--------------------------------------------------------------------------------



 



4. Tenant’s Contribution to Tenant Improvement Costs. Landlord shall provide, at
its cost, the Base Building Premises as described herein. Landlord’s obligation
to pay for the cost of completing the Tenant Improvements shall not exceed the
Tenant Improvement Allowance. The Tenant Improvement Allowance, subject to the
limitations on the amount thereof, is intended to apply to all costs and
expenses to build out fully finished and ready-to-occupy space from the Base
Building Premises, including permitting fees, and costs of construction,
materials, equipment, permit applications, fees and code compliance, special
facilities and any “built-ins,” general contractor’s fees and generally all
actual and reasonable costs to complete construction and design of the Premises.
Notwithstanding the foregoing, however, (i) a portion of the Tenant Improvement
Allowance, subject to the limitations on the amount thereof, not to exceed Eight
Hundred Sixty-Eight Thousand Four Hundred Forty Dollars ($868,440.00)
(calculated as $10.00 per rentable square foot of the Premises), may be used by
Tenant for the costs of Tenant’s furniture, fixtures and equipment, personal
property and Tenant’s specialty and removable trade fixtures, moving expenses of
any kind or nature, third party project management fees and architectural and
engineering fees, and (ii) a portion of the Tenant Improvement Allowance,
subject to the limitations on the amount thereof, not to exceed Four Hundred
Thirty-Four Thousand Two Hundred Twenty Dollars ($434,220.00) (calculated as
$5.00 per rentable square foot of the Premises), may be used by Tenant for the
costs of Tenant’s data and telecommunications cabling and equipment or for
signage. The Tenant Improvement Allowance shall include a fee payable to
Landlord’s construction manager for construction management services, in the
amount of one-half percent (0.5%) of the “gross construction cost,” meaning the
cumulative total of all hard costs incurred in completing the Premises. If the
cost of the Tenant Improvements exceeds the Tenant Improvement Allowance, Tenant
shall pay to Landlord such excess (the “Excess Costs”) within ten (10) days
after demand by Landlord. Further, if at any time the total cost of completing
the Tenant Improvements is estimated to exceed the amount of the Tenant
Improvement Allowance, Landlord or Landlord’s lender, may require Tenant to post
a payment of performance bond to secure Tenant’s obligations to pay such Excess
Costs which shall be at the sole expense of Tenant but which may be deducted
from the Tenant Improvement Allowance. Landlord shall have, in connection with
such Excess Costs, all the rights and remedies granted under this Lease in
connection with the enforcement of collection of Base Rent.
5. Excess TI Amount. By written notice to Landlord given not later than sixty
(60) days prior to commencement of the construction of the Tenant Improvements
within the Premises, Tenant may elect to have Landlord fund all or a specified
portion of the Excess Costs of the initial Tenant Improvements (such amount is
herein called the “Excess TI Amount”). Notwithstanding the foregoing, in no
event shall the total amount of Excess TI Amount exceed Four Hundred Thirty-Four
Thousand Two Hundred Twenty Dollars ($434,220.00) (calculated as $5.00 per
rentable square foot of the Premises). The Excess TI Amount will be paid by
Landlord to Tenant together with and in a like manner as Landlord’s payment of
the Tenant Improvement Allowance. The Excess TI Amount will be repaid by Tenant
to Landlord, with interest at the rate of nine percent (9%) per annum, by
increasing the Monthly Base Rent to be paid as provided in Section 1.8 and
Article 5 of the Lease. If Tenant elects to have any or all of the Excess Costs
(subject to the limitation on the amount provided above) be treated as Excess TI
Amount, the total amount of Excess TI Amount and the Monthly Base Rent increase
will be calculated by Landlord and confirmed by Tenant within thirty (30) days
after Tenant’s submission of the request for payment and supporting
documentation.
6. Tenant Improvements. Tenant shall furnish and construct within the Premises
the Tenant Improvements substantially in accordance with the Plans and
Specifications approved by Landlord and Tenant pursuant to Section 2 hereof,
using the Tenant’s Contractor (as defined in Section 8 below). The work of
designing and constructing the Tenant Improvements is sometimes in this Work
Letter Agreement called the “Tenant Improvement Work.”
EXHIBIT C

 

-2-



--------------------------------------------------------------------------------



 



7. Delivery of Premises; Commencement Date and Delays.
a. Landlord shall deliver the Premises to Tenant in its current “as is” and
“where is” condition ninety (90) days prior to the Commencement Date with all
structural systems, roof systems, plumbing systems; window systems, window
coverings, new ceiling grid, tiles, elevator systems, restrooms, the base
Building HVAC mechanical systems, the base Building electrical systems and the
fire and life safety systems free from latent defects and structural defects, in
good and proper working order and in full compliance with all Laws, applicable
building codes and ordinances which govern the use and occupancy of office
buildings in Denver, Colorado to allow Tenant to construct the Tenant
Improvements, provided, however, that no such work shall be commenced until
Landlord has approved the Plans and Specifications and the construction contract
in accordance with the provisions of this Lease, Tenant or Tenant’s Contractor
has satisfied Landlord that all necessary building permits and other
governmental permits required for such work have been obtained and Tenant or
Tenant’s Contractor has satisfied Landlord that all insurance required for a
commencement of such work has been obtained in accordance with the requirements
of this Work Letter. Landlord shall have full rights of access to the Premises
during the construction period, provided such access does not materially
interfere with the Tenant Improvement Work.
b. Assuming the Delivery Date has occurred in accordance with the provisions of
Section 6a above, whether or not the Tenant Improvements are completed, and
subject to Landlord Delay, the Term shall commence (and the Commencement Date
occur) on December 13, 2010. As used herein, the “Delivery Date” shall mean the
date that is three (3) Business Days after full execution and delivery of the
Lease by both parties.
8. Tenant’s Contractor.
a. Selection of Tenant’s Contractor. At the time of delivery of Tenant’s
proposed plans and specifications pursuant to Section 1 of this Work Letter,
Tenant shall provide for Landlord’s review a proposed list of general
contractors, and Landlord shall respond with approval or disapproval at the time
Landlord gives its approval or disapproval to Tenant’s proposed plans and
specifications pursuant to Section 1 of this Work Letter. Tenant shall be
allowed to bid the Tenant Improvement Work to at least three (3) general
contractors so approved by Landlord. The general contractor so selected by
Tenant is herein called the “Tenant’s Contractor.” Notwithstanding the
foregoing, Landlord may, at its option, require that any engineering work be
performed by one of two (2) engineers, George Hadji & Associates or BCER
Engineering, that any structural engineering work required be performed by
Martin & Martin, and that Metro State Fire Alarm be used for any fire or life
safety work to be performed in the Premises as part of the Tenant Improvements.
9. Construction Contract. Tenant shall enter into a construction contract for
the Tenant Improvement Work directly with the Tenant’s Contractor, subject
however to the following terms and conditions:
a. All construction contract documents, including specifications and all change
orders, shall be subject to the approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.
b. The Tenant’s Contractor (or Tenant) shall specifically be required to carry
all such insurance as Landlord may reasonably require in connection with such
construction, for the benefit of Tenant, Landlord, Landlord’s Agents and
Tenant’s Contractor, and Landlord shall be named a third party beneficiary of
the Tenant’s contract with the Tenant’s Contractor and shall have the right to
enforce compliance with such contract in its own name or in the name of Tenant.
c. Neither Tenant’s Contractor, nor any of its subcontractors, shall be
permitted to interfere with the work of, or cause labor problems with,
Landlord’s contractors or subcontractors otherwise performing work within the
Building. Tenant shall be responsible for any damage to the Premises or the
Building (including the premises of other tenants) caused by Tenant’s
Contractor, or any of its subcontractors. Tenant and/or Tenant’s Contractor
shall comply with the pertinent Section 13.3 of the Lease with respect to liens
or claims for liens arising out of any Tenant Improvement Work or any other work
alleged to have been performed by, or at the direction of, or on behalf of
Tenant.
d. Tenant shall cause the Tenant’s Contractor to diligently proceed with the
completion of construction of the Tenant Improvement Work after commencement
thereof, in accordance with the Plans and Specifications. Landlord shall not be
responsible to Tenant for any defects in the Tenant Improvement Work; Tenant
shall be primarily responsible for resolving any claims of defects with Tenant’s
Contractor or Tenant’s Architect, but Landlord and Tenant agree to cooperate in
this regard.
e. Landlord may submit a list of approved subcontractors for consideration by
Tenant’s Contractor. Landlord will have the right to review and approve the
subcontractor list once the project has been awarded to Tenant’s Contractor.
EXHIBIT C

 

-3-



--------------------------------------------------------------------------------



 



10. Disbursement of Tenant Improvement Allowance. Disbursement of the Tenant
Improvement Allowance shall be subject to compliance by Tenant and the Tenant’s
Contractor with the applicable provisions for disbursement of funds by Landlord
as set forth herein. Not more often than monthly, Tenant’s Contractor shall
present to Landlord standard AIA pay request forms G701, G702, and G703 for
payment certified by Tenant’s Architect and approved by Tenant, together with
applicable invoices and unconditional lien waivers (or, from subcontractors
only, waivers conditioned only on payment) respecting all work covered by the
pay request. Within thirty (30) days from receipt of the pay request and all
required documentation, Landlord from the Tenant Improvement Allowance will
disburse to Tenant, Tenant’s Contractor (or other appropriate vendor(s)
indicated in such pay request), the amount approved by Landlord for work in
place in the Premises or materials stored in the Premises and covered by the pay
request form, less a 10% hold back for retainage, and less any amounts to be
reimbursed to Landlord from or charged against the Tenant Improvement Allowance
(including the construction management fee pursuant to Section 4 of this Work
Letter) pursuant to express provisions of this Lease, which amounts may be paid
directly to Landlord from the Tenant Improvement Allowance either upon
completion of the Tenant Improvements or from time to time during construction,
provided that Landlord shall give Tenant notice of the amount of such
disbursement. Landlord itself or through an agent shall have the right, but not
the obligation, to verify all requests for payment to assure Landlord that all
work requested has been completed in substantial compliance with the approved
Plans and Specifications and that no greater proportion of the Tenant
Improvement Allowance is being disbursed than represents the proportionate
portion of the Tenant Improvements that have been completed in substantial
compliance with the approved Plans and Specifications. As provided in Section 5
hereof, Tenant shall be responsible for payment of any deficiencies if the cost
of completion of the Tenant Improvements exceeds the Tenant Improvement
Allowance. Upon submittal of the second to last pay application, Landlord shall
reduce the retainage to five percent (5%). Upon completion of all Tenant
Improvements and evidence of compliance with the approved Plans and
Specifications and all of the other construction documents (including a
certificate of occupancy by the City of Denver and a certificate made by
Tenant’s Architect to Landlord certifying Substantial Completion of the Tenant
Improvements in accordance with the requirements of this Lease), and subject to
proof submitted by Tenant and Tenant’s Contractor that all payments respecting
the Tenant Improvements have been completed and all unconditional lien waivers
provided, and upon receipt of the final as-built plans of the Tenant
Improvements, Landlord shall release to Tenant’s Contractor any retainage, not
to exceed the then undisbursed amount of the Tenant Improvement Allowance.
11. Tenant Changes. Tenant may request a change, addition or alteration in the
Tenant Improvements as shown by the Plans and Specifications after Landlord’s
final approval of such Plans and Specifications (a “Change Order”) by delivery
of a written request to Landlord for its approval, not to be unreasonably
withheld, conditioned or delayed. Tenant’s Architect shall complete all working
drawings necessary to show the change, addition or alteration, and a Change
Order in form satisfactory to Landlord. Following its approval of the Change
Order, Landlord shall deliver to Tenant its written approval of the Change Order
and authorization to proceed with the work as shown by the Change Order. Tenant
shall cause Tenant’s Architect to provide documentation for all changes to the
Plans and Specifications at the time each change is authorized for construction.
At the conclusion of construction, Tenant shall cause Tenant’s Architect to
update Tenant’s Plans and Specifications as necessary to reflect all changes to
the Plans and Specifications during the course of construction. Tenant shall
provide to Landlord a “record set” of as-built sepias, balance report, operating
manuals and copies of warranty letters within thirty (30) days following
Substantial Completion of the Tenant Improvements.
EXHIBIT C

 

-4-



--------------------------------------------------------------------------------



 



12. Construction of Tenant Improvements.
a. As part of the cost of the Tenant Improvements to be paid by Tenant (subject
to Landlord’s contribution of the Tenant Improvement Allowance as provided
herein), at Landlord’s option, Tenant shall reimburse Landlord for costs of
remedying deficient or faulty work or inadequate clean-up done by Tenant or its
contractor(s) and trash/dumpster use (unless Tenant’s Contractor uses its own
dumpster with Landlord’s consent, in which event, trash removal shall be
provided by Tenant’s Contractor; provided that in all events Tenant shall be
responsible for removing its own trash from the Premises to the appropriate
dumpster in connection with any construction or installation by Tenant or its
agents). Tenant shall not be charged for use of construction electricity.
b. Landlord or its designated agent shall be afforded an opportunity to
supervise all Tenant Improvements.
c. Landlord shall not be liable for, and Tenant waives all claims against
Landlord for, any defaults of the Tenant’s Contractor and all subcontractors and
suppliers relating to construction of the Tenant Improvements. In the event of
any such default, Tenant shall look solely to Tenant’s Contractor or the
subcontractors or suppliers.
d. Tenant shall repair any damage to the Building (including the premises of
other tenants), or to the property of Landlord or other tenants, and shall
indemnify, defend, protect and hold the Landlord and Landlord’s Agents harmless
from any and all liabilities, obligations, damages, penalties, claims, costs,
charges and expenses (including, without limitation, reasonable attorney’s fees)
which arise from the negligence of Tenant or Tenant’s Agents (including without
limitation Tenant’s Contractor) in the design of the Tenant Improvements and the
process of construction of the Tenant Improvements.
e. All Tenant Improvement Work shall be (1) completed substantially in
accordance with the approved Plans and Specifications; (2) completed in
accordance with all Laws and applicable governmental requirements; (3) carried
out promptly in a good and workmanlike manner; (4) of all new materials, unless
Landlord agrees otherwise in writing; and (5) free of defect in materials and
workmanship.
f. Tenant’s Contractor and all subcontractors shall abide by the Landlord’s
reasonable construction rules.
g. Tenant shall obtain all necessary occupancy permits with respect to the
Premises and shall provide duplicate copies thereof to Landlord. Tenant shall
not occupy the Premises prior to obtaining all necessary occupancy permits for
such occupancy and having complied with the insurance requirements of this Lease
applicable to the Term.
13. Landlord Delay and Tenant Delay. The term “Landlord Delay” as used in the
Lease or this Agreement shall mean any delay in the completion of the Tenant
Improvements which is due to any act or omission of Landlord (wrongful,
negligent or otherwise), its agents or contractors (including acts or omissions
while acting as agent or contractor for Tenant). The term Landlord Delay shall
include, but shall not be limited to any: (1) delay in the giving of
authorizations or approvals by Landlord; (2) delay attributable to the acts or
failures to act, whether willful, negligent or otherwise, of Landlord, its
agents or contractors, where such acts or failures to act delay the completion
of the Tenant Improvements; (3) delay attributable to the interference of
Landlord, its agents or contractors with the completion of the Tenant
Improvements or the failure or refusal of any such party to permit Tenant, its
agents or contractors, priority access to and priority use of the Building or
any Building facilities or services, including freight elevators, passenger
elevators, and loading docks, which access and use are required for the orderly
and continuous performance of the work necessary to complete the Tenant
Improvements; (4) delay by Landlord in administering and paying when due the
Tenant Improvement Allowance (in which case, in addition to such delay being
deemed a Landlord Delay, Tenant shall have the right to stop the construction of
the Tenant Improvements); (5) delay caused by the failure of the Base Building
to comply with the Laws which are applicable to new construction; and (6) delay
in delivering the Premises to Tenant. In no event shall Tenant’s remedies or
entitlements for the occurrence of a Landlord Delay be abated, deferred,
diminished or rendered inoperative because of a prior, concurrent, or subsequent
delay resulting from any action or inaction of Tenant. If the Commencement Date
is delayed due to a Landlord Delay, then Tenant shall receive two (2) days of
Rent abatement for each day the Commencement Date is delayed without extending
the Expiration Date. Tenant Delay” shall include, without limitation, any delay
in the completion of construction of Tenant Improvements resulting from
(i) Tenant’s failure to comply with the provisions of this Work Letter,
(ii) delay in work caused by submission by Tenant of a request for any Change
Order following approval of the Plans and Specifications, or for the
implementation of any Change Order, or (iii) any delay by Tenant in timely
submitting comments or approvals to the Plans and Specifications The failure of
Tenant to take possession of or to occupy the Premises shall not serve to
relieve Tenant of obligations arising on the Commencement Date or delay the
payment of Rent by Tenant.
EXHIBIT C

 

-5-



--------------------------------------------------------------------------------



 



14. HVAC System in the Premises. Landlord agrees, prior to delivery of the
Premises to Tenant, to retrofit the existing moduline heating and air
conditioning system (excluding the baseboard heating) in the Premises by
installing a variable air volume system with DDC controls (“VAV System”). The
retrofit shall include the removal and storage of existing ceiling tiles for
future use by Tenant in the construction of the Tenant Improvements. The VAV
System shall be installed by Landlord in a base Building configuration with all
associated duct work, electrical, and controls in substantial compliance with
the requirements of the Preliminary Space Plan. Within fifteen (15) days of the
mutual execution of this Lease, Landlord shall obtain a bid for the VAV System
and provide a copy thereof to Tenant. Within fifteen (15) days thereafter,
Tenant shall advise Landlord that either: (i) Landlord shall install the VAV
System in the Premises, or (ii) Tenant shall install the VAV System as part of
the Tenant Improvements (provided the cost is no greater than the bid of
Landlord). Failure of the Tenant to respond within such fifteen (15) day time
frame shall constitute authorization for Landlord to install the VAV System. If
Tenant elects to install the VAV System as part of the Tenant Improvements,
Landlord shall have no obligation to retrofit the existing system. If Tenant
elects to install the VAV System, Landlord shall adjust the Tenant Improvement
Allowance based on Tenant’s bid for installation of the VAV System with an
understanding that Landlord and Tenant shall share equally in the savings, if
any, from the bid obtained by Tenant and the bid obtained by Landlord.
15. Lighting in the Premises. In conjunction with the Tenant Improvements to be
installed pursuant to this Work Letter, Tenant may elect to modify the existing
overhead lighting on the sixth floor of the Premises from individual 2X2
parabolic lights to individual 2X2 indirect lights to match the indirect
overhead lighting currently existing on the fifth floor of the Premises. If
Tenant so elects, Landlord agrees to contribute no more than one-third (1/3) of
the material cost for the new individual 2X2 overhead parabolic lights for the
sixth floor, provided, however, in no event shall such contribution exceed the
sum of Forty Thousand Dollars ($40,000.00). Tenant shall be solely responsible
for the cost of removal and installation of the new lighting.
16. Tenant Right of Off-Set. Notwithstanding anything in this Work Letter or the
Lease to the contrary, Landlord hereby agrees that if Landlord fails to pay any
amount of the Tenant Improvement Allowance, Excess TI Amount or any other
construction related amounts due and owing by Landlord after Tenant has complied
with any and all requirements for payment of such amounts pursuant to this Work
Letter, and after Tenant has given Landlord (and its Mortgagee) thirty (30)
days’ notice of such failure to pay, then Tenant shall have the right to send a
second notice to that effect to Landlord, with a copy to the Mortgagee,
conspicuously stating that Tenant intends to exercise the offset rights as set
forth herein if Landlord does not cure such failure within ten (10) business
days after receipt by Landlord of such second written demand. If such
reimbursement is not made within ten (10) business days after such second
written demand is delivered to Landlord, then Tenant shall have the right to
offset the amount paid by Tenant, together with interest thereon from the date
payment was due from Landlord until the unpaid amount is offset, at the Interest
Rate, against Monthly Base Rent, Additional Rent and any other sums due from
Tenant under this Lease.
EXHIBIT C

 

-6-



--------------------------------------------------------------------------------



 



17. Tenant Right to Self-Help. If Landlord shall default in the performance or
observance of any of its agreements or obligations under this Work Letter,
Tenant shall give written notice of the default to Landlord and shall
simultaneously send a copy of the notice to Landlord’s Mortgagee, the name and
address of whom has previously been furnished in writing to Tenant. If Landlord
(or its Mortgagee) fails to cure the default within a reasonable time, not to
exceed thirty (30) days after Landlord’s receipt of such notice (unless such
cure cannot reasonably be cured within such thirty (30) day period, and Landlord
or its Mortgagee commences curing within such thirty (30) day period and
thereafter uses diligent efforts to complete such cure as soon as practicable
thereafter), Tenant shall have the right to send a second notice to that effect
to Landlord, with a copy to the Mortgagee, conspicuously stating that Tenant
intends to exercise self-help as set forth herein if Landlord does not cure (or
commence to cure) such failure within ten (10) business days after receipt by
Landlord. If Landlord (or its Mortgagee) fails to commence to cure the default
within said ten (10) business days, then (a) Landlord shall be liable to Tenant
for any actual damages sustained by Tenant as a result of Landlord’s breach, and
(b) at its election, Tenant may perform the work on Landlord’s behalf in a
reasonable, economical and good and workmanlike manner. If Tenant undertakes
such work on behalf of Landlord, Landlord shall reimburse Tenant for the
reasonable and actual cost thereof within thirty (30) days after receipt of
written demand, which demand is accompanied by copies of paid invoices of the
sum demanded, and if such reimbursement is not made within ten (10) business
days after a second written notice to Landlord (and Landlord’s Mortgagee if
required in accordance with the foregoing), conspicuously stating that a
deduction from Rent will result if Landlord does not pay the sum demanded prior
to the end of such ten (10) business day period, then Tenant may deduct the
actual cost thereof from the Monthly Base Rent, Additional Rent and any other
sums due from Tenant under this Lease, in addition to exercising any other
remedies Tenant may have.
18. Miscellaneous.
a. Any default of Tenant in this Work Letter Agreement shall, subject to any
applicable notice and cure periods contained in the Lease, constitute a Default
of Tenant under the Lease, and Landlord’s remedies shall be as set forth
therein. All provisions of the Lease are fully incorporated in this Exhibit C as
though set forth herein at length.
b. Tenant shall designate one (1) construction representative authorized to act
for Tenant upon whom Landlord can rely, and who shall consult with Landlord and
Landlord’s contractors, employees and agents in connection with the construction
of the Tenant Improvements.
EXHIBIT C

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT C-1
SPACE PLAN
(SPACE PLAN) [c04528c0452804.gif]
EXHIBIT C-1

 

-1-



--------------------------------------------------------------------------------



 



(SPACE PLAN) [c04528c0452805.gif]
EXHIBIT C-1

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF LEASE TERM DATES
Date:
To:

Re:  
______________ dated _____________ (“Lease”) by and between _____________, a
_________________ (“Landlord”), and ____________________, a __________
(“Tenant”) for the premises commonly known as,
_________________________(“Premises”).

Dear :
In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

•  
That Tenant has accepted and is in possession of the Premises and acknowledges
the following:

  •  
Term of the Lease:  _____ 

  •  
Commencement Date:  _____ 

  •  
Expiration Date:  _____ 

  •  
Rentable Square Feet:  _____ 

  •  
Tenant’s Percentage of Building: __%

•  
That in accordance with the Lease, rental payments will/has commence(d) on
 _____  and rent is payable in accordance with the following schedule:

      Months   Monthly Base Rent 00/00/0000 – 00/00/0000   $00,000.00 00/00/0000
– 00/00/0000   $00,000.00 00/00/0000 – 00/00/0000   $00,000.00

•  
Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease.

  •  
Your rent checks should be made payable to:

     
 
   
 
   
 
   
 
   
 
   

ACCEPTED AND AGREED

                      TENANT:       LANDLORD:
 
                         
a,
          a,                      
 
                   
By:
          By:                       Print Name:   Print Name:
 
                   
Its:
          Its:        
 
                   

EXHIBIT D

 

-1-



--------------------------------------------------------------------------------



 



EXHIBIT E
RULES AND REGULATIONS
1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises. No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord.
2. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, elevators, escalators and stairways are not for the general public,
and Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interests of the
Building; provided, that nothing herein contained shall be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal activities.
Tenant and no employee, invitee, agent, licensee or contractor of Tenant shall
go upon or be entitled to use any portion of the roof of the Building without
the prior written consent of Landlord.
3. Tenant shall not cause any unnecessary janitorial labor by carelessness or
indifference to the good order and cleanliness of the Premises. Landlord shall
not in any way be responsible to Tenant for loss of property on the Premises,
however occurring, or for any damage to Tenant’s property by any janitors or any
other employee or any other person.
4. Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises. Landlord may impose a reasonable charge for any additional
keys. Tenant may not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door or window of
its Premises. Tenant, upon termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to, or otherwise procured by
Tenant, and, in the event of loss of any keys, shall pay Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.
5. No machines other than standard office machines, such as typewriters and
calculators, photo copiers, personal computers and word processors, and vending
machines permitted by the Lease, shall be used in the Premises without the
approval of Landlord.
6. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by Law. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects, if such objects are considered necessary by Tenant,
as determined by Landlord, shall stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight. Business machines
and mechanical equipment which cause noise or vibration that may be transmitted
to the structure of the Building or to any space therein to such a degree as to
be objectionable to Landlord, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration. Landlord will not be responsible for loss of, or
damage to, any such equipment or other property from any cause, and all damage
done to the Building by maintaining or moving such equipment or other property
shall be repaired at the expense of Tenant.
7. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord by reason of noise, odors or vibrations, nor shall
Tenant bring into or keep in or about the Premises any birds or animals.
8. Tenant shall not use any method of heating or air-conditioning other than
that supplied to the Premises by Landlord.
EXHIBIT E

 

-1-



--------------------------------------------------------------------------------



 



9. Landlord reserves the right from time to time, in Landlord’s sole and
absolute discretion, exercisable without prior notice and without liability to
Tenant, to: (a) name or change the name of the Building or Property; (b) change
the address of the Building, and/or (c) install, replace or change any signs in,
on or about the Property (except for Tenant’s signs, if any, which are expressly
permitted by the Lease).
10. Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 7:00 a.m., or such other hours as may be reasonably established
from time to time by Landlord, and on legal holidays, any person unless that
person is known to the person or employee in charge of the Building and has a
pass or is properly identified. Landlord shall not be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person. Tenant shall be responsible for all persons for whom it requests passes
and shall be liable to Landlord for all acts of such persons. Landlord reserves
the right to prevent access to the Building in case of invasion, mob, riot,
public excitement or other commotion by closing the doors or by other
appropriate action.
11. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.
12. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building without the prior
written consent of Landlord. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.
13. Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or drywall,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings. Tenant shall repair any damage resulting from noncompliance under
this rule.
14. Tenant shall store all its trash and garbage within the trash receptacles
for the Building or Property. Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions reasonably issued from time to time
by Landlord.
15. Other than as permitted elsewhere in the Lease, the Premises shall not be
used for the storage of merchandise held for sale to the general public, or for
lodging of any kind. No cooking shall be done or permitted by Tenant on the
Premises, except that use by Tenant of Underwriters’ Laboratory-approved
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted and the use of a microwave, toaster or toaster oven shall be
permitted, provided that such equipment and use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.
16. Tenant shall not use in any space, elevators or stairwells of the Building,
any hand trucks except those equipped with rubber tires and side guards, or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.
17. Tenant shall not use the name of the Building in connection with, or in
promoting or advertising, the business of Tenant, except for Tenant’s address.
18. Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations. Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.
19. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage. Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.
EXHIBIT E

 

-2-



--------------------------------------------------------------------------------



 



20. Landlord reserves the right to make such other and reasonable
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety, security, care and cleanliness of the Building or
Property and for the preservation of good order therein. Tenant agrees to abide
by all such Rules and Regulations hereinabove stated and any additional rules
and regulations which are adopted.
21. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s Parties.
22. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except by a paste, or other material which may easily be removed with water, the
use of cement or other similar adhesive materials being expressly prohibited.
The method of affixing any such linoleum, tile, carpet or other similar floor
covering shall be subject to the approval of Landlord. The expense of repairing
any damage resulting from a violation of this rule shall be borne by Tenant.
23. Tenant shall not without Landlord’s consent, which may be given or withheld
in Landlord’s sole and absolute discretion, receive, store, discharge, or
transport firearms, ammunition, or weapons or explosives of any kind or nature
at, on or from the Premises.
PARKING RULES AND REGULATIONS
In addition to any parking provisions contained in the Lease, the following
rules and regulations shall apply with respect to the use of the Property’s
parking facilities.
1. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.
2. No parker shall park in any parking areas designated by Landlord as areas for
parking by visitors to the Property. Tenant shall not leave vehicles in the
parking areas overnight nor park any vehicles in the parking areas other than
automobiles, motorcycles, motor driven or non-motor driven bicycles or four
wheeled trucks.
3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.
4. No extended term storage of vehicles shall be permitted.
5. Vehicles must be parked entirely within painted stall lines of a single
parking stall.
6. All directional signs and arrows must be observed.
7. The speed limit within all parking areas shall be five (5) miles per hour.
8. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.
9. Loss or theft of parking identification devices, if any, must be reported to
Landlord’s property manager immediately, and a lost or stolen report must be
filed by the Tenant or user of such parking identification device at the time.
Landlord has the right to exclude any vehicle from the parking facilities that
does not have an identification device.
10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.
11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
12. The parking operators, managers or attendants, if any, are not authorized to
make or allow any exceptions to these rules and regulations.
EXHIBIT E

 

-3-



--------------------------------------------------------------------------------



 



13. If the Lease terminates for any reason whatsoever, Tenant’s right to park in
the parking facilities shall terminate concurrently therewith.
14. Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations for the parking facilities as it deems
necessary for the operation of the parking facilities. Landlord may refuse to
permit any person who violates these rules to park in the parking facilities,
and any violation of the rules shall subject the vehicle to removal, at such
vehicle owner’s expense.
15. Tenant shall not permit any parking by its employees, agents, subtenants,
customers, invitees, concessionaires or visitors on the streets surrounding the
Premises in violation of any ordinances or postings by any public authorities
having jurisdiction.
16. Tenant’s parking spaces shall be used only for parking by vehicles no larger
than normally sized passenger automobiles, vans and sport utility vehicles.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to
be loaded, unloaded, or parked in areas other than those designated by Landlord
for such activities. If Tenant permits or allows any of the prohibited
activities described herein, then Landlord shall have the right, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost thereof to Tenant, which cost shall be
payable by Tenant upon demand by Landlord.
EXHIBIT E

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT F
ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to
                                         (“Landlord”), and                 
                          , as follows:
1. Attached hereto is a true, correct and complete copy of that certain Lease
dated                     , between Landlord and Tenant (the “Lease”), for the
premises commonly known as                                          (the
“Premises”). The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Section 6 below.
2. The term of the Lease commenced on                     ,  ____.
3. The term of the Lease is currently scheduled to expire on
                    ,  _____.
4. Tenant has no option to renew or extend the Term of the Lease except:
                                        .
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:  _____ .
6. The Lease has: (Initial One)
(_) not been amended, modified, supplemented, extended, renewed or assigned.
(_) been amended, modified, supplemented, extended, renewed or assigned by the
following described agreements, copies of which are attached hereto:           
                              .
7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:                                         .
8. The current Base Rent is $                    ; and current monthly parking
charges are $                    .
9. The amount of security deposit (if any) is $                    . No other
security deposits have been made.
10. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
11. All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full except                     .
12. As of the date hereof, Tenant is not aware of any defaults on the part of
Landlord under the Lease except                     .
13. As of the date hereof, there are no defaults on the part of Tenant under the
Lease.
14. Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.
15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.
EXHIBIT F

 

-1-



--------------------------------------------------------------------------------



 



17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.
18. Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.
The foregoing certification is made with the knowledge that  _____  is about to
[fund a loan to Landlord or purchase the Building from Landlord], and that
 _____  is relying upon the representations herein made in [funding such loan or
purchasing the Building].
Dated:                     ,  _____.
“TENANT”

                           
 
               
 
  By:                          
 
      Print Name:        
 
      Its:  
 
   
 
         
 
   

EXHIBIT F

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT G
JANITORIAL SPECIFICATIONS
Nightly Services

  a.  
Secure all lights as soon as possible each night.

  b.  
Vacuum carpets.

  c.  
Dust mop all resilient and composition floors with treated dust mops. Damp mop
to remove spills and water stains as required.

  d.  
Dust all desks and office furniture with treated dust cloths.

  e.  
Paper and folders on desk are not to be moved.

  f.  
Empty all waste paper baskets and other trash containers nightly. Empty all
jumbo size office paper recycling boxes as needed.

  g.  
Remove all trash from floors to the designated trash area.

  h.  
Remove fingerprints, dirt smudges, graffiti, etc., from all door, frames, glass
partitions, windows, light switches, walls, elevator door jambs and elevator
interiors.

  i.  
Return chairs and waste baskets to proper positions.

  j.  
Dust and remove debris from all metal door thresholds.

  k.  
Wipe clean smudged bright work.

Restroom Services

  a.  
Restock all restrooms with supplies from the Owner’s stock, including paper
towels, toilet tissue and hand soap as needed.

  b.  
Restock all sanitary napkin dispensers from Contractor’s stock, as needed.
Supplies for this service are the sole responsibility of the janitorial
contractor.

  c.  
Wash and polish all mirrors, dispensers, faucets, flushometers, and bright work
with non-scratch disinfectant cleaner.

  d.  
Wash and sanitize all toilets, toilet seats, urinals, and sinks with a
non-scratch disinfectant cleaner. Wipe dry all sinks.

  e.  
Remove stains, descale toilets, urinals and sinks as required.

  f.  
Mop all restroom floors with disinfectant germicidal solutions.

  g.  
Empty all waste and sanitary napkins and tampon receptacles.

  h.  
Remove all restroom trash from building.

  i.  
Spot clean fingerprints, marks, smudges and graffiti from walls, partitions,
glass aluminum and light switches as required.

EXHIBIT G

 

-1-



--------------------------------------------------------------------------------



 



RECYCLE PROGRAM
Currently we recycle the following items:

  •  
White paper

  •  
Computer Paper

  •  
Envelopes

  •  
Carbonless Paper (NCR)

  •  
Cardboard (small amounts only)

  •  
Aluminum Cans (in plastic bags only)

  •  
Colored Paper

  •  
Letter and Message Paper

  •  
FAX Paper

  •  
Bulk Mail

  •  
File Folders

EXHIBIT G

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT H
PRIOR TENANT RIGHTS
1. Petro Canada has a recurring right of first refusal for space on the sixth
floor of the South Tower of the Building until June 30, 2015.
2. Petro Canada has a five (5) year renewal right for 28,005 square feet of
rentable area on the sixth floor of the North Tower and the South Terrace of the
Building after the current lease expires on June 30, 2015.
EXHIBIT H

 

-1-



--------------------------------------------------------------------------------



 



EXHIBIT I
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of [                                          ], [          
          ], by and among [                                           ], a
[                     ] corporation, having an address at 1 SunAmerica Center,
38th Floor, Century City, Los Angeles, California 90067-6022, Attention:
Director-Mortgage Lending and Real Estate (“Lender”), [         
                                ], a [                                 
         ], having an address at [                                          ]
(“Tenant”) and [                                           ], a
[                                          ], having an address at [     
                                     ] (“Landlord”).
RECITALS:
A. Landlord is or will be the owner of the land legally described in Exhibit A
attached hereto and made a part hereof and the buildings and other improvements
located on such land (such land, buildings and improvements being referred to
herein as the “Property”)
B. Lender has made or has agreed to make a loan (the “Loan”) to Landlord in
connection with Landlord’s financing of the Property.
C. Tenant is the lessee under that certain Lease Agreement dated
[                                        ], [                    ] (as modified,
amended or supplemented through the date hereof, the “Original Lease”) relating
to a portion of the Property (the “Premises”) commonly referred to as
[                                        ]. The Original Lease, as hereafter
modified, amended or supplemented from time to time, is referred to hereinafter
as the “Lease.”
D. The Loan has been or will be evidenced by a certain promissory note (the
“Note”) and secured by, among other things, a first-lien Mortgage, Deed of
Trust, Deed to Secure Debt or similar security instrument encumbering the
Property (such instrument, as amended, increased, renewed, modified,
consolidated, replaced, combined, substituted, severed, split, spread or
extended from time to time, being herein referred to as the “Security
Instrument”).
E. The Lease has been or may be assigned by Landlord to Lender as further
security for the Note.
F. Landlord and Tenant’s agreement that the Security Instrument shall
unconditionally be and remain at all times a lien or charge upon the Premises
prior and superior to the Lease is a condition to Lender’s agreement to make the
Loan and enter into this Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and understanding that Lender will rely on Tenant’s
covenants and certifications, as set forth herein, in entering into this
Agreement, the parties hereto agree and certify as follows:
1. Tenant represents and warrants to Lender that the Original Lease has been
duly authorized, executed and delivered by Tenant. Landlord and Tenant each
represent and warrant to Lender that (a) the Original Lease is in full force and
effect, (b) except as expressly set forth in Recital C hereof, the Original
Lease has not been modified or amended in any way, and (c) no party to the
Original Lease is in default with respect to such party’s obligations under the
Original Lease as of the date of this Agreement.
Form SNDA — Standard
As of May, 2008

 

-1-



--------------------------------------------------------------------------------



 



2. The Security Instrument and any and all terms, conditions and provisions
thereof, all advances made or to be made thereunder, and any other amendments,
modifications, renewals, extensions, alterations or replacements thereof are and
shall unconditionally be and remain at all times a lien or charge upon the
Premises senior, prior and superior to the Lease, the leasehold estate created
thereby and all rights and privileges of Tenant or any other lessee thereunder
in or to the Premises or in or to the Property. The Lease, the leasehold estate
created thereby and all rights and privileges of Tenant or any other lessee
thereunder in or to the Premises or in or to the Property are hereby
unconditionally subjected and made subordinate to, and Tenant hereby
subordinates the leasehold estate created by the Lease, and all of Tenant’s
right, title, and interest under the Lease and in and to the Premises and in or
to the Property to, the lien or charge of the Security Instrument and to all the
terms, conditions and provisions thereof, to all advances made or to be made
thereunder, and to any amendments, modifications, renewals, extensions,
alterations or replacements thereof.
3. As long as Tenant is in compliance with the terms of this Agreement and is
not in default in the performance of its obligations under the Lease, which
default has continued beyond any cure periods provided in the Lease or at law,
Tenant shall not be named as a party defendant in any action for foreclosure,
trustee’s sale or other enforcement of the Security Instrument (unless required
by law), nor shall the Lease be terminated in connection with, or by reason of,
foreclosure, trustee’s sale or other proceedings for the enforcement of the
Security Instrument, or by reason of a transfer of the landlord’s interest under
the Lease pursuant to the taking of a deed or assignment (or similar device) in
lieu or in contemplation of foreclosure, nor shall Tenant’s use or possession of
the Premises be interfered with, and the rights of Tenant under the Lease shall
remain in full force and effect, except that the person acquiring or succeeding
to the interests of Landlord as the result of any such action or proceeding and
such person’s successors and assigns (any of the foregoing being hereinafter
referred to as “Successor”) shall not be:
(a) bound by any prepayment of rent paid more than thirty (30) days in advance
of the due date or for any security deposit unless actually received by
Successor and then limited to the amount of such security deposit actually
received subject to all rights, privileges and benefits of Landlord set forth in
the Lease with respect thereto;
(b) liable for any act or omission of any prior landlord (including, without
limitation, Landlord) or for any claim for damages against any such prior
landlord (including, without limitation, Landlord);
(c) subject to any offsets, defenses or counterclaims which Tenant may have
against any prior landlord (including, without limitation, Landlord); except to
the extent of any such offset rights with respect to costs, expenses and direct
damages as set forth in Section 31.1 of the Lease and Sections 16 and 17 of the
Work Letter attached to the Lease as Exhibit C thereto provided that (i) Lender
shall have received written notice of the default or event entitling Tenant to
such offset right prior to Successor’s taking title to the Premises and
thereafter Successor shall have failed to cure such default pursuant to the
terms of this Agreement, (ii) to the extent Tenant had knowledge of the default
or event giving rise to such offset right, Tenant attempted to exercise such
rights of offset against the prior landlord (including Landlord),
(iii) Successor shall not be subject to any such offset rights to the extent
such offset rights have already been taken against any prior landlord (including
Landlord), and (iv) in no event shall Successor be liable for any punitive or
consequential damages; or
(d) bound by any amendment, modification or termination of the Original Lease
made without the written consent of Lender.
Form SNDA — Standard
As of May, 2008

 

-2-



--------------------------------------------------------------------------------



 



4. If the interest of Landlord under the Lease shall be transferred by reason of
any foreclosure, trustee’s sale or other proceedings for enforcement of the
Security Instrument or the obligations which it secures or pursuant to a taking
of a deed or assignment (or similar device) in lieu or in contemplation of
foreclosure thereof, then Tenant shall be bound to Successor and, so long as
Tenant is not in default under the Lease, Successor shall be bound to Tenant
under all of the terms, covenants and conditions of the Lease for the unexpired
balance of the term thereof remaining (and any extensions, if exercised), with
the same force and effect as if Successor were Landlord, and Tenant does hereby
(a) agree to attorn to Successor, including Lender if it be Successor, as its
landlord, (b) affirm its obligations under the Lease, and (c) agree to make
payments of all sums due under the Lease to Successor, said attornment,
affirmation and agreement to be effective and self-operative without the
execution of any further instruments, upon Successor succeeding to the interest
of Landlord under the Lease. To the extent permitted by applicable law, Tenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or obligation to terminate or
otherwise adversely affect the Lease or the obligations of Tenant thereunder by
reason of any foreclosure, trustee’s sale or other proceedings for enforcement
of the Security Instrument or the taking of a deed or assignment (or similar
device) in lieu or in contemplation of foreclosure. Tenant agrees to provide
Successor a written confirmation of its attornment to Successor within ten
(10) days after receipt of a written request therefor from Successor, but
failure to receive such written confirmation from Tenant shall not derogate from
Tenant’s obligations to Successor hereunder.
5. Upon the written request of either Tenant (provided that Tenant is then in
compliance with the terms of this Agreement and is not in default in the
performance of its obligations under the Lease) or Successor to the other given
at the time of foreclosure, trustee’s sale or other proceeding for enforcement
of the Security Instrument or by deed in lieu thereof, the parties shall execute
a lease of the Premises upon the same terms and conditions as the Lease between
Landlord and Tenant, which Lease shall cover any unexpired balance of the term
of the Lease existing prior to such foreclosure, trustee’s sale or conveyance in
lieu thereof.
6. Notwithstanding anything to the contrary in the Lease, Tenant shall not
terminate or cancel the Lease or the term thereof by reason of a default or
breach by Landlord thereunder and Tenant shall not commence any action against
Landlord or otherwise pursue any right or remedy against Landlord in consequence
of a default by Landlord under the terms and provisions of the Lease unless
written notice by Tenant specifying such default is mailed to Lender at its
address set forth above. Tenant further agrees that Lender shall have the right,
but shall not be obligated, to cure such default on behalf of Landlord within
thirty (30) days after receipt of such notice, or if such default cannot
reasonably be cured in such 30-day period, Lender shall have the right to
commence the cure of such default in such 30-day period and thereafter
diligently pursue such cure until completed. Tenant further agrees not to invoke
any of its remedies either express or implied, under the Lease (except in the
case of emergency repairs) unless such default shall remain uncured at the
expiration of the 30-day period after receipt of such notice of default, or if
such default cannot reasonably be cured by Lender in such 30-day period, unless
the cure of such default shall not be commenced within such 30-day period and
thereafter prosecuted diligently to completion.
7. Tenant agrees that neither this Agreement nor the Security Instrument shall,
prior to Lender’s succession to Landlord’s interest in the Premises, through any
foreclosure, trustee sale, deed or assignment in lieu of foreclosure, or a
possessory action, operate to place responsibility for the control, care,
management or repair of the Premises upon Lender, or impose responsibility for
the carrying out of the terms and conditions of the Lease, nor shall Lender be
responsible for or liable for any waste committed on the Premises by any party
whatsoever or for any dangerous or defective condition of the Premises, or for
any negligence in the management, upkeep, repair or control of the Premises
resulting in any damage to property or in any loss or injury or death to any
person.
8. In the event that Lender notifies Tenant of any default under the Security
Instrument and demands that Tenant pay rent and all other sums due under the
Lease to Lender, Tenant (waiving any proof of the occurrence of such event of
default other than receipt of Lender’s notice) shall pay rent and all other sums
due under the Lease directly to Lender. Any payments made to Lender by Tenant
shall not affect or impair the other rights and remedies of Lender under the
Security Instrument or otherwise against Landlord. Any and all payments made to
Lender by Tenant pursuant to the foregoing shall be credited against Tenant’s
rental obligations under the Lease regardless of whether Lender had the right to
make such demand and regardless of any contrary demands which may hereafter be
made by Landlord.
9. This Agreement shall be the whole and only agreement between the parties
hereto with regard to the subordination of the Lease to the lien or charge of
the Security Instrument in favor of Lender, and shall supersede and cancel, but
only insofar as would affect the priority of the Lease as to such subjection or
subordination, all other subjection or subordination agreements including, but
not limited to, those provisions, if any, contained in the Lease which provide
for the subjection or subordination of said Lease to a deed of trust or to a
mortgage or mortgages.
Form SNDA — Standard
As of May, 2008

 

-3-



--------------------------------------------------------------------------------



 



10. This Agreement may not be modified except by an agreement in writing signed
by the parties. All references to Lender in this Agreement shall be deemed to
refer to Lender, its participants, and their respective successors and assigns.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
11. Nothing contained in this Agreement shall in any way impair or affect the
lien created by the Security Instrument, except as specifically set forth
herein. Successor’s liability under the Lease shall be limited to Successor’s
interest in and to the Property.
12. Tenant acknowledges that this Agreement satisfies any condition or
requirement in the Original Lease relating to the granting of a non-disturbance
agreement with respect to the Security Instrument. In the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Lease dealing with non-disturbance, the terms and provisions
hereof shall be controlling.
13. All notices, demands or requests made pursuant to, under or by virtue of
this Agreement shall be in writing and delivered by hand, sent by an overnight
courier service providing dated evidence of delivery or mailed by certified or
registered mail, return receipt requested, to the person to whom the notice,
demand or request is being made at its address set forth herein. Such notices
shall be deemed to have been promptly given and received for all purposes (a) if
hand delivered, effective upon delivery; (b) if mailed, by United States
registered or certified mail, postage prepaid, return receipt requested,
effective on the date shown on the return receipt; or (c) if sent by Federal
Express or other reliable express courier, effective on the next business day
after delivery to such express courier service. Any person may change the place
that notices and demands are to be sent by written notice delivered in
accordance with this Agreement. “Business day” shall mean any day, except
Saturday, Sunday and any day which, in the State in which the Property is
located, is a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close.
14. This Agreement shall be governed by the laws of the State in which the
Property is located. If any of the terms of this Agreement or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of any such
terms to any person or circumstances other than those as to which it is invalid
or unenforceable shall not be affected thereby, and each term of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.
15. In the event any legal action or proceeding is commenced to interpret or
enforce the terms of, or obligations arising out of, this Agreement, or to
recover damages for the breach thereof, the party prevailing in any such action
or proceeding shall be entitled to recover from the non-prevailing party all
reasonable attorneys’ fees, costs and expenses incurred by the prevailing party.
16. This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same agreement.
17. Tenant understands, acknowledges and agrees that Lender in entering into
this Agreement and third parties who are interested in the matters covered by
this Agreement are relying on the representations contained herein, including
without limitation purchasers, transferees, assignees, servicers, participants,
investors, and their respective successors and assigns, and credit rating
agencies in connection with the Loan.
[Signature Pages Follow]
Form SNDA — Standard
As of May, 2008

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Tenant, Lender and Landlord have hereunto caused this
Agreement to be duly executed as of the day and year first above written.

                      “TENANT”    
 
                    [                                        ], a
[                    ]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Signed, sealed and delivered in the presence of:

               
Print name:
       
 
 
 
   

               
Print name:
       
 
 
 
   

STATE OF ___________________
COUNTY OF _________________
On  _____  before me,                                         , a notary public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing is true and correct.
Witness my hand and official seal.
Signature ________________________________              (Seal)
Form SNDA — Standard
As of May, 2008
SNDA — Tenant Signature Page

 

 



--------------------------------------------------------------------------------



 



                 
 
  “LENDER”    
 
                    By: WESTERN NATIONAL LIFE INSURANCE COMPANY, a Texas
corporation By: AIG Asset Management (U.S.), LLC, its investment adviser    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Signed, sealed and delivered in the presence of:

               
Print name:
       
 
 
 
   
 
             
Print name:
       
 
 
 
   

STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
On  _____  before me,                                         , a notary public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.
Witness my hand and official seal.
Signature ________________________________                         (Seal)

                      “LANDLORD”    
 
                    [___________________________________], a
[________________________]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Signed, sealed and delivered in the presence of:

               
Print name:
       
 
 
 
   
 
             

Form SNDA — Standard
As of May, 2008

 

-6-



--------------------------------------------------------------------------------



 



Print name:                                        
STATE OF                     
COUNTY OF                     
On                      before me,                     , a notary public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of  _____  that
the foregoing is true and correct.
Witness my hand and official seal.
Signature  _____  (Seal)
Form SNDA — Standard
As of May, 2008

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
[Legal Description]
Form SNDA — Standard
As of May, 2008

 

-8-